Exhibit 10.1
 
Published CUSIP Number: ____________
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 8, 2011
among
SONIC AUTOMOTIVE, INC.,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,
THE OTHER LENDERS PARTY HERETO
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as
Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Assignments and Allocations; Amendment and Restatement
    1    
1.02 Defined Terms
    3    
1.03 Other Interpretive Provisions
    45    
1.04 Accounting Terms
    46    
1.05 Rounding
    47    
1.06 Times of Day
    47    
1.07 Letter of Credit Amounts
    47  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    47  
 
       
2.01 Committed Loans
    47    
2.02 Borrowings, Conversions and Continuations of Committed Loans
    48    
2.03 Letters of Credit
    49    
2.04 Swing Line Loans
    58    
2.05 Prepayments
    62    
2.06 Termination or Reduction of Commitments
    62    
2.07 Repayment of Loans
    63    
2.08 Interest
    63    
2.09 Fees
    64    
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    64    
2.11 Evidence of Debt
    65    
2.12 Payments Generally; Administrative Agent’s Clawback
    66    
2.13 Sharing of Payments by Lenders
    67    
2.14 Increase in Commitments
    68    
2.15 Cash Collateral and Other Credit Support
    69    
2.16 Defaulting Lenders. (a) Adjustments
    72  
 
       
ARTICLE IIA. SECURITY
    73  
 
       
2A.01. Security
    73    
2A.02. Further Assurances
    74    
2A.03. Information Regarding Collateral
    74  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    75  
 
       
3.01 Taxes
    75    
3.02 Illegality
    78    
3.03 Inability to Determine Rates
    79    
3.04 Increased Costs
    79    
3.05 Mitigation Obligations; Replacement of Lenders
    81    
3.06 Survival
    82  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT
    82  
 
       
4.01 Amendment and Restatement
    82    
4.02 Conditions to all Credit Extensions
    85  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    86  
 
       
5.01 Existence, Qualification and Power; Compliance with Laws
    86    
5.02 Authorization; No Contravention
    86    
5.03 Governmental Authorization; Other Consents
    87    
5.04 Binding Effect
    87    
5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event
    87    
5.06 Litigation
    88    
5.07 No Default
    88    
5.08 Ownership of Property; Liens
    88    
5.09 Environmental Compliance
    88    
5.10 Insurance
    88    
5.11 Taxes
    89    
5.12 ERISA Compliance
    89    
5.13 Subsidiaries; Equity Interests
    90    
5.14 Margin Regulations; Investment Company Act
    90    
5.15 Disclosure
    90    
5.16 Compliance with Laws
    90    
5.17 Intellectual Property; Licenses, Etc
    91  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
5.18 Books and Records
    91    
5.19 Franchise Agreements and Framework Agreements
    91    
5.20 Collateral
    91    
5.21 Solvency
    92    
5.22 Labor Matters
    92    
5.23 Acquisitions
    92    
5.24 Real Estate Indebtedness
    92    
5.25 Permitted Third Party Service Loaner Indebtedness
    92  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    92  
 
       
6.01 Financial Statements
    92    
6.02 Certificates; Other Information
    96    
6.03 Notices
    99    
6.04 Payment of Obligations
    100    
6.05 Preservation of Existence, Etc.; Maintenance of Vehicle Title Documentation
    100    
6.06 Maintenance of Properties; Repairs
    100    
6.07 Maintenance of Insurance
    101    
6.08 Compliance with Laws and Contractual Obligations
    101    
6.09 Books and Records
    101    
6.10 Inspection Rights
    101    
6.11 Use of Proceeds
    101    
6.12 [Intentionally Omitted]
    102    
6.13 Location of Collateral
    102    
6.14 Additional Subsidiaries
    102    
6.15 Further Assurances
    103    
6.16 Landlord Waivers
    103    
6.17 Notices regarding Indebtedness
    103    
6.18 Joinder of Additional Silo Lenders
    103    
6.19 Deposit Accounts
    104    
6.20 Ally Floorplan
    104  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
ARTICLE VII. NEGATIVE COVENANTS
    104  
 
       
7.01 Liens
    104    
7.02 Investments
    105    
7.03 Indebtedness
    106    
7.04 Fundamental Changes
    109    
7.05 Dispositions
    110    
7.06 Restricted Payments
    110    
7.07 Change in Nature of Business
    111    
7.08 Transactions with Affiliates
    111    
7.09 Burdensome Agreements
    111    
7.10 Use of Proceeds
    112    
7.11 Financial Covenants
    112    
7.12 Acquisitions
    112    
7.13 Revolving Borrowing Base
    113    
7.14 Amendments of Certain Indebtedness
    113    
7.15 Prepayments, etc. of Certain Indebtedness
    113    
7.16 Silo Subsidiaries
    114    
7.17 Dual Subsidiaries
    114    
7.18 Related Swap Contracts
    114    
7.19 Disposition of Subsidiary or Franchise
    114    
7.20 Additional Credit Support Documentation
    115    
7.21 Perfection of Deposit Accounts
    115  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    115  
 
       
8.01 Events of Default
    115    
8.02 Remedies Upon an Event of Default
    118    
8.03 Application of Funds
    119  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    120  
 
       
9.01 Appointment and Authority
    120    
9.02 Rights as a Lender
    120    
9.03 Exculpatory Provisions
    121  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
9.04 Reliance by Administrative Agent
    121    
9.05 Delegation of Duties
    122    
9.06 Resignation of Administrative Agent
    122    
9.07 Non-Reliance on Administrative Agent and Other Lenders
    123    
9.08 No Other Duties, Etc
    123    
9.09 Administrative Agent May File Proofs of Claim
    123    
9.10 Collateral and Guaranty Matters
    124    
9.11 Secured Cash Management Arrangements and Secured Hedge Agreements
    125  
 
       
ARTICLE X. MISCELLANEOUS
    125  
 
       
10.01 Amendments, Etc
    125    
10.02 Notices; Effectiveness; Electronic Communication
    127    
10.03 No Waiver; Cumulative Remedies
    129    
10.04 Expenses; Indemnity; Damage Waiver
    130    
10.05 Payments Set Aside
    132    
10.06 Successors and Assigns
    132    
10.07 Treatment of Certain Information; Confidentiality
    137    
10.08 Right of Setoff
    138    
10.09 Interest Rate Limitation
    138    
10.10 Counterparts; Integration; Effectiveness
    139    
10.11 Survival of Representations and Warranties
    139    
10.12 Severability
    139    
10.13 Replacement of Lenders
    139    
10.14 Governing Law; Jurisdiction; Etc
    140    
10.15 Waiver of Jury Trial
    141    
10.16 USA PATRIOT Act Notice
    141    
10.17 Designated Senior Indebtedness
    142    
10.18 No Advisory or Fiduciary Responsibility
    142  
 
       
SIGNATURES
    S-1  

v



--------------------------------------------------------------------------------



 



SCHEDULES

      Schedule 1.01A  
Silo Subsidiaries
Schedule 1.01B  
Dual Subsidiaries
Schedule 1.01C  
Certain ERISA Information
Schedule 2.01  
Commitments and Applicable Percentages
Schedule 2.03  
Existing Letters of Credit
Schedule 2A.03(a)  
Information Regarding Collateral
Schedule 4.01  
Good Standing Jurisdictions and Foreign Qualifications
Schedule 5.05  
Material Indebtedness and Other Liabilities
Schedule 5.06  
Litigation
Schedule 5.13  
Subsidiaries; Equity Interests
Schedule 5.19  
Franchise Agreements and Framework Agreements
Schedule 6.13  
Location of Collateral
Schedule 7.01  
Existing Liens
Schedule 7.03  
Existing Indebtedness
Schedule 10.02  
Administrative Agent’s Office; Certain Addresses for Notices

      EXHIBITS   Form of:   Exhibit A  
Committed Loan Notice
Exhibit B  
Swing Line Loan Notice
Exhibit C  
Note
Exhibit D  
Assignment and Assumption
Exhibit E  
Second Amended and Restated Subsidiary Guaranty
Exhibit F  
Compliance Certificate
Exhibit G  
Joinder Agreement
Exhibit H-1  
Second Amended and Restated Pledge Agreement
Exhibit H-2  
Second Amended and Restated Escrow and Security Agreement
Exhibit H-3  
Second Amended and Restated Sonic Financial Pledge Agreement
Exhibit I  
Revolving Borrowing Base Certificate
Exhibit J  
Second Amended and Restated Security Agreement
Exhibit K  
Opinion Matters
Exhibit L  
Master Intercreditor Agreement
Exhibit M  
Letters of Credit Reports
Exhibit N  
Ford Motor Credit Consent
Exhibit O  
Maturity Date Test Amount Certificate
Exhibit P  
Repurchase Test Amount Certificate

vi



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of July 8, 2011, among SONIC AUTOMOTIVE, INC., a Delaware corporation
(the “Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as an L/C Issuer.
     The Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of January 15, 2010, as amended by that certain Amendment
No. 1 to Amended and Restated Credit Agreement dated as of February 25, 2010,
(as amended, supplemented or otherwise modified prior to (but excluding) the
date hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make a revolving credit facility available to the
Company in accordance with the terms thereof.
     The Company has requested that the Lenders amend and restate the Existing
Credit Agreement in order to continue to provide a revolving credit facility and
extend the maturity thereof and the Lenders are willing to do so on the terms
and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Assignments and Allocations; Amendment and Restatement.
     (a) Simultaneously with the Closing Date, the parties hereby agree that
(i) the initial Aggregate Commitments are $175,000,000, the initial Commitment
of each of the Lenders hereunder shall be as set forth in Schedule 2.01, the
outstanding amount of the Revolving Loans (as defined in and under the Existing
Credit Agreement, without giving effect to any Borrowings of Loans under this
Agreement on the Closing Date, but after giving effect to any repayment or
reduction thereof with the proceeds of any applicable sources) shall be
reallocated in accordance with such Commitments and the requisite assignments
shall be deemed to be made in such amounts by and between the Lenders and from
each Lender to each other Lender (including from Lenders who increase or reduce
their Commitments in connection with this Agreement), with the same force and
effect as if such assignments were evidenced by applicable Assignments and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement but without the payment of any related assignment fee, and no
other documents or instruments, shall be, or shall be required to be, executed
in connection with such assignments (all of which requirements are hereby
waived), (ii) the Revolving Swing Line (as defined under the Existing Credit
Agreement) shall continue as the swing line subfacility hereunder, with the
Swing Line Sublimit set out herein, and the Revolving Swing Line Loans (as
defined in the Existing Credit Agreement), if any, shall continue as and deemed
to be Swing Line Borrowings hereunder and

1



--------------------------------------------------------------------------------



 



(iii) the letter of credit subfacility provided in the Existing Credit Agreement
shall continue as the Letter of Credit facility hereunder with the Letter of
Credit Sublimit set forth herein.
     (b) On the Closing Date, the applicable Lenders shall make full cash
settlement with one another and with any lender under the Existing Credit
Agreement that may not be a Lender under this Agreement, in each case through
the Administrative Agent, as the Administrative Agent may direct or approve,
with respect to all assignments, reallocations and other changes in Commitments,
such that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of (x) the Outstanding Amount of all Loans and (y) the
Outstanding Amount of all L/C Obligations.
     (c) The Company, each Subsidiary Guarantor, the Administrative Agent and
the Lenders hereby agree that upon the effectiveness of this Agreement, the
terms and provisions of the Existing Credit Agreement that in any manner govern
or evidence the Obligations, the rights and interests of the Administrative
Agent and the Lenders, in any of their respective capacities, and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Credit Agreement, except
as otherwise expressly provided herein, shall be superseded by this Agreement.
     (d) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and certain of the related
“Loan Documents” as defined in the Existing Credit Agreement (the “Prior Loan
Documents”), (i) after giving effect to any repayments, commitment reductions
and commitment terminations on the date hereof, all of the indebtedness,
liabilities and obligations owing by the Company under the Existing Credit
Agreement and other Prior Loan Documents shall continue as Obligations
hereunder, as amended, supplemented or otherwise modified by the terms of this
Agreement, (ii) each of this Agreement and the Notes and the other Loan
Documents is given as a substitution or supplement of, as the case may be, and
not as a payment of, the indebtedness, liabilities and obligations of the
Company and the Subsidiary Guarantors (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement or any Prior Loan Document and is
not intended to constitute a novation thereof or of any of the other Prior Loan
Documents, and (iii) certain of the Prior Loan Documents will remain in full
force and effect, as set forth in this Agreement or in such Prior Loan Document.
Upon the effectiveness of this Agreement, all Revolving Loans (as defined in the
Existing Credit Agreement) owing by the Company and outstanding under the
Existing Credit Agreement shall continue as Loans hereunder subject to the terms
hereof. Revolving Loans which are Base Rate Loans, each as defined and
outstanding under the Existing Credit Agreement on the Closing Date, shall
continue to accrue interest at the Base Rate hereunder, and Revolving Loans
which are Eurodollar Rate Loans, each as defined and outstanding under the
Existing Credit Agreement on the Closing Date, shall continue to accrue interest
at the Eurodollar Rate hereunder; provided, that, on and after the Closing Date,
the margin applicable to any Loan or Letter of Credit hereunder shall be as set
forth in the definition of Applicable Rate below, without regard to any margin
applicable thereto under the Existing Credit Agreement prior to the Closing
Date. All accrued but unpaid interest and fees owing under the Existing Credit
Agreement as of the date hereof shall be repaid on the date hereof at the
applicable rates set forth in the Existing Credit Agreement.

2



--------------------------------------------------------------------------------



 



     1.02 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Account Debtor” means each Person obligated in any way on or in connection
with an Account, chattel paper or general intangibles (including a payment
intangible).
     “Accounts” means, collectively, all of the following property of the
Company or any Grantor, whether now owned or hereafter acquired or arising, all
accounts, as defined in the UCC, including any rights to payment for the sale,
lease or license of goods or rendition of services, whether or not they have
been earned by performance.
     “Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.
     “Additional Indebtedness” means Additional Unsecured Indebtedness or
Additional Unsecured Subordinated Indebtedness.
     “Additional Unsecured Indebtedness” means Indebtedness of the Company
(which may be guaranteed by the Subsidiaries of the Company on an unsecured
basis); provided that, (i) such Indebtedness is (A) not secured by any property
of the Company or any Subsidiary, (B) does not have a maturity, and does not
require any principal payments (whether by scheduled installment, mandatory
prepayment or redemption, or the exercise of any put right), earlier than six
(6) months following the Maturity Date, and (C) has terms (including terms of
maturity and amortization) that are typical for indebtedness of such type issued
at such time and such terms (other than applicable rates of interest) are
otherwise no more restrictive, or less advantageous to the Lenders, than the
Loan Documents or are otherwise on terms satisfactory to the Administrative
Agent, and (ii) after giving effect to the issuance of such Indebtedness, (A) no
Event of Default shall have occurred and be continuing or would occur as a
result therefrom and (B) all other requirements set forth in Section 7.03(k)
shall have been met. “Additional Unsecured Indebtedness” does not include the
2003-8.625% Indenture Indebtedness, the 2009-5.0% Indenture Indebtedness,
2010-9.0% Indenture Indebtedness or any related Permitted Indenture Refinancing
Indebtedness.
     “Additional Unsecured Subordinated Indebtedness” means Indebtedness of the
Company (which may be guaranteed by the Subsidiaries of the Company on an
unsecured, subordinated basis); provided that, (i) such Indebtedness is (A) not
secured by any property of the Company or any Subsidiary, (B) does not have a
maturity, and does not require any principal payments (whether by scheduled
installment, mandatory prepayment or redemption, or the exercise of any put
right), earlier than six (6) months following the Maturity Date, (C) has terms
(including terms of maturity and amortization) that are typical for indebtedness
of such type issued at such

3



--------------------------------------------------------------------------------



 



time and such terms (other than applicable rates of interest) are otherwise no
more restrictive, or less advantageous to the Lenders, than the Loan Documents
or are otherwise on terms satisfactory to the Administrative Agent, (D) is
subordinated to the Obligations in a manner reasonably acceptable to the
Administrative Agent or has subordination terms substantially similar to those
in the 2010-9.0% Indenture and (E) has customary standstill and blockage
provisions with regard to payments and enforcement actions and (ii) after giving
effect to the issuance of such Indebtedness, (A) no Event of Default shall have
occurred and be continuing or would occur as a result therefrom and (B) all
other requirements set forth in Section 7.03(l) shall have been met. “Additional
Unsecured Subordinated Indebtedness” does not include the 2003-8.625% Indenture
Indebtedness, the 2009-5.0% Indenture Indebtedness, 2010-9.0% Indenture
Indebtedness or any related Permitted Indenture Refinancing Indebtedness.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Company and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Second Amended and Restated Credit Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans or the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Total Lease Adjusted Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a)(i):

4



--------------------------------------------------------------------------------



 



Applicable Rate

                                              Eurodollar                        
Rate Loans +         Pricing   Consolidated Total Lease   Commitment     Letter
of     Base Rate   Level   Adjusted Leverage Ratio   Fee     Credit Fee    
Loans +   1  
Less than 4.00:1.00
    0.30 %     2.00 %     1.00 % 2  
Less than 4.50:1.00 but greater than or equal to 4.00:1.00
    0.35 %     2.25 %     1.25 % 3  
Less 5.00:1.00 but greater than or equal to 4.50:1.00
    0.35 %     2.50 %     1.50 % 4  
Greater than or equal to 5.00:1.00
    0.50 %     2.75 %     1.75 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day of the calendar month immediately succeeding the date a
Compliance Certificate is delivered pursuant to Section 6.02(a)(i); provided,
however, that (i) if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered and
(ii) the Applicable Rate in effect from the Closing Date through the first
Business Day of the calendar month immediately succeeding the date the
Compliance Certificate with respect to the fiscal quarter ended June 30, 2011 is
delivered pursuant to Section 6.02(a)(i) shall be Pricing Level 3.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that

5



--------------------------------------------------------------------------------



 



would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
     “Autoborrow Advance” shall have the meaning specified in Section 2.04(b).
     “Autoborrow Agreement” shall have the meaning specified in Section 2.04(b).
     “Automatic Debit Date” means the fifth day of a calendar month, provided
that if such day is not a Business Day, the respective Automatic Debit Date
shall be the next succeeding Business Day.
     “Availability Period” means, the period from and including the Closing Date
to the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Letter” means the letter agreement, dated May 18, 2011,
among the Company, the Administrative Agent and the Arranger.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

6



--------------------------------------------------------------------------------



 



where the Administrative Agent’s Office is located and, if such day relates to
any Eurodollar Rate Loan, means any such day that is also a London Banking Day.
     “Buyer Notes” means those promissory notes received by the Company or any
Subsidiary as partial or full payment consideration for Dispositions of vehicle
dealerships or Subsidiaries by the Company or such Subsidiary to the obligors of
such promissory notes.
     “Cancellation of Acceleration” means, with respect to any Trigger Date,
that no Springing Maturity Date has resulted from such Trigger Date because
either (a) the Required Lenders have agreed (in their sole discretion) not to
accelerate the Maturity Date as a result of such Trigger Date or (b) in the case
of a Springing Maturity Date described in clause (y) of the definition of
“Maturity Date,” the Springing Maturity Date Exception has occurred and remained
in effect through the date the respective Indenture Indebtedness, other
Indebtedness or Put Option giving rise to such Trigger Date has been paid in
full.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
respective L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the applicable
L/C Issuer or Swing Line Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the respective L/C Issuer or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
     “Cash Management Arrangement” means any arrangement or agreement to provide
cash management products and services, including treasury products, depository
products and services, overdrafts, credit or debit cards, merchant card
processing exposure, ACH and other electronic funds transfer products, immediate
credit facilities on deposited dealer drafts, check guarantee letters and other
cash management arrangements.
     “Cash Management Bank” means any Person that, (a) at the time it enters
into a Cash Management Arrangement, is a Lender or an Affiliate of a Lender, or
(b) at the time it (or its Affiliate) became (or becomes) a Lender, was (or is)
a party to a Cash Management Arrangement, in each case in its capacity as a
party to such Cash Management Arrangement.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in

7



--------------------------------------------------------------------------------



 



each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than (i) Sonic Financial, O. Bruton Smith or B. Scott Smith; (ii) any
spouse or immediate family member of O. Bruton Smith and B. Scott Smith
(collectively with O. Bruton Smith and B. Scott Smith, a “Smith Family Member”);
or (iii) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners and owners of which are Smith Family Members, (the
persons and entities in “i”, “ii”, and “iii” being referred to, collectively and
individually, as the “Smith Group”) so long as in the case of clause (ii) and
(iii) O. Bruton Smith or B. Scott Smith retains a majority of the voting rights
associated with such ownership) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);
     (c) any Person or two or more Persons (excluding members of the Smith Group
so long as O. Bruton Smith or B. Scott Smith retains a majority of the voting
rights associated with such equity securities) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise,

8



--------------------------------------------------------------------------------



 



directly or indirectly, a controlling influence over the management or policies
of the Company, or control over the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities; or
     (d) the Company fails to own, directly or indirectly, 100% of the Equity
Interests of any Subsidiary other than as a result of the sale of all Equity
Interests in a Subsidiary pursuant to a Permitted Disposition.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means, collectively, the assets and rights and interests in
property of any Person in which the Administrative Agent, on behalf of the
Secured Parties, is granted a Lien under any Security Instrument as security for
all or any portion of the Obligations.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Company pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type made by each of the Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Borrowing or (b) a
conversion of Committed Loans from one Type to the other, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
     “Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries on a consolidated basis as of
such date (but excluding in any event (i) any long-term assets of discontinued
operations held for sale, other than such assets which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a Person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to Dispose of within 60 days of
such date of determination and (ii) any Investment described in
Section 7.02(i)).

9



--------------------------------------------------------------------------------



 



     “Consolidated Current Liabilities” means, as of any date of determination,
the current liabilities of the Company and its Subsidiaries on a consolidated
basis as of such date.
     “Consolidated EBITDAR” means for any period, on a consolidated basis for
the Company and its Subsidiaries, the sum of the amounts for such period,
without duplication, of (a) Consolidated Net Income, plus (b) to the extent
deducted in computing Consolidated Net Income for such period: (i) Consolidated
Interest Expense with respect to non-floorplan Indebtedness (including interest
expense not payable in cash), (ii) charges against income for foreign, Federal,
state and local income taxes, (iii) depreciation expense, (iv) amortization
expense, including, without limitation, amortization of other intangible assets
and transaction costs, (v) non-cash charges, (vi) all extraordinary losses,
(vii) legal fees, broker fees and other transaction expenses incurred in
connection with any Permitted Acquisition (not to exceed $1,000,000 in the
aggregate for each such Acquisition), (viii) Consolidated Rental Expense, and
(ix) non-cash lease termination charges, net of any amortization of such charges
minus (c) to the extent included in computing Consolidated Net Income for such
period, (i) extraordinary gains and (ii) all gains on repurchases of long-term
Indebtedness.
     “Consolidated Fixed Charges” means, for any period, the sum of
(a) Consolidated Interest Expense with respect to non-floorplan Indebtedness for
such period (excluding any interest expense not payable in cash and not payable
as a result of any default), plus (b) Consolidated Principal Payments for such
period, plus (c) Consolidated Rental Expenses for such period, plus (d) Federal,
state, local and foreign income taxes paid in cash by the Company and its
Subsidiaries on a consolidated basis during such period, plus (e) Restricted
Payments permitted by Section 7.06(d) for such period, minus (f) cash refunds of
Federal, state, local and foreign income taxes received by the Company and its
Subsidiaries on a consolidated basis during such period. The calculation of
“Consolidated Fixed Charges” is further described in Section 1.04(e).
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated EBITDAR for
the four fiscal quarter period ending on such date minus (ii) an amount equal to
$100,000 (representing assumed maintenance capital expenditures) multiplied by
the average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during such period to (b)
Consolidated Fixed Charges for such period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a)

10



--------------------------------------------------------------------------------



 



through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Subsidiary.
     “Consolidated Interest Expense” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
     “Consolidated Liquidity Ratio” means, as of any date of determination, the
ratio of (a) the sum of Consolidated Current Assets (excluding Temporary Excess
Cash) plus the Revolving Facility Liquidity Amount to (b) the sum of
(i) Consolidated Current Liabilities (but excluding, without duplication and
only to the extent such amounts would otherwise have been included in this
clause (b)(i), (A) such Consolidated Current Liabilities consisting of any
holder put right, balloon, bullet or similar final scheduled principal payment
that would repay any Indebtedness permitted by Section 7.03 in full, other than
any such holder put right, balloon, bullet or final payment which is due within
ninety (90) days following such date of determination, and (B) any Temporary
Indebtedness) plus (ii) without duplication, Indebtedness (whether or not
reflected as a Consolidated Current Liability) under all floorplan financing
arrangements.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for such period.
     “Consolidated Principal Payments” means, for any period, for the Company
and its Subsidiaries on a consolidated basis, all scheduled payments of
principal and amortization of the Company and its Subsidiaries in connection
with Indebtedness for money borrowed (including Permitted Real Estate
Indebtedness) or in connection with the deferred purchase price of assets which
payments are made or are required to be made during such period, in each case to
the extent treated as principal in accordance with GAAP (other than any balloon,
bullet or similar final scheduled principal payment that repays such
Indebtedness in full). It is acknowledged that payments permitted under
Section 7.15 shall not be deemed to be scheduled payments of principal for
purposes of determining “Consolidated Principal Payments”.
     “Consolidated Rental Expense” means, for any period, on a consolidated
basis for the Company and its Subsidiaries, the aggregate amount of fixed and
contingent rentals payable in cash by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding capital lease
obligations) determined in accordance with GAAP for such period (subject to
Section 1.04(b)).
     “Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Outstanding Indebtedness
(excluding (w) Indebtedness under the New Vehicle Floorplan Facility,
(x) Permitted Silo Indebtedness for New

11



--------------------------------------------------------------------------------



 



Vehicle or Used Vehicle inventory, (y) Indebtedness under the Used Vehicle
Floorplan Facility and (z) Temporary Indebtedness) as of such date plus
(ii) eight (8) times Consolidated Rental Expense for the period of four fiscal
quarters most recently ended (excluding Consolidated Rental Expense relating to
any real property acquired during the period of four fiscal quarters most
recently ended but including as Consolidated Rental Expense the “rental
payments” for any real property Disposed of and leased back to the Company or
its Subsidiaries during the period of four fiscal quarters most recently ended
as if such sale-leaseback transaction had occurred on and such “rental payments”
began on the first day of such applicable four fiscal quarter period) to
(b) Consolidated EBITDAR for the period of four fiscal quarters most recently
ended.
     “Consolidated Total Outstanding Indebtedness” means, for any period, for
the Company and its Subsidiaries on a consolidated basis, the aggregate
outstanding principal amount of Consolidated Funded Indebtedness of the Company
and its Subsidiaries (including any such Indebtedness that would otherwise be
deemed to be equity solely because of the effect of FASB ASC 470-20) for such
period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Conversion Price” means, with respect to any Indenture Indebtedness and
the Put Option thereunder, the effective per share price of each share of
Class A Common Stock of the Company that the holder of such Indebtedness would
obtain by exercising such Put Option. The Conversion Price shall be rounded to
the nearest cent, with one-half (1/2) cent being rounded down. By way of
example, if the conversion rate for the Put Option under the 2009-5.0% Indenture
Notes as set forth in the documentation related thereto on the date hereof is
74.7245 shares of the Company’s Class A Common Stock per $1,000 principal amount
of 2009-5.0% Indenture Notes, then, the “Conversion Price” with respect to such
Put Option is $13.38 (i.e. $1,000 divided by 74.7245 shares).
     “Cost of Acquisition” means, with respect to any Acquisition, as at the
date of entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the

12



--------------------------------------------------------------------------------



 



financial statements of the Company and its Subsidiaries in accordance with
GAAP, and other affiliated contracts in connection with such Acquisition, and
(vi) the aggregate fair market value of all other consideration given by the
Company or any Subsidiary in connection with such Acquisition; provided that
(x) the Cost of Acquisition shall not include the purchase price of floored
vehicles acquired in connection with such Acquisition, (y) in the event a
Subsidiary which operates a franchised vehicle dealership purchases real
property located at or related to such dealership (and so long as such
Subsidiary operated such dealership prior to such purchase), the consideration
described above attributable to such real property shall be excluded from the
calculation of Cost of Acquisition for purposes of determining the $50,000,000
threshold set forth in Section 7.12, and (z) amounts under clause (iv) above
shall be excluded from the calculation of Cost of Acquisition to the extent that
such amounts as of the date of entering into any agreement with respect to such
Acquisition are not reasonably expected to exceed $5,000,000 in the aggregate
(each such determination for each applicable year of earnouts and other
contingent obligations with respect to the applicable Acquisition to be based on
the reasonably expected operations and financial condition of the Company and
its Subsidiaries during the first year after the date of the applicable
Acquisition). For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Company shall be valued in accordance
with GAAP.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
     “Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder including in respect of its Loans hereunder or
participations in respect of Letters of Credit or Swing Line Loans, or has
failed to perform any of its funding obligations under the Floorplan Credit
Agreement including in respect of its Used Vehicle Floorplan Loans or New
Vehicle Floorplan Loans (each as defined in the Floorplan Credit Agreement)
thereunder, in each case within three Business Days of the date required to be
funded by it hereunder or thereunder, (b) has notified the Company or the
Administrative Agent that it does not intend to comply with any

13



--------------------------------------------------------------------------------



 



such funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder, thereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent, that it will comply with such
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in such Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Dual Subsidiary” means a Subsidiary which (i) operates more than one
franchised vehicle dealership and (ii) has entered into separate floorplan
financing arrangements with either (A) more than one Silo Lender or (B) the
Floorplan Lenders and at least one Silo Lender. The Dual Subsidiaries as of the
Closing Date are set forth on Schedule 1.01B. The Company may designate other
Subsidiaries as Dual Subsidiaries from time to time in accordance with Section
7.17.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
     “Eligible Accounts” means the Accounts, other than contracts-in-transit, of
the Company and the Grantors arising from the sale, lease or license of goods or
rendition of services in the ordinary course of business of the Company and the
Grantors, which the Administrative Agent, in the exercise of its reasonable
discretion, determines to be Eligible Accounts. Without limiting the discretion
of the Administrative Agent to establish other criteria of ineligibility,
Eligible Accounts shall not (unless otherwise agreed to by the Administrative
Agent) include any Account:
     (a) with respect to which more than 90 days have elapsed since the date of
the original invoice therefor or which is more than 60 days past due;
     (b) with respect to which any of the representations, warranties,
covenants, and agreements contained in the Loan Documents are incorrect or have
been breached;
     (c) with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance or

14



--------------------------------------------------------------------------------



 



other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;
     (d) which represents a progress billing (as hereinafter defined) or as to
which the Company or any Grantor has extended the time for payment without the
consent of the Administrative Agent; for the purposes hereof, “progress billing”
means any invoice for goods sold or leased or services rendered under a contract
or agreement pursuant to which the Account Debtor’s obligation to pay such
invoice is conditioned upon the Company’s or the applicable Subsidiary’s
completion of any further performance under the contract or agreement;
     (e) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under Debtor Relief Laws; the making of any general assignment by
the Account Debtor for the benefit of creditors; the appointment of a receiver
or trustee for the Account Debtor or for any of the assets of the Account
Debtor, including, without limitation, the appointment of or taking possession
by a “custodian,” as defined in the Bankruptcy Code of the United States; the
institution by or against the Account Debtor of any other type of insolvency
proceeding (under Debtor Relief Laws or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor; the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;
     (f) owed by an Account Debtor if twenty-five percent (25%) or more of the
aggregate Dollar amount of outstanding Accounts owed at such time by such
Account Debtor is classified as ineligible under clause (a) above;
     (g) owed by an Account Debtor which: (1) does not maintain its chief
executive office in the United States or Canada; (2) is not organized under the
laws of the United States, Canada or any state or province thereof; (3) is not,
if a natural person, a citizen of the United States or Canada residing therein;
or (4) is a Governmental Authority of any foreign country or sovereign state, or
of any state, province, municipality, or other political subdivision thereof;
     (h) owed by an Account Debtor which is an Affiliate, officer, director or
employee of the Company or any Grantor;
     (i) except as provided in clause (k) below, with respect to which either
the perfection, enforceability, or validity of the Administrative Agent’s Liens
in such Account, or the Administrative Agent’s right or ability to obtain direct
payment to the Administrative Agent of the proceeds of such Account, is governed
by any federal, state, or local statutory requirements other than those of the
UCC;

15



--------------------------------------------------------------------------------



 



     (j) owed by an Account Debtor to which the Company or any Grantor is
indebted in any way, or which is subject to any right of setoff or recoupment by
the Account Debtor (including, without limitation, all Accounts that are subject
to any agreement encumbering or limiting in any manner the Company’s or any
Grantor access to such Accounts), unless the Account Debtor has entered into an
agreement acceptable to the Administrative Agent to waive setoff rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor, but in each such case only to
the extent of such indebtedness, setoff, recoupment, dispute, or claim;
     (k) owed by any Governmental Authority, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps
necessary to perfect the Administrative Agent’s Liens therein, have been
complied with to the Administrative Agent’s satisfaction with respect to such
Account;
     (l) owed by any Governmental Authority and as to which the Administrative
Agent determines that its Lien therein is not or cannot be perfected;
     (m) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;
     (n) which is evidenced by a promissory note or other instrument or by
chattel paper;
     (o) with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit the Company or any Grantor to seek judicial enforcement in
such state of payment of such Account, unless the Company or any Grantor has
qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year;
     (p) which arises out of a sale not made in the ordinary course of the
Company’s or the applicable Grantor’s business or out of finance or similar
charges;
     (q) with respect to which the goods giving rise to such Account have not
been shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Company or the
applicable Grantor’s and, if applicable, accepted by the Account Debtor, or the
Account Debtor revokes its acceptance of such goods or services;
     (r) owed by an Account Debtor which is obligated to the Company or the
applicable Grantor’s respecting Accounts the aggregate unpaid balance of which
exceeds twenty-five percent (25%) of the aggregate unpaid balance of all
Accounts owed to the Company or the applicable Grantor at such time by all of
the Company’s or the applicable Grantor’s Account Debtors, but only to the
extent of such excess;
     (t) which is not subject to the Administrative Agent’s Liens, which are
perfected as to such Accounts, or which are subject to any other Lien
whatsoever, other

16



--------------------------------------------------------------------------------



 



than Liens permitted by Section 7.01(j) or (m) so long as such Liens are subject
to the Master Intercreditor Agreement;
     (s) in which the payment thereof has been extended, the Account Debtor has
made a partial payment, or such Account arises from a sale on a cash-on-delivery
basis; or
     (t) which includes a billing for interest, fees or late charges, provided
that ineligibility shall be limited to the extent of such billing.
The Company, by including an Account in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Account is not of the type described in any of
(a) through (t) above, and if any Account at any time ceases to be an Eligible
Account, then such Account shall promptly be excluded by the Company from the
calculation of Eligible Accounts.
     “Eligible Equipment” means Equipment of the Company or a Grantor which the
Administrative Agent, in the exercise of its reasonable commercial discretion,
determines to be Eligible Equipment. Without limiting the discretion of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Equipment shall not (unless otherwise agreed to by the Administrative Agent)
include any Equipment:
     (a) that is not legally owned by the Company or a Grantor;
     (b) that is not subject to the Administrative Agent’s Liens, which are
perfected as to such Equipment, or that are subject to any other Lien
whatsoever, other than Liens permitted by Section 7.01(j) or (m) so long as such
Liens are subject to the Master Intercreditor Agreement, and (without limiting
the generality of the foregoing) in no event shall “Eligible Equipment” include
any Permitted Real Estate Indebtedness Collateral;
     (c) that is not in good working condition for its intended use or for sale;
     (d) that is located outside the United States or at a location other than a
place of business of the Company or a Grantor; or
     (e) that is located in a facility leased by the Company or the applicable
Grantor, if the lessor has not delivered to the Administrative Agent, if
requested by the Administrative Agent, a Landlord Waiver in form and substance
satisfactory to the Administrative Agent.
The Company, by including Equipment in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent that such Equipment is not of the type described in any of (a) through
(e) above, and if any Equipment at any time ceases to be Eligible Equipment,
then such Equipment shall promptly be excluded by the Company from the
calculation of Eligible Equipment.

17



--------------------------------------------------------------------------------



 



     “Eligible Inventory” means Inventory consisting of parts and accessories
which the Administrative Agent, in its reasonable discretion, determines to be
Eligible Inventory. Without limiting the discretion of the Administrative Agent
to establish other criteria of ineligibility, Eligible Inventory shall not
(unless otherwise agreed to by the Administrative Agent) include any Inventory:
     (a) that is not owned by the Company or a Grantor;
     (b) that is not subject to the Administrative Agent’s Liens, which are
perfected as to such Inventory, or that are subject to any other Lien
whatsoever, other than Liens permitted by Section 7.01(j) or (m) so long as such
Liens are subject to the Master Intercreditor Agreement, and (without limiting
the generality of the foregoing) in no event shall “Eligible Inventory” include
any Permitted Real Estate Indebtedness Collateral;
     (c) that does not consist of finished goods;
     (d) that consists of raw materials, work-in-process, chemicals, samples,
prototypes, supplies, or packing and shipping materials;
     (e) that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;
     (f) that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of the Company’s or the applicable Grantor
business, or that is slow moving or stale;
     (g) that is obsolete or returned or repossessed or used goods taken in
trade;
     (h) that is located outside the United States of America or Canada (or that
is in-transit from vendors or suppliers);
     (i) that is located in a public warehouse or in possession of a bailee or
in a facility leased by the Company or the applicable Grantor, if the
warehouseman, or the bailee, or the lessor has not delivered to the
Administrative Agent, if requested by the Administrative Agent, a subordination
agreement in form and substance satisfactory to the Administrative Agent;
     (j) that contains or bears any IP Rights licensed to the Company or the
applicable Grantor by any Person, if the Administrative Agent is not satisfied
that it may sell or otherwise dispose of such Inventory in accordance with the
terms of the Security Agreement and Section 9.10 without infringing the rights
of the licensor of such IP Rights or violating any contract with such licensor,
and, as to which the Company or the applicable Grantor has not delivered to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Administrative Agent if requested; or
     (k) that is Inventory placed on consignment.

18



--------------------------------------------------------------------------------



 



The Company, by including Inventory in any computation of the Revolving
Borrowing Base, shall be deemed to represent and warrant to the Administrative
Agent and the Lenders that such Inventory is not of the type described in any of
(a) through (k) above, and if any Inventory at any time ceases to be Eligible
Inventory, such Inventory shall promptly be excluded by the Company from the
calculation of Eligible Inventory.
     “Eligible Used Vehicle Inventory” has the meaning specified for such term
in the Floorplan Credit Agreement.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equipment” means all of the Company’s and the Grantor’s now owned and
hereafter acquired machinery, equipment, furniture, furnishings, trade fixtures,
and other tangible personal property (except Inventory), including computer
equipment, embedded software, construction in progress, parts and accessories,
motor vehicles (which are not Inventory) with respect to which a certificate of
title has been issued, dies, tools, jigs, molds and office equipment, as well as
all of such types of property leased by the Company or any Grantor and all of
the Company’s and Grantors’ rights and interests with respect thereto under such
leases (including, without limitation, options to purchase); together with all
present and future additions and accessions thereto, replacements therefor,
component and auxiliary parts and supplies used or to be used in connection
therewith, and all substitutes for any of the foregoing, and all manuals,
drawings, instructions, warranties and rights with respect thereto; wherever any
of the foregoing is located.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.

19



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA that has resulted or could reasonably be expected to result in liability
of the Company under Title IV of ERISA in excess of $1,000,000; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, in either
case that has resulted or could reasonably be expected to result in liability of
the Company under Title IV of ERISA in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001, the
Threshold Amount and (ii) in all other cases, $1,000,000; (d) the filing of a
notice of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan, Multiemployer Plan or Multiple
Employer Plan; (f) any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan of the Company or any
ERISA Affiliate; (g) except as set forth on Schedule 1.01C, the determination
that any Pension Plan, Multiemployer Plan or Multiple Employer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate in excess of (i) in the case of the
Automotive Industries Pension Trust Fund (EIN # 94-1133245), Plan No. 001, the
Threshold Amount and (ii) in all other cases, $1,000,000.
     “Escrow and Security Agreement” means that certain Second Amended and
Restated Escrow and Security Agreement dated as of the Closing Date made by the
Company and certain Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit H-2
attached hereto, as supplemented from time to time by the execution and delivery
of Joinder Agreements pursuant to Section 6.14, and as otherwise supplemented,
amended, or modified from time to time.
     “Eurodollar Rate” means,
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for

20



--------------------------------------------------------------------------------



 



delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination.
     A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on a day
other than the first day of the applicable Interest Period and (b) repaid or
converted to a different Type of Loan on a day other than the last day of an
Interest Period without giving rise to any additional payment for “break
funding” losses.
     “Eurodollar Rate Committed Loan” means a Committed Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”
     “Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Swing
Line Loan which bears interest at a rate based on clause (a) of the definition
of “Eurodollar Rate”.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (a) taxes imposed on or
measured by its net income (however denominated), and franchise taxes imposed on
it, by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Company is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 10.13), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e)(ii), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or Section 3.01(c).

21



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” has the meaning specified in the recitals
hereto.
     “Existing Letters of Credit” means those Letters of Credit described on
Schedule 2.03.
     “Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Company shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the applicable L/C Issuer and shall
be computed (based on interest rates and the Applicable Rate then in effect) on
such undrawn amounts to the respective expiry dates of the Letters of Credit),
that have, in each case, been fully Cash Collateralized or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
such L/C Issuer shall have been made; (b) all Commitments shall have terminated
or expired; (c) the obligations and liabilities of the Company and each other
Loan Party under all Related Swap Contracts and Secured Cash Management
Arrangements shall have been fully, finally and irrevocably paid and satisfied
in full and the Related Swap Contracts and Secured Cash Management Arrangements
shall have expired or been terminated, or other arrangements satisfactory to the
Lender or Affiliate of a Lender party to a Related Swap Contract or the Cash
Management Bank, as applicable and in each case in its sole discretion, shall
have been made with respect thereto; and (d) the Company and each other Loan
Party shall have fully, finally and irrevocably paid and satisfied in full all
of their respective Obligations and liabilities arising under the Loan
Documents, (except for future obligations consisting of continuing indemnities
and other contingent Obligations of the Company or any Loan Party that may be
owing to the Administrative Agent, any of its Related Parties or any Lender
pursuant to the Loan Documents and expressly survive termination of the Credit
Agreement or any other Loan Document).
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Floorplan Administrative Agent” means, as applicable, Bank of America (in
its capacity as the administrative agent under the Floorplan Credit Agreement or
any successor administrative agent under the Floorplan Credit Agreement).
     “Floorplan Credit Agreement” means the Amended and Restated Syndicated New
and Used Floorplan Credit Agreement dated as of the date hereof among the
Company, the

22



--------------------------------------------------------------------------------



 



Subsidiaries of the Company party thereto from time to time, the Floorplan
Administrative Agent and the Floorplan Lenders (as amended, supplemented or
otherwise modified from time to time).
     “Floorplan Facility” means, collectively or individually, as the context
may require, the New Vehicle Floorplan Facility or the Used Vehicle Floorplan
Facility.
     “Floorplan Default” has the meaning specified for the term “Default” in the
Floorplan Credit Agreement.
     “Floorplan Event of Default” has the meaning specified for the term “Event
of Default” in the Floorplan Credit Agreement.
     “Floorplan Lenders” means the lenders party from time to time to the
Floorplan Credit Agreement.
     “Floorplan Loan Documents” has the meaning specified for the term “Loan
Documents” in the Floorplan Credit Agreement.
     “Floorplan Secured Parties” has the meaning specified for the term “Secured
Parties” in the Floorplan Credit Agreement.
     “Foreign Lender” means with respect to the Company, any Lender that is
organized under the laws of a jurisdiction other than that in which the Company
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Person” means any Person that is organized under the laws of any
jurisdiction other than the District of Columbia or any of the states of the
United States.
     “Framework Agreement” means a framework agreement, in each case between a
Loan Party and a manufacturer or distributor of New Vehicles.
     The term “franchise” when used with respect to any vehicle manufacturer or
distributor shall be deemed to include each dealership that is authorized by a
Franchise Agreement to sell New Vehicles manufactured or distributed by such
manufacturer or distributor, whether or not such dealership is expressly
referred to as a franchise in the respective Franchise Agreement or Framework
Agreement.
     “Franchise Agreement” means a franchise agreement, in each case between a
Loan Party and a manufacturer or distributor of New Vehicles.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to an L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such L/C Issuer other than L/C Obligations as to which (i) such
Defaulting Lender’s participation obligation has been

23



--------------------------------------------------------------------------------



 



reallocated pursuant to Section 2.16(a)(iv), or (ii) Cash Collateral or other
credit support acceptable to such L/C Issuer shall have been provided in
accordance with Section 2.04, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which (i) such Defaulting Lender’s participation
obligation has been reallocated pursuant to Section 2.16(a)(iv), or (ii) Cash
Collateral or other credit support acceptable to the Swing Line Lender shall
have been provided in accordance with Section 2.05.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Grantor” has the meaning specified in Section 2A.03.
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as

24



--------------------------------------------------------------------------------



 



determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

25



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Indenture Indebtedness” means, collectively or individually, as the
context may require, 2003-8.625% Indenture Indebtedness, 2009-5.0% Indenture
Indebtedness, 2010-9.0% Indenture Indebtedness and the related Permitted
Indenture Refinancing Indebtedness, if any.
     “Indenture Prepayments” has the meaning specified in Section 7.15.
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means the Automatic Debit Date of each calendar
month.
     “Interest Period” means a period of approximately one month commencing on
the first Business Day of each month and ending on the first Business Day of the
following month.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Company’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “Inventory” has the meaning given such term in Section 9-102 of the UCC.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the respective L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.

26



--------------------------------------------------------------------------------



 



     “Joinder Agreement” means each Revolving Joinder Agreement, substantially
in the form of Exhibit G, executed and delivered by a Subsidiary or any other
Person to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to Section 6.14.
     “Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord waiver and consent agreement executed by the landlord of such leasehold
interest, in each case in form and substance satisfactory to the Administrative
Agent.
     “Last Reported Sale Price” of the Company’s Class A Common Stock on any
date means, so long as the Company’s Class A Common Stock is listed for trading
on a U.S. national or regional securities exchange on the relevant date, the
closing sale price per share (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average asked prices) on that date as
reported in composite transactions for the principal U.S. securities exchange on
which the Class A Common Stock is traded.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America or Wells Fargo, each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. All singular references to the L/C Issuer shall mean any L/C
Issuer, the L/C Issuer that has issued the applicable Letter of Credit or all
L/C Issuers, as the context may require.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

27



--------------------------------------------------------------------------------



 



     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is fifteen days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $100,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Company under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means, collectively, this Agreement, each Note, each
Issuer Document, the Security Agreement, the Escrow and Security Agreement, the
Pledge Agreement, the Sonic Financial Pledge Agreement, each Joinder Agreement,
each other Security Instrument, the Subsidiary Guaranty, the Bank of America
Letter, any Autoborrow Agreement and any agreement creating or perfecting rights
in Cash Collateral or other credit support pursuant to the provisions of
Section 2.15 of this Agreement.
     “Loan Parties” means, collectively, the Company, each Subsidiary Guarantor,
and each Person (other than the Administrative Agent, the Floorplan
Administrative Agent, any Lender, any Silo Lender or any landlord executing a
Landlord Waiver) executing a Security Instrument.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Master Intercreditor Agreement” means that certain Amended and Restated
Master Intercreditor Agreement dated as of the date hereof among the
Administrative Agent, the

28



--------------------------------------------------------------------------------



 



Floorplan Administrative Agent and the Silo Lenders and acknowledged by the
Company on behalf of itself and its Subsidiaries substantially in the form of
Exhibit L, and the exhibits thereto, as such agreement may be supplemented from
time to time by execution and delivery of joinder agreements thereto and revised
exhibits in accordance with the terms thereof, and as otherwise supplemented,
amended or modified from time to time.
     “Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Company, the Subsidiary Guarantors and the
other Loan Parties, taken as a whole, to perform their respective obligations
under any Loan Document to which any of them is a party (unless such Company,
Subsidiary Guarantor or other Loan Party has repaid in full all of its
respective Obligations and is no longer a Loan Party in accordance with the
terms of this Agreement and the other Loan Documents) or (b) an adverse effect
on the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents.
     “Maturity Date” means August 15, 2016; provided that, in the event of a
Trigger Date (unless otherwise agreed to by the Required Lenders in their sole
discretion), the “Maturity Date” shall be accelerated to be the later of
(x) such Trigger Date and (y) the date which is ninety-two (92) days prior to
the applicable Other Indebtedness Maturity Date or Put Option Date giving rise
to such Trigger Date (any such later date described in clause (x) or (y), a
“Springing Maturity Date” and any such ninety-two (92) day period referenced in
clause (y), a “92 Day Period”), except that, in the case of clause (y), if the
Maturity Date Test Amount is equal to or greater than $100,000,000 at any time
after such initial Trigger Date but prior to the start of such 92 Day Period
(and for so long as such Maturity Date Test Amount is equal to or greater than
$100,000,000), the Springing Maturity Date shall not apply (the “Springing
Maturity Date Exception”), provided further that if any date determined to be a
“Maturity Date” or “Springing Maturity Date”, as the case may be, is not a
Business Day, such Maturity Date or Springing Maturity Date shall be the next
preceding Business Day.
     “Maturity Date Test Amount” means, as of any date of measurement thereof,
the sum of: (a) the sum of (without duplication): (i) cash, cash equivalents and
short-term marketable securities reflected on the books of the Company and its
Subsidiaries as of such date, in each case not subject to any Lien (other than
Liens created under the Loan Documents, the Floorplan Facility, Permitted Silo
Indebtedness or Permitted Third Party Service Loaner Indebtedness), (ii) the Net
Book Value of contracts-in-transit as of such date, in each case not subject to
any Lien (other than Liens created under the Loan Documents, the Floorplan
Facility or Permitted Silo Indebtedness), (iii) the Net Book Value of New
Vehicles (other than Service Loaner Vehicles) as of such date, (iv) the Net Book
Value of Service Loaner Vehicles as of such date, (v) 75% of the Net Book Value
of Used Vehicles (net of Lien payoffs and purchases) as of such date, and
(vi) the Revolving Facility Liquidity Amount as of such date (without giving
effect to any Revolving Advance Limit L/C Reduction), minus (b) the sum of
(without duplication) (i) the total outstanding amount of Indebtedness under the
New Vehicle Floorplan Facility (other than Indebtedness related to the financing
of Service Loaner Vehicles) as of such date, (ii) the total outstanding amount
of Permitted Silo Indebtedness for New Vehicle Inventory (other than
Indebtedness related to the financing of Service Loaner Vehicles) as of such
date, (iii) the total outstanding amount of Used Vehicle floorplan Indebtedness
as of such date, and (iv) the total

29



--------------------------------------------------------------------------------



 



outstanding amount of Indebtedness related to the financing of Service Loaner
Vehicles under the New Vehicle Floorplan Facility, Permitted Silo Indebtedness
or Permitted Third Party Service Loaner Indebtedness as of such date, minus
(without duplication) (c) the outstanding principal amount of the applicable
Indenture Indebtedness or other Indebtedness subject to such Other Indebtedness
Maturity Date or Put Option Date.
     “Maturity Date Test Amount Certificate” means a certificate of a
Responsible Officer of the Company substantially in the form of Exhibit O
setting forth a calculation of the Maturity Date Test Amount.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” shall mean a Plan which has two or more
contributing sponsors (including the Company or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
     “Net Book Value” means, (i) for any Eligible Account, the gross amount of
such Eligible Account less sales, excise or similar taxes, and less returns,
discounts, claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed in respect of such Eligible
Account, (ii) for any Eligible Inventory, the lower of cost (on a first-in,
first-out basis) or market, (iii) for any Eligible Equipment, the then-current
book value of such Eligible Equipment (giving effect to any adjustments to such
book value on or prior to the date of measurement thereof) less all accumulated
depreciation and amortization of such Equipment through the date of measurement,
(iv) for any contract-in-transit, the net book value of such contract-in-transit
as reflected on the books of the Company in accordance with GAAP, and (v) with
respect to any calculation of Maturity Date Test Amount or Repurchase Test
Amount, for any New Vehicle or Used Vehicle, the net book value of such Vehicle
as reflected on the books of the Company in accordance with GAAP; provided that,
in no event shall “Net Book Value” of any asset described herein exceed the
value of such asset reflected on the books of the Company and its Subsidiaries.
     “Net Cash Proceeds” means, with respect to any Disposition by any Loan
Party or any of its Subsidiaries, the excess, if any, of:
     (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over
     (ii) the sum of
     (A) (1) any Indebtedness that is secured by the applicable asset and that
is required to be repaid in connection with such transaction (including any new
or used vehicle floorplan loans or any Permitted Real Estate Indebtedness
required to be repaid in connection therewith) and (2)

30



--------------------------------------------------------------------------------



 



any net obligations of such Person under any Swap Contract that relates to such
Indebtedness and is also required by the terms of such Swap Contract to be
repaid,
     (B) the reasonable and customary out-of-pocket expenses incurred by such
Loan Party or such Subsidiary in connection with such transaction and
     (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds.
     “New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and (except in the case of Service Loaner
Vehicles) has never been registered, and (notwithstanding clause (c) of the
definition of “Vehicle”) includes Rental Vehicles and Demonstrators (each as
defined in the Floorplan Credit Agreement) and Service Loaner Vehicles, in each
case whether or not held for sale.
     “New Vehicle Borrower” has the meaning specified for such term in the
Floorplan Credit Agreement.
     “New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Section 2.01 through 2.05 of the Floorplan Credit Agreement
providing for revolving loans to certain Subsidiaries of the Company by the
lenders party thereto.
     “New Vehicle Floorplan Lender” has the meaning specified for such term in
the Floorplan Credit Agreement.
     “New Vehicle Floorplan Loan” has the meaning specified for such term in the
Floorplan Credit Agreement.
     “Note” means a promissory note made by the Company, in favor of a Lender
evidencing Loans made by such Lender to the Company, as applicable,
substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Arrangement or any Related Swap Contract, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

31



--------------------------------------------------------------------------------



 



to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Indebtedness Maturity Date” means, (a) the maturity date of any
Indenture Indebtedness or (b) the maturity date of any Indebtedness of the
Company or any of its Subsidiaries which Indebtedness is in an outstanding
principal amount greater than $35,000,000 on a consolidated basis (other than
Indebtedness under the Loan Documents).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” shall mean the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (other than a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
     “Permitted Acquisition” means any Acquisition permitted by Section 7.12.
     “Permitted Disposition” means any Disposition permitted by Section 7.05.

32



--------------------------------------------------------------------------------



 



     “Permitted Indenture Refinancing Indebtedness” means any refinancings,
replacements, refundings, renewals or extensions of the 2003-8.625% Indenture
Indebtedness, the 2009-5.0% Indenture Indebtedness, the 2010-9.0% Indenture
Indebtedness or any Permitted Indenture Refinancing Indebtedness, provided, that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, replacement, refunding, renewal or extension (other than for the
reasonable fees, premiums or transaction costs incurred in connection with any
such refinancing, replacement, refunding, renewal or extension), (such
refinancing, replacement, refunding, renewal or extension being referred to
hereafter as the “Applicable Refinancing”), (ii) such Indebtedness, after giving
effect to the Applicable Refinancing, (A) is not secured by any property of the
Company or any Subsidiary, (B) does not have any obligor or guarantor other than
the obligors or guarantors of such Indebtedness prior to the Applicable
Refinancing, (C) does not have a maturity, and does not require any principal
payments (whether by scheduled installment, mandatory prepayment or redemption,
or the exercise of any put right), earlier than two (2) years following the
Maturity Date, (D) has terms (including terms of maturity and amortization) that
are typical for indebtedness of such type issued at such time and such terms
(other than applicable rates of interest) are otherwise no more restrictive, or
less advantageous to the Lenders, than the Loan Documents or are otherwise on
terms satisfactory to the Administrative Agent, (E) in the case of the 2010-9.0%
Indenture Indebtedness or any Permitted Indenture Refinancing Indebtedness
thereof, (1) is subordinated to the Obligations in a manner reasonably
acceptable to the Administrative Agent or has subordination terms substantially
similar to those in the 2010-9.0% Indenture and (2) has customary standstill and
blockage provisions with regard to payments and enforcement actions, and
(iii) after giving effect to the issuance of such Indebtedness, (A) no Event of
Default shall have occurred and be continuing or would occur as a result thereof
and (B) all other requirements set forth in Section 7.03(h), (i) or (j), as
applicable, shall have been met.
     “Permitted Real Estate Indebtedness” means Indebtedness of the Company or a
Subsidiary owing to non-Affiliated Persons secured solely by Liens on Permitted
Real Estate Indebtedness Collateral so long as the amount of such Indebtedness
(as measured for any specified real property parcel and improvements (if any)
financed thereby) is no greater than eighty-five percent (85%) of the value of
such parcel and improvements set forth in an appraisal thereof prepared by a
member of the Appraisal Institute and an independent appraisal firm satisfactory
to the Administrative Agent and commissioned in connection with such financing,
a copy of which such appraisal has been provided to the Administrative Agent
upon its request.
     “Permitted Real Estate Indebtedness Collateral” means, with respect to any
particular Permitted Real Estate Indebtedness, the applicable real property used
(at the time of the incurrence of such Permitted Real Estate Indebtedness) by a
Subsidiary of the Company for the operation of a vehicle dealership or a
business ancillary thereto, together with related real property rights,
improvements, fixtures (other than trade fixtures), insurance payments, leases
and rents related thereto and proceeds thereof.
     “Permitted Silo Guaranty” means, with respect to any Permitted Silo
Indebtedness provided by any Silo Lender, the guaranty of such Indebtedness by
(a) the Company or (b) any Subsidiary that operates one or more dealerships at
which New Vehicle floorplan financing is provided by such Silo Lender.

33



--------------------------------------------------------------------------------



 



     “Permitted Silo Indebtedness” means Indebtedness (including Permitted Silo
Guaranties but excluding Indebtedness provided pursuant to the Floorplan Credit
Agreement) incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of floorplan financing for New Vehicles or Used Vehicles
provided by financial institutions or manufacturer- affiliated finance companies
(“Silo Lenders”) to such Subsidiaries, provided that (i) with respect to
financing of Used Vehicles, the proceeds of such financing are used for
purchasing and carrying Used Vehicles, (ii) such indebtedness is secured by, in
the case of Silo Lenders providing New Vehicle floorplan financing or New
Vehicle and Used Vehicle floorplan financing, a lien on certain assets of such
Subsidiaries (including New Vehicles and Used Vehicles financed (including
related contracts-in-transit) and the proceeds thereof and certain general
intangibles, but excluding real property and fixtures (other than trade
fixtures)), and (iii) such Silo Lender is a party to and bound by the Master
Intercreditor Agreement; provided that, Permitted Silo Indebtedness provided by
a Silo Lender may be cross-collateralized with other Permitted Silo Indebtedness
provided by such Silo Lender.
     “Permitted Third Party Service Loaner Indebtedness” means Indebtedness
incurred from time to time by any of the Company’s current or future
Subsidiaries consisting of financing for Service Loaner Vehicles, which
financing is provided by manufacturers, manufacturer affiliated finance
companies or other Persons (excluding Floorplan Lenders and Silo Lenders) to the
Company or such Subsidiary (“Service Loaner Lenders”) so long as (i) such
indebtedness is secured solely by a Lien on said Service Loaner Vehicles so
financed by the respective Service Loaner Lenders and the proceeds of such
Service Loaner Vehicles, and (ii) in the event any Uniform Commercial Code
financing statement related to such Indebtedness reflects any assets of such
Subsidiary other than said Service Loaner Vehicles so financed by the respective
Service Loaner Lenders and the proceeds of such Service Loaner Vehicles, the
Company has used commercially reasonable efforts to obtain an intercreditor
agreement executed by such applicable Service Loaner Lender, which intercreditor
agreement (x) is in form and substance reasonably satisfactory to the
Administrative Agent, (y) acknowledges that such Indebtedness is secured solely
by a Lien on said Service Loaner Vehicles so financed and the proceeds thereof
and (z) does not conflict with or violate the terms of the Master Intercreditor
Agreement.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (generally including a Pension Plan, but excluding a
Multiemployer Plan and Multiple Employer Plan), maintained by the Company or, in
the case of a Pension Plan, by an ERISA Affiliate, for employees of the Company
or any ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledge Agreement” means that certain Second Amended and Restated
Securities Pledge Agreement dated as of the Closing Date made by the Company and
certain Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit H-1 attached hereto, as
supplemented from time to time by the execution and delivery of Joinder
Agreements pursuant to Section 6.14 and as otherwise supplemented, amended, or
modified from time to time.

34



--------------------------------------------------------------------------------



 



     “Pro Forma Compliance” means, (i) with respect to any event other than as
set forth in clause (ii) below, that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11 and the
Revolving Borrowing Base, as applicable, in each case calculated as if the event
with respect to which Pro Forma Compliance is being tested had occurred on the
first day of each relevant period with respect to which current compliance with
such financial covenant and Revolving Borrowing Base would be determined (for
example, in the case of a financial covenant based on Consolidated EBITDAR, as
if such event had occurred on the first day of the four fiscal quarter period
ending on the last day of the most recent fiscal quarter in respect of which
financial statements have been delivered pursuant to Section 6.01(a) or (b)) and
(ii) with respect to any Restricted Payment or Indenture Prepayment to be made
on any date (any such date, an “Applicable Date”) as contemplated by
Section 7.06(e), Section 7.06(f) or Section 7.15, that the Company and its
Subsidiaries will be in pro forma compliance with the financial covenants set
forth in Section 7.11 and the Repurchase Test Amount requirements set forth in
Section 7.06(f) and 7.15, in each case as of the last day of the fiscal quarter
which includes the Applicable Date as well as the last day of each of the three
fiscal quarters succeeding the fiscal quarter containing the Applicable Date, in
each case (x) calculated as if such Restricted Payment or Indenture Prepayment
had occurred on the first day of the fiscal quarter which includes the
Applicable Date and (y) based on projected financial statements delivered to the
Administrative Agent and approved by the Administrative Agent in its sole
discretion and which do not reflect material changes in growth or turnover
assumptions of trading assets or accounts payable as compared to the most recent
financial statements delivered pursuant to Sections 6.01(a) or (b). Pro forma
calculations made pursuant to this definition that require calculations of
Consolidated EBITDAR on a pro forma basis will be made in accordance with
Section 1.04(d).
     “Pro Forma Revolving Borrowing Base Certificate” means, with respect to any
event, a duly completed Revolving Borrowing Base Certificate demonstrating Pro
Forma Compliance for such event.
     “Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating Pro Forma Compliance for such
event.
     “Public Lender” has the meaning specified in Section 6.02.
     “Put Option” means an option of the holders of any Indenture Indebtedness
to require the Company to purchase such Indenture Indebtedness.
     “Put Option Date” means the date the holders of any Indenture Indebtedness
have the right to exercise a Put Option.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Company as prescribed in the
Securities Laws.

35



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Related Swap Contract” means all Swap Contracts that are entered into or
maintained with a Lender or Affiliate of a Lender that are not prohibited by the
express terms of the Loan Documents.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Repurchase Test Amount” means, as of any date of measurement thereof,
(a) the sum of (without duplication): (i) cash, cash equivalents and short-term
marketable securities reflected on the books of the Company and its Subsidiaries
as of such date, in each case not subject to any Lien (other than Liens created
under the Loan Documents, the Floorplan Facility, Permitted Silo Indebtedness or
Permitted Third Party Service Loaner Indebtedness), (ii) the Net Book Value of
contracts-in-transit as of such date, in each case not subject to any Lien
(other than Liens created under the Loan Documents, the Floorplan Facility or
Permitted Silo Indebtedness), (iii) the Net Book Value of New Vehicles (other
than Service Loaner Vehicles) as of such date, (iv) the Net Book Value of
Service Loaner Vehicles as of such date, (v) 75% of the Net Book Value of Used
Vehicles (net of Lien payoffs and purchases) as of such date, and (vi) the
Revolving Facility Liquidity Amount as of such date, minus (b) the sum of
(without duplication) (i) the total outstanding amount of Indebtedness under the
New Vehicle Floorplan Facility (other than Indebtedness related to the financing
of Service Loaner Vehicles) as of such date, (ii) the total outstanding amount
of Permitted Silo Indebtedness for New Vehicle Inventory (other than
Indebtedness related to the financing of Service Loaner Vehicles) as of such
date, (iii) the total outstanding amount of Used Vehicle floorplan Indebtedness
as of such date, and (iv) the total outstanding amount of Indebtedness related
to the financing of Service Loaner Vehicles under the New Vehicle Floorplan
Facility, Permitted Silo Indebtedness and Permitted Third Party Service Loaner
Indebtedness as of such date, minus (c) the aggregate amount of (x) the
outstanding principal amount of the applicable Indenture Prepayments the Company
intends in good faith to make in the fiscal quarter that includes such date of
measurement and (y) the amount of Restricted Payments described in
Section 7.06(f) the Company intends in good faith to make in the fiscal quarter
that includes such date of measurement, in each case, as evidenced to the
reasonable satisfaction of the Administrative Agent.
     “Repurchase Test Amount Certificate” means a certificate of a Responsible
Officer of the Company substantially in the form of Exhibit P setting forth a
calculation of the Repurchase Test Amount.
     “Request for Credit Extension” means (a) with respect to a Borrowing, or
conversion of Committed Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, or conversion of Swing Line Loans, a Swing Line Loan Notice.
     “Required Financial Information” has the meaning specified in the
definition of “Restricted Subsidiary”.

36



--------------------------------------------------------------------------------



 



     “Required Floorplan Lenders” has the meaning specified for the term
“Required Lenders” in the Floorplan Credit Agreement.
     “Required Lenders” means, as of any date of determination, Lenders whose
Applicable Percentages aggregate more than 50% of the Aggregate Commitments or,
if the commitment of each Lender to make Loans or the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans, as applicable,
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer
(or in the case of Sonic Financial, a vice president) of a Loan Party and,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the stockholders, partners or members
(or the equivalent Person thereof) of the Company or any Subsidiary.
     “Restricted Subsidiary” means each direct or indirect Subsidiary of the
Company that (i) has total assets (including Equity Interests in other Persons)
of equal to or greater than $2500 (calculated as of the most recent fiscal
period with respect to which the Administrative Agent shall have received
financial statements required to be delivered pursuant to Sections 6.01(a) or
(b) (or if prior to delivery of any financial statements pursuant to such
Sections, then calculated based on the Audited Financial Statements) (the
“Required Financial Information”)), or (ii) has revenues (on a consolidated
basis with its Subsidiaries) equal to or greater than $2500 for a period of four
consecutive fiscal quarters (calculated for the most recent four fiscal quarter
period for which the Administrative Agent has received the Required Financial
Information); provided, however, that notwithstanding the foregoing, the term
“Restricted Subsidiaries” shall also include any Subsidiaries designated as
“Restricted Subsidiaries” pursuant to the definition of “Unrestricted
Subsidiaries”.
     “Revolving Advance Limit” means, as of any date of a Borrowing or other
date of determination, calculated as of the most recent date for which a
Revolving Borrowing Base Certificate has been delivered pursuant to the terms
hereof, an amount equal to the lesser of (i) the Aggregate Commitments and
(ii) the Revolving Borrowing Base; provided that, the

37



--------------------------------------------------------------------------------



 



Revolving Advance Limit will be reduced by the then Outstanding Amount of all
L/C Obligations which have not been Cash Collateralized as of the date of
determination (any such reduction, a “Revolving Advance Limit L/C Reduction”)
during any of the following periods:
     (x) any period commencing one hundred and ten (110) days prior to any Other
Indebtedness Maturity Date, and ending on the date such applicable Indenture
Indebtedness or other Indebtedness is repaid in full, or
     (y) any period (1) commencing on any date on which each of the following
conditions are met: (A) such date is less than one hundred eleven (111) days
prior to any Put Option Date, (B) on at least twenty (20) of the thirty
(30) Trading Days immediately preceding such date, the average Last Reported
Sale Price of the Company’s Class A Common Stock was less than 130% of the
Conversion Price set forth in the applicable documentation related to the
Indebtedness subject to such Put Option, and (C) the Maturity Date Test Amount
on such day is less than $100,000,000, and (2) ending on the date the Company’s
obligations under such Put Option are paid in full.
     “Revolving Advance Limit L/C Reduction” has the meaning specified in the
definition of “Revolving Advance Limit.”
     “Revolving Borrowing Base” means as of any date of calculation, the lesser
of (1) the Aggregate Commitments and (2) the sum of:
(A) the sum of (i) 80% of the Net Book Value of Eligible Accounts which
constitute factory receivables, net of holdback, (ii) 80% of the Net Book Value
of Eligible Accounts which constitute current finance receivables, provided that
in no event shall Buyer Notes or the rights or obligations thereunder be
considered finance receivables or otherwise be included in the calculation of
the Revolving Borrowing Base, (iii) 80% of the Net Book Value of Eligible
Accounts which constitute receivables for parts and services (after netting any
amounts payable in connection with such parts and services), (iv) 65% of the Net
Book Value of Eligible Inventory which constitutes parts and accessories, and
(v) 40% of the Net Book Value of Eligible Equipment,
plus (B) 50% of the fair market value (determined using the average daily share
price for the five (5) Business Days immediately preceding the date of
calculation) of the 5,000,000 shares of common stock of Speedway Motorsports,
Inc. that are pledged as Collateral under the Sonic Financial Pledge Agreement.
     “Revolving Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Company, substantially in the form of Exhibit I (or another form
acceptable to the Administrative Agent) setting forth the calculation of the
Revolving Borrowing Base, including a calculation of each component thereof, all
in such detail as shall be reasonably satisfactory to the Administrative Agent.
All calculations of the Revolving Borrowing Base in connection with the
preparation of any Revolving Borrowing Base Certificate shall originally be made
by the Company and certified to the Administrative Agent; provided, that the
Administrative Agent

38



--------------------------------------------------------------------------------



 



shall have the right to review and adjust, in the exercise of its reasonable
credit judgment, any such calculation to the extent that such calculation is not
in accordance with this Agreement.
     “Revolving Facility Liquidity Amount” means, as of any date of
determination, the lesser of:
     (a) the difference of the Revolving Advance Limit minus Total Outstandings,
and
     (b) the largest principal amount of Loans that may then be borrowed
hereunder without resulting in an Event of Default under Section 7.11(c) (on a
pro forma basis as of the last day of the most recent fiscal quarter for which a
Compliance Certificate was delivered or required to be delivered), after giving
pro forma effect to such Loans.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Arrangement” means any Cash Management Arrangement
that is entered into by and between any Loan Party and any Cash Management Bank,
in each case, in such Cash Management Bank’s sole discretion.
     “Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders, the Cash Management Banks,
and each Affiliate of any Lender, which Affiliate is party to a Related Swap
Contract.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
     “Security Agreement” means that certain Second Amended and Restated
Security Agreement dated as of the Closing Date among the Company, each other
Loan Party, the Administrative Agent and the Floorplan Administrative Agent,
substantially in the form of Exhibit J attached hereto, as supplemented from
time to time by the execution and delivery of Joinder Agreements pursuant to
Section 6.14, and as otherwise supplemented, amended, or modified from time to
time.
     “Security Instruments” means, collectively or individually as the context
may indicate, the Security Agreement, the Pledge Agreement, the Escrow and
Security Agreement, the Sonic Financial Pledge Agreement, any Joinder Agreement,
the Master Intercreditor Agreement, any Landlord Waiver, and all other
agreements (including control agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Company, any
other Loan Party, or any other Person shall grant or convey to the
Administrative Agent, for the benefit of the Secured Parties a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations, any other obligation under any Loan Document and
any obligation or liability arising under any Related Swap Contract.

39



--------------------------------------------------------------------------------



 



     “Service Loaner Lenders” has the meaning specified in the definition of
“Permitted Third Party Service Loaner Indebtedness.”
     “Service Loaner Vehicles” means vehicles which are provided as service
loaner vehicles for customers of a Subsidiary that are having their vehicles
serviced by such Subsidiary.
     “Silo Lenders” has the meaning specified in the definition of “Permitted
Silo Indebtedness.”
     “Silo Subsidiaries” means, those Subsidiaries (other than Dual
Subsidiaries) from time to time obligated pursuant to Permitted Silo
Indebtedness as permitted pursuant to the terms of this Agreement, which such
Subsidiaries as of the Closing Date are set forth on Schedule 1.01A. The Company
may designate other Subsidiaries as Silo Subsidiaries from time to time in
accordance with Section 7.16.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
     (a) the fair value of its assets (both at fair valuation and at present
fair saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and
     (b) it is then able and expects to be able to pay its debts as they mature;
and
     (c) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
     “Sonic Financial” means Sonic Financial Corporation, a North Carolina
corporation.
     “Sonic Financial Pledge Agreement” means that certain Second Amended and
Restated Securities Pledge Agreement dated as of the Closing Date made by Sonic
Financial in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit H-3 attached hereto, as
supplemented, amended, or modified from time to time.
     “Springing Maturity Date” has the meaning specified in the definition of
“Maturity Date.”
     “Springing Maturity Date Exception” has the meaning specified in the
definition of “Maturity Date.”
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.

40



--------------------------------------------------------------------------------



 



     “Subsidiary Guarantors” means, collectively, all Restricted Subsidiaries
executing a Subsidiary Guaranty on the Closing Date and all other Subsidiaries
that enter into a Joinder Agreement.
     “Subsidiary Guaranty” means the Second Amended and Restated Subsidiary
Guaranty Agreement made by the Subsidiary Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E as
supplemented from time to time by execution and delivery of Joinder Agreements
pursuant to Section 6.14 and as otherwise supplemented, amended, or modified
from time to time.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor revolving swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

41



--------------------------------------------------------------------------------



 



     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$35,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Temporary Excess Cash” means cash proceeds received by the Company from
the issuance of Additional Indebtedness permitted by Section 7.03(k) or (l) or
Permitted Indenture Refinancing Indebtedness permitted by Section 7.03(h), (i)
or (j), which cash (as set forth in a notice delivered by the Company to the
Administrative Agent within five (5) Business Days of the Company’s receipt of
such cash proceeds) is intended by the Company to be applied to the prepayment
or purchase (whether by open market purchase or pursuant to a tender offer) of
Indenture Indebtedness, but has not yet been so applied solely because the
Company has not completed such prepayment, repurchase or refinancing, so long as
such cash is so applied within six (6) months of receipt thereof.
     “Temporary Indebtedness” means Indenture Indebtedness the Company intends
to repay (whether by open market purchase or pursuant to a tender offer) using
cash proceeds received by the Company from the issuance of Additional
Indebtedness permitted by Section 7.03(k) or (l) or Permitted Indenture
Refinancing Indebtedness permitted by Section 7.03(h), (i) or (j); provided
that, such applicable Indenture Indebtedness shall only qualify as “Temporary
Indebtedness” for so long as such cash proceeds qualify as “Temporary Excess
Cash”.
     “Threshold Amount” means $20,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Trading Day” means, so long as the Class A Common Stock (or other security
for which a closing sale price must be determined) is listed or traded, a day on
which (i) (A) if the Class A Common Stock is listed on the New York Stock
Exchange, trading in the Class A Common Stock generally occurs on The New York
Stock Exchange, or (B) if the Class A Common Stock is not then listed on The New
York Stock Exchange, trading in the Class A Common Stock generally occurs on the
principal other United States national or regional securities exchange on which
the Class A Common Stock is then listed, and (ii) a Last Reported Sale Price for
the Class A Common Stock is available on such securities exchange or market.
     “Trigger Date” means any date upon which either the conditions in clause
(a) or (b) below are met:

42



--------------------------------------------------------------------------------



 



     (a) any day on which both of the following are met:
     (i) such day occurs during the six (6) month period prior to any Other
Indebtedness Maturity Date, and
     (ii) the Maturity Date Test Amount on such day is less than $100,000,000,
or
     (b) any day on which all of the following are met:
     (i) such day occurs during the six (6) month period prior to any Put Option
Date,
     (ii) on at least twenty (20) of the thirty (30) Trading Days immediately
preceding such day the average Last Reported Sale Price of the Company’s Class A
Common Stock was less than 130% of the Conversion Price set forth in the
applicable documentation related to the Indenture Indebtedness subject to such
Put Option, and
     (iii) the Maturity Date Test Amount on such day is less than $100,000,000.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code then in effect in the state of
North Carolina or, if the context so indicates, another applicable jurisdiction.
     “Uncollateralized Amount” has the meaning specified in Section 2.15(b)(ii).
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiaries” means all Subsidiaries of the Company other
than the Restricted Subsidiaries; provided that in no event shall the
Unrestricted Subsidiaries as a whole have more than $100,000 in total assets or
more than $100,000 in total revenues for a period of four consecutive fiscal
quarters (in each case) calculated as of the most recent four fiscal quarter
period for which the Administrative Agent has received the Required Financial
Information; and if either such threshold is exceeded, the Company shall
immediately designate one or more such Subsidiaries to be “Restricted
Subsidiaries” and deliver to the Administrative Agent all documents specified in
Section 6.14 for such Subsidiaries, so that after giving effect to such
designation, the remaining Unrestricted Subsidiaries shall satisfy such
requirements.
     “Used Vehicle” means a Vehicle other than a New Vehicle.
     “Used Vehicle Floorplan Facility” means the used vehicle floorplan facility
described in Sections 2.06 through 2.08 of the Floorplan Credit Agreement
providing for revolving loans to the Company by the lenders party thereto.

43



--------------------------------------------------------------------------------



 



     “Used Vehicle Floorplan Lender” has the meaning specified for such term in
the Floorplan Credit Agreement.
     “Used Vehicle Floorplan Loan” has the meaning specified for such term in
the Floorplan Credit Agreement.
     “Vehicle” means an automobile or truck with a gross vehicle weight of less
than 16,000 pounds which satisfies the following requirements: (a) the vehicle
is owned by a Grantor free of any title defects or any liens or interests of
others except (i) the security interest in favor of the Administrative Agent for
the benefit of the Secured Parties, (ii) the security interest in favor of the
Administrative Agent for the benefit of the Floorplan Secured Parties, (iii) the
security interests subject to the Master Intercreditor Agreement and (iv) other
Liens to which the Administrative Agent consents in writing in its sole
discretion; (b) except as set forth in Section 6.13, the vehicle is located at
one of the locations identified in Schedule 6.13; (c) the vehicle is held for
sale in the ordinary course of a Grantor’s business and is of good and
merchantable quality and (d) the vehicle is not a commercial truck designated as
Class 4 or above by the U.S. Department of Transportation, Federal Highway
Administration.
     “Wells Fargo” means Wells Fargo Bank, National Association and its
successors.
     “Wells Fargo Letter” means any agreement among the Company and Wells Fargo
regarding the payment of fronting fees with respect to Letters of Credit issued
by Wells Fargo.
     “92 Day Period” has the meaning specified in the definition of “Maturity
Date.”
     “2003-8.625% Indenture” means the Indenture dated as of August 12, 2003
between the Company, the guarantors set forth therein and U.S. Bank National
Association, as Trustee.
     “2003-8.625% Indenture Indebtedness” means, collectively or individually,
as the context may require, Indebtedness of the Company or any of its
Subsidiaries incurred or outstanding under the 2003-8.625% Indenture and any
2003-8.625% Indenture Notes.
     “2003-8.625% Indenture Notes” means (i) the 8.625% Senior Notes due 2013
issued by the Company prior to the date hereof in (i) an initial aggregate
principal amount of $200,000,000 and (ii) an additional principal amount of
$75,000,000, in each case issued under the 2003-8.625% Indenture. The aggregate
outstanding principal amount of the 2003-8.625% Indenture Notes as of the
Closing Date is $42,900,000.
     “2009-5.0% Indenture” means the Indenture dated as of September 23, 2009
between the Company, the guarantors set forth therein and U.S. Bank National
Association, as Trustee.
     “2009-5.0% Indenture Indebtedness” means, collectively or individually, as
the context may require, Indebtedness of the Company or any of its Subsidiaries
incurred or outstanding under the 2009-5.0% Indenture and the 2009-5.0%
Indenture Notes.
     “2009-5.0% Indenture Notes” means (i) the 5.0% Convertible Senior Notes due
2029 issued by the Company prior to the date hereof pursuant to the First
Supplemental Indenture to the 2009-5.0% Indenture in an aggregate principal
amount not to exceed $172,500,000. The

44



--------------------------------------------------------------------------------



 



aggregate outstanding principal amount of the 2009-5.0% Indenture Notes as of
Closing Date is $172,500,000.
     “2010-9.0% Indenture” means the Indenture dated as of March 12, 2010
between the Company, the guarantors set forth therein and U.S. Bank National
Association, as Trustee.
     “2010-9.0% Indenture Indebtedness” means, collectively or individually, as
the context may require, Indebtedness of the Company or any of its Subsidiaries
incurred or outstanding under the 2010-9.0% Indenture and the 2010-9.0%
Indenture Notes.
     “2010-9.0% Indenture Notes” means the 9.0% Senior Subordinated Notes due
2018 issued by the Company prior to the date hereof in an initial aggregate
principal amount of $210,000,000. The aggregate outstanding principal amount of
the 2010-9.0% Indenture Notes as of the Closing Date is $210,000,000.
     1.03 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), provided that, any reference to a defined term in any such agreement,
instrument or other document (including the Floorplan Credit Agreement) which
has been terminated shall have the meaning set forth in such document
immediately prior to such termination, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

45



--------------------------------------------------------------------------------



 



     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.04 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided that, all calculations of
financial covenants shall reflect the results of both continuing operations and
discontinued operations of the Company and its Subsidiaries, and in the event of
any such discontinued operations, the Company shall provide subtotals for each
of “continuing operations”, “discontinued operations” and “consolidated
operations”. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. In connection with the Company’s delivery of
financial statements hereunder, the Company shall deliver a reconciliation of
the calculations of the financial covenants before and after giving effect to
the adjustments from FASB ASC 825 and FASB ASC 470-20 described in this
Agreement.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
     (d) Calculation of Consolidated EBITDAR, Consolidated Fixed Charges and
Consolidated Rental Expense. Consolidated EBITDAR shall be calculated for any
period by including the actual amount for such period, including the
Consolidated EBITDAR attributable to Acquisitions permitted hereunder and
occurring during such period and (to the extent

46



--------------------------------------------------------------------------------



 



otherwise included in Consolidated Net Income) excluding the Consolidated
EBITDAR attributable to Permitted Dispositions of assets occurring during such
period on a pro forma basis for the period from the first day of the applicable
period through the date of the closing of each such permitted Acquisition or
Permitted Disposition, utilizing (i) where available or required pursuant to the
terms of this Agreement, historical audited and/or reviewed unaudited financial
statements obtained from the seller, broken down by fiscal quarter in the
Company’s reasonable judgment or (ii) unaudited financial statements (where no
audited or reviewed financial statements are required pursuant to the terms of
this Agreement) reviewed internally by the Company, broken down in the Company’s
reasonable judgment; provided, however, that (x) any such pro forma adjustment
of Consolidated EBITDAR shall reflect the Company’s and the Subsidiaries’ pro
forma rental payments related to the assets acquired in any applicable
Acquisition (and shall not reflect any rental expense payments of the applicable
seller), and (y) any such pro forma adjustment of Consolidated EBITDAR shall not
result in an increase of more than 10% of Consolidated EBITDAR prior to such
adjustment, unless the Company provides to the Administrative Agent (A) the
supporting calculations for such adjustment and (B) such other information as
the Administrative Agent may reasonably request to determine the accuracy of
such calculations. For purposes of determining “Consolidated Fixed Charges” for
any period, the Consolidated Interest Expense, Consolidated Principal Payments
and Consolidated Rental Expenses attributable to such Permitted Dispositions
described above during such period may, at the option of the Company and subject
to the consent of the Administrative Agent (which shall not be unreasonably
withheld), be excluded therefrom.
     1.05 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Company from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided,

47



--------------------------------------------------------------------------------



 



however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Total
Outstandings shall not exceed the Revolving Advance Limit, and (iii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing and each conversion of Committed Loans from
one Type to the other, shall be made upon the Company’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) one
Business Day prior to the requested date of any Borrowing of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans
or of any conversion of Base Rate Committed Loans to Eurodollar Rate Loans, and
(ii) one Business Day prior to the requested date of any Borrowing of Base Rate
Committed Loans. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Company is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, (ii) the requested date of the Borrowing or conversion, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed or converted, and (iv) the Type of Committed
Loans to be borrowed or to which existing Committed Loans are to be converted.
If the Company fails to provide a timely Committed Loan Notice requesting a
conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans shall,
subject to Article III, continue as Eurodollar Rate Loans. If the Company fails
to specify a Type of Committed Loan in a Committed Loan Notice, then the
applicable Committed Loans shall, subject to Article III, be made as, or
converted to, Eurodollar Rate Loans.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans. Each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is an initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the Company in like funds as
received by the Administrative Agent by crediting the account of the Company on
the books of Bank of America with the amount of such funds; provided, however,
that if, on the date the Committed Loan Notice with respect to such

48



--------------------------------------------------------------------------------



 



Borrowing is given by the Company, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Company
as provided above.
     (c) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the Total Outstandings shall not exceed the Revolving Advance
Limit, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
     (ii) No L/C Issuer shall issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

49



--------------------------------------------------------------------------------



 



     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;
     (C) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (D) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (E) any Lender is at such time a Defaulting Lender, unless (x) such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
with respect to such Defaulting Lender as to either the Letter of Credit then
proposed to be issued or (y) each L/C Issuer having actual or potential Fronting
Exposure with respect to issued Letters of Credit has entered into arrangements
satisfactory to each such L/C Issuer as to Letters of Credit issued by it (in
its sole discretion) with the Company or such Defaulting Lender to eliminate
such actual or potential risk.
     (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of

50



--------------------------------------------------------------------------------



 



Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
     (vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included each L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least ten Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Company shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application, in its final form, from the Company and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one

51



--------------------------------------------------------------------------------



 



Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
     (iii) If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is ten Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Company and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Company shall reimburse such L/C Issuer
through the Administrative Agent

52



--------------------------------------------------------------------------------



 



in an amount equal to the amount of such drawing. If the Company fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Company shall be deemed to have requested
a Committed Borrowing of Eurodollar Rate Loans bearing interest at the
Eurodollar Rate (or, if converted in accordance herewith, at the Base Rate) to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Eurodollar Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the applicable L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (including the application of available Cash Collateral and
other credit support provided for this purpose pursuant to
Section 2.03(a)(iii)(E)) to the Administrative Agent for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 2:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Eurodollar Rate
Committed Loan to the Company in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Eurodollar Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03. The
obligations of the Lenders to make such payments shall not be affected by, and
shall survive, any Springing Maturity Date or any termination (pursuant to
Section 8.02) of the commitment of any Lender to make Loans.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.

53



--------------------------------------------------------------------------------



 



     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the Company or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (and such Lender has also paid such interest and fees as aforesaid),
such amount (other than any such interest and fees as aforesaid) so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under

54



--------------------------------------------------------------------------------



 



any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     (e) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
     The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such

55



--------------------------------------------------------------------------------



 



claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of such L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Company may have a
claim against such L/C Issuer, and such L/C Issuer may be liable to the Company,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit
     (h) Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral or other credit support arrangements satisfactory to the applicable
L/C Issuer pursuant to this Section 2.03 shall

56



--------------------------------------------------------------------------------



 



be payable, to the maximum extent permitted by applicable law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to such L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears, (ii) due and payable on the Automatic Debit Date
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (iii)
automatically debited from a deposit account maintained by the Company with Bank
of America (provided that if there are not sufficient funds in such account to
pay such Letter of Credit Fees, then the Company shall pay such fees in cash
when due). If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the applicable L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified (in the case of Bank of America) in the Bank of America Letter
and (in the case of Wells Fargo) in the Wells Fargo Letter, in each case
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears. Such fronting fee (i) shall be due and
payable on the Automatic Debit Date after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, (ii) in the case of fronting fees
owing to Bank of America, may be automatically debited from a deposit account
maintained by the Company with Bank of America (provided that if there are not
sufficient funds in such account to pay such fronting fees, then the Company
shall pay such fees in cash when due) and (iii) in the case of fronting fees
owing to Wells Fargo, shall be separately invoiced by Wells Fargo. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the Company shall pay directly to each L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the

57



--------------------------------------------------------------------------------



 



issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.
     (l) Letters of Credit Reports. For so long as any Letter of Credit issued
by an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent a report in the form of Exhibit M hereto (appropriately
completed with the information for every outstanding Letter of Credit issued by
such L/C Issuer) on the last Business Day of each fiscal quarter (or, at the
request of the Administrative Agent, on the last Business Day of each calendar
month), on each date that an L/C Credit Extension occurs with respect to any
such Letter of Credit, and on each date there is a change to the information set
forth on such report. The Administrative Agent shall deliver to the Lenders on a
quarterly basis a report of all outstanding Letters of Credit.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein
and in any Autoborrow Agreement, if any, the Swing Line Lender may, in its sole
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the Total Outstandings shall not exceed the
Revolving Advance Limit and (iii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Company shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company, may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan may be
a Base Rate Loan or a Eurodollar Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. At any time an Autoborrow Agreement is not in
effect, each Swing Line Borrowing and each conversion of Swing Line Loans from
one type to the other shall be made upon the Company’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date or
date of conversion of Eurodollar Rate Loans to Base Rate Loans or of any
conversion of Base Rate Loans to Eurodollar Rate Loans, and in each case shall
specify (i) the amount to be borrowed, (ii) the requested borrowing date, which
shall be a Business Day and (iii) the Type of Swing Line Loan to be borrowed or
to which existing Swing Line Loans are to

58



--------------------------------------------------------------------------------



 



be converted. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Company. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in immediately available funds. If
the Company fails to provide a timely Swing Line Loan Notice requesting a
conversion of Eurodollar Rate Loans to Base Rate Loans, such Loans shall,
subject to Article III, continue as Eurodollar Rate Loans. If the Company fails
to specify a Type of Swing Line Loan in a Swing Line Loan Notice, then the
applicable Swing Line Loan shall, subject to Article III, be made as a
Eurodollar Rate Loan.
     In order to facilitate the borrowing of Swing Line Loans, the Swing Line
Lender may, in its sole discretion, agree with the Company to, (and the Swing
Line Lender and the Company are hereby authorized to) enter into an Autoborrow
Agreement in form and substance satisfactory to the Administrative Agent and the
Swing Line Lender (the “Autoborrow Agreement”) providing for the automatic
advance by the Swing Line Lender of Swing Line Loans under the conditions set
forth in such agreement, which shall be in addition to the conditions set forth
herein (each such advance, an “Autoborrow Advance”); provided that, (i) in no
event shall the Company be entitled to Autoborrow Advances pursuant to an
Autoborrow Agreement at any time an autoborrow arrangement is in effect under
the Used Vehicle Floorplan Facility (any such arrangement, a “Used Vehicle
Autoborrow Arrangement”) and (ii) subject to the Administrative Agent’s consent,
the Company may, upon 30 days advance notice to the Administrative Agent and the
Swing Line Lender, alternate between the autoborrow arrangement described herein
and a Used Vehicle Autoborrow Arrangement no more frequently than once in any
calendar year. At any time such an Autoborrow Agreement is in effect, the
requirements for Swing Line Borrowings set forth in the immediately preceding
paragraph shall not apply, and all Swing Line Borrowings shall be made in
accordance with the Autoborrow Agreement, until the right to such Swing Line
Borrowings is suspended or terminated hereunder or in accordance with the terms
of the Autoborrow Agreement. For purposes of determining the Outstanding Amount
at any time during which an Autoborrow Agreement is in effect, the Outstanding
Amount of all Swing Line Loans shall be deemed to be the amount of the Swing
Line Sublimit. For purposes of any Swing Line Borrowing pursuant to the
Autoborrow Agreement, all references to Bank of America shall be deemed to be a
reference to Bank of America, in its capacity as Swing Line Lender hereunder.

59



--------------------------------------------------------------------------------



 



     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Company (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Eurodollar Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Eurodollar Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available (including for this
purpose Cash Collateral and other credit support made available with respect to
the applicable Swing Line Loan) to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Eurodollar Rate Committed
Loan to the Company in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Eurodollar Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (and such Lender has also paid such
interest and fees as aforesaid), such amount (other than any such interest and
fees as aforesaid) so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any

60



--------------------------------------------------------------------------------



 



Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Eurodollar Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

61



--------------------------------------------------------------------------------



 



     2.05 Prepayments.
     (a) The Company may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. on the date of prepayment of
such Loans; (ii) any prepayment of Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each applicable Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Subject
to Section 2.16, each such prepayment of Committed Loans of the Lenders shall be
applied in accordance with their respective Applicable Percentages.
     (b) At any time during which an Autoborrow Agreement is not in effect, the
Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Revolving Advance Limit then in effect (including (i) the Revolving Borrowing
Base in effect after giving pro forma effect to any Disposition required to be
reported pursuant to Sections 6.02(c) and 6.03(g) or (ii) any adjustment to the
Revolving Advance Limit as a result of any Revolving Advance Limit L/C
Reduction), the Company shall immediately prepay Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Loans the Total Outstandings exceed the Revolving Advance Limit then in
effect.
     (d) If for any reason the aggregate Outstanding Amount of Swing Line Loans
exceeds the Swing Line Sublimit, the Company shall immediately prepay Swing Line
Loans in an aggregate amount at least equal to such excess.
     2.06 Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to

62



--------------------------------------------------------------------------------



 



any concurrent prepayments hereunder, the Total Outstandings would exceed the
Revolving Advance Limit and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the applicable Lenders of any such notice of termination or
reduction of the Aggregate Commitments. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender in accordance with
(x) its respective Applicable Percentage. All fees and interest accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.
     2.07 Repayment of Loans.
     (a) The Company shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
     (b) The Company shall repay each Swing Line Loan (i) at any time on demand
by the Swing Line Lender and (ii) on the Maturity Date.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Eurodollar Rate
plus the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Company under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Company shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

63



--------------------------------------------------------------------------------



 



     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Commitment Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. The commitment fees shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the Automatic Debit Date after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The commitment fees shall be
calculated quarterly in arrears, and if there is any change in the respective
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by such Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Swing Line Loans shall not be
included in calculating the Outstanding Amount of Committed Loans used in
determining the commitment fees set forth above.
(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Bank of America Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
     (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

64



--------------------------------------------------------------------------------



 



     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i)(A) the Consolidated Total Lease Adjusted Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate and
(B) a proper calculation of the Consolidated Total Lease Adjusted Leverage Ratio
would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C Issuer, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Company under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii)(A) the Consolidated Total Lease Adjusted
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (B) a proper calculation of the Consolidated Total Lease Adjusted
Leverage Ratio would have resulted in lower pricing for such period, the
Applicable Rate shall be adjusted as of the date of receipt by the
Administrative Agent of a Compliance Certificate reflecting such proper
calculation. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section
2.03(c)(iii) or 2.03(i) or under Article VIII. The Company’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Company
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Company hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Company shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

65



--------------------------------------------------------------------------------



 



     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Company
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage, (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Company shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may (but shall
be under no obligation to), in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Company jointly and
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Company but excluding the date of payment to the Administrative Agent, at (A) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by the
Company, the interest rate applicable to Base Rate Loans. If the Company and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Company the amount of such interest paid by the Company for such period. If such
Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Committed Borrowing. Any payment by the Company shall be
without prejudice to any claim the Company may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (ii) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Company will not make such
payment, the

66



--------------------------------------------------------------------------------



 



Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may (but shall be under no obligation to), in
reliance upon such assumption, distribute to the Lenders or such L/C Issuer, as
the case may be, the amount due. In such event, if the Company has not in fact
made such payment, then each of the Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Company with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase from the other applicable Lenders (for cash at face value)
participations in the applicable Committed Loans and subparticipations in L/C
Obligations or Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by

67



--------------------------------------------------------------------------------



 



the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Company pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral in respect of obligations relating to Letters of Credit or
Swing Line Loans provided for in Section 2.15, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans, as the case may be to any assignee or participant, other than an
assignment, participation or subparticipation to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
     The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.
     2.14 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default nor any
Floorplan Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Company may from time to time, request an increase in
the Aggregate Commitments by an amount (i) for all such requests, not exceeding
$50,000,000 in the aggregate; provided that the Company may make a maximum of
five (5) such requests. At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its respective Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the L/C Issuers (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a

68



--------------------------------------------------------------------------------



 



joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default exists and (C) no Floorplan
Default exists. The Company shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
     2.15 Cash Collateral and Other Credit Support.
     (a) Certain Credit Support Events. Upon the request of the Administrative
Agent or an L/C Issuer, (i) if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of (A) any date that is less than one hundred
eleven (111) days prior to any Other Indebtedness Maturity Date or Put Option
Date or (B) the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Company shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).
     (b) Funding of Cash Collateral for Letters of Credit in connection with
Springing Maturity Date.

69



--------------------------------------------------------------------------------



 



     (i) Without limiting the generality of clause (a)(ii) above, in the event a
Trigger Date has occurred (and no Cancellation of Acceleration has occurred with
respect to such Trigger Date), then not later than 11:00 a.m. on the Letter of
Credit Expiration Date with respect to the Springing Maturity Date resulting
from such Trigger Date, the Company shall, upon the request of the
Administrative Agent or an L/C Issuer, Cash Collateralize the then Outstanding
Amount of all L/C Obligations. If the Administrative Agent or an L/C Issuer has
made such request and the Company fails to so Cash Collateralize such L/C
Obligations by such time, the Administrative Agent will promptly notify each
Lender of such Letter of Credit Expiration Date, the Outstanding Amount of all
L/C Obligations that have not been Cash Collateralized (the “Uncollateralized
Amount”), and the amount of such Lender’s Applicable Percentage thereof. If the
Administrative Agent delivers such notice to each Lender, the Company shall be
deemed to have requested a Committed Borrowing of Eurodollar Rate Loans bearing
interest at the Eurodollar Rate (or, if converted in accordance herewith, at the
Base Rate) to be disbursed on such Letter of Credit Expiration Date in an amount
equal to the Uncollateralized Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Eurodollar Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than (i) the
condition to deliver a Committed Loan Notice or (ii) the condition that there be
no Default or Event of Default if such Default or Event of Default results
solely from the Company’s failure to provide such Cash Collateral described in
this Section 2.15(b)(i)). Any notice given by the Administrative Agent pursuant
to this Section 2.15(b)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.15(b)(i) make
funds available to the Administrative Agent at the Administrative Agent’s Office
in an amount equal to its Applicable Percentage of the Uncollateralized Amount
not later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, each Lender that so makes funds available shall
be deemed to have made a Eurodollar Rate Committed Loan to the Company in such
amount. The Administrative Agent shall hold the funds so received as Cash
Collateral for the L/C Obligations.
     (iii) Each Lender’s obligation to make Committed Loans to fund the
Uncollateralized Amount, as contemplated by this Section 2.15(b), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable L/C Issuer, the Company or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.15(b) is subject to the
conditions set forth in Section 4.02 (other than (i) the condition to deliver a
Committed Loan Notice or (ii) the condition that there be no Default or Event of
Default if such Default or Event of Default results solely from the Company’s
failure to provide Cash Collateral described in Section 2.15(b)(i)). No such
making of such Committed Loans shall relieve or otherwise impair the obligation
of the Company to Cash

70



--------------------------------------------------------------------------------



 



Collateralize any L/C Obligations or to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
     (iv) If any Lender fails to make available to the Administrative Agent any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.15(b) by the time specified in Section 2.15(b)(ii), then,
without limiting other provisions of this Agreement, the Administrative Agent
shall be entitled to recover from such Lender, on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Administrative Agent
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (and such Lender has also paid such interest and fees as
aforesaid), such amount (other than any such interest and fees as aforesaid)
shall constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this clause (v) shall be conclusive
absent manifest error.
     (c) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Company,
and to the extent provided by any Lender, such Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), a security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(d). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than that required to eliminate the applicable Fronting
Exposure, the Company or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate the applicable
Fronting Exposure.
     (d) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans or obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, interest accrued on such
obligation) for which the Cash Collateral or other credit support was so
provided, prior to any other application of such property as may be provided for
herein.
     (e) Release. Cash Collateral provided pursuant to any of the Sections
referred to in Section 2.15(d) shall be released from the Lien granted under
Section 2.15(c) (but without prejudice to any other Liens granted in such
property under any other Loan Document) (except (i) as may be agreed to among
the parties posting, and the applicable L/C Issuer or Swing Line

71



--------------------------------------------------------------------------------



 



Lender benefitting from, such Cash Collateral and (ii) Cash Collateral provided
by or on behalf of a Loan Party shall not be released during the continuance of
a Default or Event of Default) promptly following (x) the payment, satisfaction
or (as to Letters of Credit) expiration of the obligations giving rise to
delivery of such Cash Collateral, (y) as to Cash Collateral provided pursuant to
Sections 2.03 or 2.04, such earlier date as (A) the status of the applicable
Lender as a Defaulting Lender shall be terminated or (B) the Administrative
Agent shall determine in good faith that there remain outstanding no actual or
potential Defaulting Lender funding obligations as to which the benefitted L/C
Issuer or Swing Line Lender desires to maintain Cash Collateral or (z) as to
Cash Collateral provided pursuant to Sections 2.15(b), with respect to a Trigger
Date, promptly following any Cancellation of Acceleration with respect to such
Trigger Date.
     2.16 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
     (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.08), shall
be applied by the Administrative Agent as follows; first, as to any payment made
in respect of principal of Loans, ratably to the principal amount of Committed
Loans of other Lenders as if such Defaulting Lender had no Loans outstanding,
until such time as the Outstanding Amount of Committed Loans of each Lender
shall equal its pro rata share thereof based on its Applicable Percentage
(without giving effect to Section 2.16(a)(iv)); second, to any amounts
(including interest thereon) owed hereunder by such Defaulting Lender to the
Administrative Agent; third, to any amounts (including interest thereon) owed
hereunder by such Defaulting Lender to an L/C Issuer or Swing Line Lender (to
the extent the Administrative Agent has received notice thereof), ratably to the
Persons entitled thereto, fourth, to the posting of Cash Collateral (or funding
of participations, as applicable) in respect of its Applicable Percentage
(without giving effect to Section 2.16(a)(iv)) of L/C Obligations and Swing Line
Loans, (x) ratably to all L/C Issuers and the Swing Line Lender in accordance
with their respective applicable Fronting Exposures and (y) thereafter, to
reduce ratably any reallocation of Applicable Percentages of other Lenders
previously effected under Section 2.16(a)(iv); and fifth, to the Defaulting
Lender or otherwise as required by applicable Law. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees. Such Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which such Lender

72



--------------------------------------------------------------------------------



 



is a Defaulting Lender (and the Company shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender as to which an L/C
Issuer or Swing Line Lender (as applicable) has not received Cash Collateral
pursuant to Section 2.03 or 2.04, then upon the request of an L/C Issuer or
Swing Line Lender (as applicable) to the Administrative Agent, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the initial date thereof, no Default or Event of
Default shall have occurred and be continuing; and (ii) in all cases, the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans shall not exceed the
positive difference, if any, between (1) the Commitment of such non-Defaulting
Lender and (2) the aggregate Outstanding Amount of the Committed Loans of such
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all other L/C Obligations (prior to giving effect to such reallocation), plus
such Lender’s Applicable Percentage of the Outstanding Amount of all other Swing
Line Loans (prior to giving effect to such reallocation).
     (b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing in their reasonable discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender (and the Applicable Percentages of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
ARTICLE IIA
SECURITY
     2A.01 Security. As security for the full and timely payment and performance
of all Obligations, the Company shall, and shall cause all other Loan Parties
to, on or before the

73



--------------------------------------------------------------------------------



 



Closing Date, do or cause to be done all things reasonably necessary in the
opinion of the Administrative Agent and its counsel to grant to the
Administrative Agent for the benefit of the Secured Parties a duly perfected
security interest in all Collateral subject to no prior Lien or other
encumbrance except as expressly permitted hereunder or under the other Loan
Documents and with the priority identified in the Security Instruments. Without
limiting the foregoing, the Company shall deliver, and shall cause each other
applicable Loan Party to deliver, to the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent, (a) the Security
Agreement, the Pledge Agreement, the Escrow and Security Agreement and the
Master Intercreditor Agreement, or (b) in the case of Sonic Financial, the Sonic
Financial Pledge Agreement and (c) in either case, UCC financing statements in
form, substance and number as requested by the Administrative Agent, reflecting
the Lien in favor of the Administrative Agent for the benefit of the Secured
Parties on the Collateral. In addition, and without limiting the foregoing, the
Company shall take and cause each other Loan Party to take such further action,
and deliver or cause to be delivered such further documents and instruments, as
required by the Security Instruments or otherwise as the Administrative Agent
may reasonably request to create, perfect and maintain the effectiveness and
priority of the Liens contemplated by this Article IIA and each of the Security
Instruments.
     2A.02 Further Assurances. At the request of the Administrative Agent from
time to time, the Company will or will cause all other Loan Parties, as the case
may be, to execute, by their respective Responsible Officers, alone or with the
Administrative Agent, any certificate, instrument, financing statement, control
agreement, statement or document, or to procure any certificate, instrument,
statement or document or to take such other action (and pay all related costs)
which the Administrative Agent reasonably deems necessary from time to time to
create, continue or preserve the Liens in Collateral (and the perfection and
priority thereof) of the Administrative Agent for the benefit of the Secured
Parties contemplated hereby and by the other Loan Documents and specifically
including all Collateral acquired by the Company or any other Loan Party after
the Closing Date and all Collateral moved to or from time to time located at
locations owned by third parties, including all leased locations, bailees,
warehousemen and third party processors. The Administrative Agent is hereby
irrevocably authorized to execute and file or cause to be filed, with or if
permitted by applicable law without the signature of the Company or any Loan
Party appearing thereon, all UCC financing statements reflecting the Company or
any other Loan Party as “debtor” and the Administrative Agent as “secured
party”, and continuations thereof and amendments thereto, as the Administrative
Agent reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.
     2A.03 Information Regarding Collateral. The Company represents, warrants
and covenants that Schedule 2A.03(a) contains a true and complete list of
(i) the exact legal name, jurisdiction of formation and location of the chief
executive office of the Company and each other Person providing Collateral
pursuant to a Security Instrument on the Closing Date (such Persons, together
with any other Persons that provide Collateral at any time pursuant to a
Security Instrument, being referred to collectively as the “Grantors”),
(ii) each trade name, trademark or other trade style used by such Grantor on the
Closing Date, (iii) (as to each Grantor other than Sonic Financial) each
location in which goods constituting Collateral having an aggregate value in
excess of $100,000 are located as of the Closing Date, whether owned, leased or
third-party locations, and (iv) with respect to each leased or third party
location, the name of

74



--------------------------------------------------------------------------------



 



each owner of such location and a summary description of the relationship
between the applicable Grantor and such Person. The Company further covenants
that it shall not change, and shall not permit any other Grantor to change, its
name, type of entity, jurisdiction of formation (whether by reincorporation,
merger or otherwise), or the location of its chief executive office, or use or
permit any other Grantor to use, any additional trade name, trademark or other
trade style, except upon giving not less than 15 days’ prior written notice to
the Administrative Agent and taking or causing to be taken all such action at
the Company’s or such other Grantor’s expense as may be reasonably requested by
the Administrative Agent to perfect or maintain the perfection of the Lien of
the Administrative Agent for the benefit of the Secured Parties in Collateral.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Company hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If applicable Laws require the Company or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Company or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Company or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Company shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent, Lender or the applicable L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Company. Without limiting the provisions
of subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Company shall, and does hereby, indemnify the
Administrative Agent, each Lender

75



--------------------------------------------------------------------------------



 



and each L/C Issuer, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Company or the Administrative Agent or paid by the Administrative Agent, such
Lender or an L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Company shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Company by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify the Company and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Company or the Administrative
Agent) incurred by or asserted against the Company or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to the Company, any Lender or the
Administrative Agent pursuant to subsection (e). Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender and each L/C
Issuer shall deliver to the Company and to the Administrative Agent, at the time
or times prescribed by applicable Laws or when reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the

76



--------------------------------------------------------------------------------



 



taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s or such L/C Issuer’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender or such L/C Issuer by the
Company pursuant to this Agreement or otherwise to establish such Lender’s or
such L/C Issuer’s status for withholding tax purposes in the applicable
jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Company is
resident for tax purposes in the United States,
     (A) any Lender or any L/C Issuer that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to the Company and
the Administrative Agent executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent, as the case may be, to determine
whether or not such Lender or such L/C Issuer is subject to backup withholding
or information reporting requirements; and
     (B) each Foreign Lender, and each L/C Issuer that is a Foreign Lender, that
is entitled under the Code, any Law or any applicable treaty to an exemption
from or reduction of withholding Tax with respect to payments hereunder or under
any other Loan Document shall deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender or such L/C Issuer becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent, but only if such Foreign Lender or
such L/C Issuer is legally entitled to do so), whichever of the following is
applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender or L/C Issuer claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender or such L/C Issuer is not
(A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Company within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”

77



--------------------------------------------------------------------------------



 



described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.
     (iii) Each Lender and each L/C Issuer shall promptly (A) notify the Company
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender or such L/C Issuer, and as may be reasonably necessary (including
the re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Company or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender or such
L/C Issuer.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or an L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or such L/C Issuer, as the case may be. If
the Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section, it shall pay to
the Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Company, upon the request of the Administrative Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to the Company
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such L/C
Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or any
L/C issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Company or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice

78



--------------------------------------------------------------------------------



 



thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Company shall, upon demand from such Lender (with a copy to the Administrative
Agent), immediately prepay or, if applicable, convert all such Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate) immediately and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Company shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion thereto that (a) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (b) the Eurodollar Rate with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of or conversion to Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into (i) in the case of a
Committed Loan, a request for a Committed Borrowing of Base Rate Loans and
(ii) in the case of a Swing Line Loan, a request for a Swing Line Borrowing of
Base Rate Loans, in each case in the amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

79



--------------------------------------------------------------------------------



 



or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made or participated in by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except, in each case, for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such L/C Issuer); or
     (iii) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made or participated in by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining or participating in any Loan the interest of
which is determined by reference to the Eurodollar Rate (or of maintaining its
obligation to make or participated in any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Company will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Loans or Letters of Credit held by, such Lender, or the
Letters of Credit issued by such L/C Issuer, to a level below that which such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such L/C Issuer’s policies and the policies of such Lender’s or such
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Company will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or such L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

80



--------------------------------------------------------------------------------



 



     (d) Delay in Requests. Failure or delay on the part of any Lender or such
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine- month period referred to above shall be extended to include the period of
retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Company shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or any L/C Issuer
in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

81



--------------------------------------------------------------------------------



 



     3.06 Survival. All of the Company’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT
     4.01 Amendment and Restatement. The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement is subject to
satisfaction or waiver of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of (A) this Agreement, (B) the Security
Agreement, (C) the Pledge Agreement, (D) the Escrow and Security Agreement,
(E) the Sonic Financial Pledge Agreement and (F) the Subsidiary Guaranty, in
each case, sufficient in number for distribution to the Administrative Agent,
each Lender and the Company;
     (ii) a Note executed by the Company in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the respective jurisdictions specified in Schedule 4.01,
which includes each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (v) a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit K (which shall include matters of Delaware, North
Carolina, South Carolina and Federal Law) and such other matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;

82



--------------------------------------------------------------------------------



 



     (vi) a favorable opinion of local counsel to the Loan Parties in Florida,
Texas, California, Alabama, and Tennessee, addressed to the Administrative Agent
and each Lender in form and substance satisfactory to the Administrative Agent;
     (vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (viii) a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a), (b) and
(c) have been satisfied, and (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
     (ix) a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer (or in the case of Sonic
Financial, a president or vice president) of each Loan Party certifying that
each Loan Party is Solvent, after giving effect to this Agreement and the other
Loan Documents and the Indebtedness pursuant hereto and thereto;
     (x) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended on March 31, 2011, signed by a Responsible
Officer of the Company;
     (xi) a duly completed Revolving Borrowing Base Certificate dated as of the
Closing Date certifying as to the Revolving Borrowing Base as of March 31, 2011,
signed by a Responsible Officer of the Company;
     (xii) to the extent not otherwise delivered prior to the date hereof, a
copy of (A) each standard form of Franchise Agreement for each vehicle
manufacturer or distributor and (B) each executed Framework Agreement;
     (xiii) duly executed consents and waivers required pursuant to any
Franchise Agreement or Framework Agreement;
     (xiv) executed counterparts of the Master Intercreditor Agreement,
including all Silo Lender exhibits thereto;
     (xv) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, including endorsements naming
the Administrative Agent (on behalf of the Secured Parties) as an additional
insured and loss payee, as the case may be, on all such insurance policies
maintained with respect to properties of the Company or any Loan Party
constituting part of the Collateral;

83



--------------------------------------------------------------------------------



 



     (xvi) consolidating balance sheets (including a separate line item for
Eligible Used Vehicle Inventory) for the Company and each Subsidiary as at the
end of March 31, 2011, and the related consolidating statements of income or
operations, together with copies of such financial statements giving pro forma
effect to a transition of Permitted Silo Indebtedness with Ally Bank (or its
Affiliates) to the Floorplan Facility, all in reasonable detail prepared by
management of the Company or such Subsidiary, in each case with subtotals for
(a) each Subsidiary, (b) all New Vehicle Borrowers (excluding the results of any
Dual Subsidiaries) and (c) all Silo Subsidiaries grouped by each Silo Lender,
and in each case prior to intercompany eliminations;
     (xvii) forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements of the Company and its Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent for each of the first three years
following the Closing Date;
     (xviii) if required by the Administrative Agent in its sole discretion,
satisfactory results of audits of the Collateral, provided that, whether or not
any such audit is performed, the Administrative Agent shall be entitled to rely
on information provided by any existing lender of the Company or its
Subsidiaries as to any Vehicles and existing new vehicle facilities being
refinanced or paid down on the Closing Date;
     (xix) to the extent not otherwise delivered prior to the date hereof,
(x) delivery by the Company and each applicable Loan Party owning any Equity
Interests required to be pledged pursuant to this Agreement, the Pledge
Agreement or the Sonic Financial Pledge Agreement of all stock certificates
evidencing such pledged Equity Interests, accompanied in each case by duly
executed stock powers (or other appropriate transfer documents) in blank affixed
thereto and (y) delivery by the Company and each other applicable Loan Party
owning any Equity Interests required to be delivered in escrow pursuant to the
Escrow and Security Agreement of all stock certificates evidencing such Equity
Interests;
     (xx) UCC financing statements or amendments to previously filed UCC
financing statements for filing in all places required by applicable law to
perfect the Liens of the Administrative Agent for the benefit of the Secured
Parties under the Security Instruments as a valid and perfected Lien (with the
priority described therein) as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be necessary under applicable
law to perfect the Liens of the Administrative Agent for the benefit of the
Secured Parties under the Security Instruments as a valid and perfected Lien in
and to such other Collateral as the Administrative Agent may require;
     (xxi) UCC search results with respect to the Company and the Loan Parties
showing only Liens acceptable to the Administrative Agent (or pursuant to which
arrangements satisfactory to the Administrative Agent shall have been made to
remove any unacceptable Liens promptly after the Closing Date);

84



--------------------------------------------------------------------------------



 



     (xxii) such duly executed Landlord Waivers for locations of the New Vehicle
Borrowers not already in effect pursuant to the Existing Credit Agreement, as
may be requested by the Administrative Agent in its sole discretion;
     (xxiii) a certificate signed by a Responsible Officer of the Company
certifying as to the status of the Unrestricted Subsidiaries;
     (xxiv) evidence that the principal amount of Indebtedness for both New
Vehicles and Used Vehicles under floorplan financing arrangements among Ally
Bank (or its Affiliates) and any Subsidiary outstanding as of the Effective Date
has been repaid; and
     (xxv) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, any L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
     (d) The Floorplan Facility shall have been amended and restated
substantially simultaneously with the consummation of this Agreement.
     Without limiting the generality of the provisions of Section 9.03, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than pursuant to a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type) is
subject to the following conditions precedent:
     (a) The representations and warranties of the Company and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.

85



--------------------------------------------------------------------------------



 



     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
     (c) No Floorplan Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
     (d) The Administrative Agent and, if applicable, the applicable L/C Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; provided that, with respect to Swing
Line Borrowings, for purposes of this Section 4.02(d) and the last sentence of
Section 4.02, while an Autoborrow Agreement is in effect, the Company shall be
deemed to have given a Swing Line Loan Notice (and reaffirmed the
representations and warranties described herein and satisfied all other
conditions to funding hereunder) as of each day on which an Autoborrow Advance
is made.
     (e) The Total Outstandings after giving effect to such Request for Credit
Extension shall not exceed the Revolving Advance Limit on such date.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type) submitted by
the Company shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a), (b) and (c) have been satisfied on and
as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Company represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
franchises and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ

86



--------------------------------------------------------------------------------



 



or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law. Each Loan Party and
each Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clauses (b) and (c), except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
(i) any such filing necessary or advisable to perfect in favor of the
Administrative Agent, for the benefit of the Secured Parties, the Liens on the
Collateral and (ii) any such approval, consent, exemption, authorization, other
action, notice or filing that has been obtained, taken, given or made and is in
full force and effect), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries dated March 31, 2011, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, and
consolidating statements of income or operations, in each case for the fiscal
quarter ended on that date, and in each case prior to intercompany eliminations
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the consolidated financial condition of the Company and its
Subsidiaries as of the date thereof and their consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

87



--------------------------------------------------------------------------------



 



     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) To the Company’s best knowledge, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (x) covenant compliance calculations
provided hereunder or (y) the assets, liabilities, financial condition or
results of operations of the Company and its Subsidiaries on a consolidated
basis.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect. Schedule 5.06 (as
supplemented by any written notices provided by the Company after the Closing
Date pursuant to Section 6.02(a)) sets forth all actions, suits, proceedings,
claims or disputes pending, or to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority seeking damages or other
remedies in excess of the Threshold Amount or which if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
     5.09 Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and any material claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such

88



--------------------------------------------------------------------------------



 



amounts, with such deductibles and covering such risks as (i) are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates and
(ii) satisfy the requirements of the Security Instruments.
     5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
     5.12 ERISA Compliance.
     (a) Each Plan, and to the knowledge of the Company, each Multiemployer Plan
and Multiple Employer Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code with respect to all plan document qualification
requirements for which the applicable remedial amendment period has closed and
that the trust related thereto has been determined to be exempt from federal
income tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the Internal Revenue Service. To the best
knowledge of the Company, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
     (b) There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or to the knowledge of the Company, any Multiemployer
Plan or Multiple Employer Plan that could reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has engaged
in any prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan, Multiemployer Plan or Multiple Employer Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred with respect to any Pension Plan, or to
the knowledge of the Company, any Multiemployer Plan or Multiple Employer Plan,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA

89



--------------------------------------------------------------------------------



 



Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due which are
unpaid; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Company
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by the
Company or its Subsidiaries in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens. The Company has no equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the Company
have been validly issued and are fully paid and nonassessable.
     5.14 Margin Regulations; Investment Company Act.
     (a) The Company is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

90



--------------------------------------------------------------------------------



 



     5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Company, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
     5.18 Books and Records. Each of the Company and each Subsidiary maintains
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.
     5.19 Franchise Agreements and Framework Agreements. The Company has
provided to the Administrative Agent true, correct and complete copies of (a) a
standard form of Franchise Agreement for each vehicle manufacturer or
distributor and (b) each Framework Agreement, in each case in effect as of the
Closing Date. Except as set forth on Schedule 5.19 or with respect to any
Franchise Agreement entered into after the Closing Date and delivered to the
Administrative Agent and each Lender pursuant to Section 6.03(f), there is no
material deviation in any Franchise Agreement from the standard form of
Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered as of the Closing Date. Each Franchise Agreement and Framework
Agreement is, other than as disclosed in writing to the Administrative Agent and
the Lenders, in full force and effect and is enforceable by the applicable Loan
Party in accordance with its terms. To the knowledge of the Company, (a) no
party to any Franchise Agreement or Framework Agreement is in material breach
of, or has failed to perform in any material respect or is in material default
under, such Franchise Agreement or Framework Agreement and (b) no party to any
Franchise Agreement or Framework Agreement has given or received any notice of
any proposed or threatened termination of such Franchise Agreement or Framework
Agreement (except any such notice that has been disclosed to the Administrative
Agent and each Lender, as the case may be, pursuant to Section 6.03(f)).
     5.20 Collateral.
     (a) The provisions of each of the Security Instruments are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable, perfected security interest (with the
priority described therein) in all right, title and interest of each applicable
Loan Party in the Collateral described therein, except as otherwise permitted
hereunder.
     (b) No Contractual Obligation to which any Loan Party is a party or by
which the property of any Loan Party is bound prohibits the filing or
recordation of any of the Loan

91



--------------------------------------------------------------------------------



 



Documents or any other action which is necessary or appropriate in connection
with the perfection of the Liens on Collateral evidenced and created by any of
the Loan Documents.
     5.21 Solvency. Both before and after giving effect to the Loans hereunder,
each Loan Party is Solvent. On the Closing Date, both before and after giving
effect to the Loans hereunder, each Loan Party is Solvent.
     5.22 Labor Matters. As of the date hereof, to the Company’s and its
Subsidiaries’ knowledge, there are no material labor disputes to which the
Company or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities.
     5.23 Acquisitions. As of the Closing Date and as of the date of each
Permitted Acquisition, all material conditions precedent to, all consents from
applicable Governmental Authorities, and all other material consents necessary
to permit, such Permitted Acquisition will have been obtained, satisfied, or
waived (except that (i) no conditions imposed by the Loan Documents are so
waivable other than with the consent of the Required Lenders and (ii) no other
conditions shall be waived if such waiver would materially adversely affect the
benefits to be obtained by the Company or the Secured Parties from such
Acquisition), as the case may be.
     5.24 Real Estate Indebtedness. The amount of any Indebtedness of the
Company and its Subsidiaries secured by Liens on the real property and
improvements financed thereby is no greater than eighty-five percent (85%) of
the value of such real property and improvements as set forth in an appraisal of
such real property and improvements prepared by an independent Member of the
Appraisal Institute certified appraiser in connection with such Indebtedness
(which appraisal shall be delivered to Administrative Agent upon its request).
     5.25 Permitted Third Party Service Loaner Indebtedness. All Indebtedness
for the financing of Service Loaner Vehicles provided by Service Loaner Lenders
is secured solely by a Lien on said Service Loaner Vehicles so financed by the
respective Service Loaner Lenders and the proceeds of such Vehicles.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Company (or if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)):

92



--------------------------------------------------------------------------------



 



     (i) an audited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, setting forth in comparative
form the figures for the previous fiscal year, in reasonable detail and prepared
in accordance with GAAP;
     (ii) a consolidating balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, with subtotals for (x) each Subsidiary, (y) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and
(z) Silo Subsidiaries and Dual Subsidiaries grouped by each Silo Lender
(including for such consolidating balance sheet, a separate line item for used
vehicle inventory for such Subsidiary groups, or in the case of New Vehicle
Borrowers (other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such
New Vehicle Borrowers), in each case prior to intercompany eliminations (and,
upon request of the Administrative Agent, setting forth in comparative form the
figures for the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP;
     (iii) the related audited consolidated statement of income or operations
for such fiscal year setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP;
     (iv) the related consolidating statements of income or operations for such
fiscal year with subtotals for (x) each Subsidiary, (y) all New Vehicle
Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon request of the Administrative
Agent, setting forth in comparative form the figures for the previous fiscal
year), all in reasonable detail and prepared in accordance with GAAP; and
     (v) the related audited consolidated statements of stockholders’ equity and
cash flows for such fiscal year setting forth in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP;
such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders as to whether
such financial statements are free of material misstatement, which report and
opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement; and (y) (A) management’s assessment of the
effectiveness of the Company’s internal controls over financial reporting as of
the end of such fiscal year of the Company as required in accordance with
Item 308 of SEC Regulation S-K expressing a conclusion which contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object, and
(B) an attestation report of such Registered Public Accounting Firm on
management’s assessment of, and the opinion of the Registered Public Accounting
Firm independently assessing the effectiveness of, the Company’s internal
controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley
and expressing a conclusion which contains no statement that there is a material
weakness in such internal

93



--------------------------------------------------------------------------------



 



controls, except for such material weakness as to which the Required Lenders do
not object, and such consolidating statements to be certified by a Responsible
Officer of the Company to the effect that such statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of the Company and its Subsidiaries;
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company (or if earlier, five days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)):
     (i) an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, setting forth in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
     (ii) a consolidating balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, with subtotals for (x) each Subsidiary,
(y) all New Vehicle Borrowers (excluding the results of any Dual Subsidiaries),
and (z) Silo Subsidiaries and Dual Subsidiaries grouped by each Silo Lender
(including for such consolidating balance sheet, a separate line item for used
vehicle inventory for such Subsidiary groups, or in the case of New Vehicle
Borrowers (other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such
New Vehicle Borrowers), in each case prior to intercompany eliminations (and,
upon the request of the Administrative Agent, setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year),
all in reasonable detail and prepared in accordance with GAAP;
     (iii) the related unaudited consolidated statement of income or operations
for such fiscal quarter (and the portion of the Company’s fiscal year then
ended) setting forth in each case in comparative form the figures for the
corresponding fiscal quarter (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
     (iv) the related consolidating statements of income or operations for such
fiscal quarter (and the portion of the Company’s fiscal year then ended) with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender, in each case prior to intercompany
eliminations (and, upon the request of the Administrative Agent, setting forth
in comparative form the figures for the corresponding fiscal quarter (and
portion) of the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP; and
     (v) the related unaudited consolidated statements of stockholders’ equity
and cash flows for such fiscal quarter (and the portion of the Company’s fiscal
year then ended) setting forth in comparative form the figures for the
corresponding fiscal quarter (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;

94



--------------------------------------------------------------------------------



 



such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
     (c) if requested by the Administrative Agent, as soon as available, but in
any event within thirty (30) days after the end of each calendar month
(including December, but excluding the last month of the fiscal quarter periods
described in Section 6.01(b)) of each fiscal year of the Company (or if earlier
than such 30th day, five days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)):
     (i) an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such calendar month, setting forth in comparative
form the figures for the corresponding calendar month of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
     (ii) a consolidating balance sheet of the Company and its Subsidiaries as
at the end of such calendar month, with subtotals for (x) each Subsidiary,
(y) all New Vehicle Borrowers (excluding the results of any Dual Subsidiaries),
and (z) Silo Subsidiaries and Dual Subsidiaries grouped by each Silo Lender
(including for such consolidating balance sheet, a separate line item for used
vehicle inventory for such Subsidiary groups, or in the case of New Vehicle
Borrowers (other than Dual Subsidiaries) Eligible Used Vehicle Inventory of such
New Vehicle Borrowers), in each case prior to intercompany eliminations (and,
upon the request of the Administrative Agent, setting forth in comparative form
the figures for the corresponding calendar month of the previous fiscal year),
all in reasonable detail and prepared in accordance with GAAP;
     (iii) the related unaudited consolidated statement of income or operations
for such calendar month (and the portion of the Company’s fiscal year then
ended) setting forth in each case in comparative form the figures for the
corresponding calendar month (and portion) of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP;
     (iv) the related consolidating statements of income or operations for such
calendar month (and the portion of the Company’s fiscal year then ended) with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender, in each case prior to intercompany
eliminations (and, upon the request of the Administrative Agent, setting forth
in comparative form the figures for the corresponding calendar month (and
portion) of the previous fiscal year), all in reasonable detail and prepared in
accordance with GAAP; and
     (v) the related unaudited consolidated statements of stockholders’ equity
and cash flows for such calendar month (and the portion of the Company’s fiscal
year then ended) setting forth in comparative form the figures for the
corresponding calendar

95



--------------------------------------------------------------------------------



 



month (and portion) of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(c) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(g), the Company shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in clauses (a), (b) and (c) above at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) Concurrently with:
     (i) the delivery of the financial statements referred to in Section 6.01(a)
and (b) and (if such monthly financial statements are requested by the
Administrative Agent) Section 6.01(c), (A) a duly completed Compliance
Certificate signed by a Responsible Officer of the Company, including the
calculation of the financial covenants set forth in Section 7.11(a), (b) and (c)
and (B) a schedule (which such schedule may be included in the Compliance
Certificate delivered with respect to such period) describing all actions,
suits, proceedings, claims or disputes pending, or to the knowledge of the
Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of the Threshold Amount;
     (ii) the delivery of the financial statements referred to in
Section 6.01(c) (with respect to each January, February, April, May, July,
August, October and November), if requested by the Administrative Agent, a duly
completed Compliance Certificate signed by a Responsible Officer of the Company,
but only including the calculation of the financial covenant set forth in
Section 7.11(a);
     (iii) the delivery of the financial statements referred to in
Section 6.01(a), financial projections for the 12 months succeeding the date of
such financial statements, such projections to be prepared by management of the
Company, in form satisfactory to the Administrative Agent; and
     (iv) any event described herein requiring Pro Forma Compliance, a duly
completed Pro Forma Compliance Certificate (including the calculation of the
financial covenants set forth in Section 7.11(a), (b) and (c)) or Pro Forma
Revolving Borrowing Base Certificate, as applicable, signed by a Responsible
Officer of the Company;

96



--------------------------------------------------------------------------------



 



     (b) concurrently with (and in no event later than the time required for)
the delivery of the financial statements referred to in Sections 6.01(a) and
(b), and if requested by the Administrative Agent, Section 6.01(c)), a duly
completed Revolving Borrowing Base Certificate as of the end of the respective
fiscal year, fiscal quarter or calendar month, signed by a Responsible Officer
of the Company; provided that, if any Event of Default shall have occurred and
be continuing, the Company shall deliver such Revolving Borrowing Base
Certificates, each signed by a Responsible Officer of the Company, at any other
time requested by the Administrative Agent;
     (c) in the event of any Disposition resulting in Net Cash Proceeds in an
amount greater than $25,000,000 (excluding the value of New Vehicles sold in
such Disposition) and concurrently with the delivery of a notice of Disposition
required pursuant to Section 6.03(g), a duly completed Pro Forma Revolving
Borrowing Base Certificate giving pro forma effect to such Disposition, based on
the prior quarter or month’s Revolving Borrowing Base Certificate, as
applicable, and subtracting sold assets but reflecting prepayments of Loans
required pursuant to Section 2.05(c) in connection with such Disposition and
delivery of such certificates;
     (d) in the event of any Acquisition, the certificates and information
required by Section 7.12;
     (e) within a reasonable period of time after any request by the
Administrative Agent, detailed information regarding assets in the Revolving
Borrowing Base, including without limitation receivables ageing reports,
inventory and equipment listings for all Vehicles, in each case in form and
substance and containing such details as may be reasonably requested by the
Administrative Agent;
     (f) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;
     (g) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (h) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

97



--------------------------------------------------------------------------------



 



     (i) promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;
     (j) on the Business Day closest to any date which is six (6) months prior
to any Other Indebtedness Maturity Date or Put Option Date and within ten
(10) Business Days of (x) the calendar month containing such initial Business
Day and (y) the last day of each calendar month after such initial Business Day,
a Maturity Date Test Amount Certificate setting forth a calculation of the
Maturity Date Test Amount as of such date; and
     (k) promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a), (b) or (c)
or Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Company hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Company hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Company shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuers and the Lenders to treat
such Borrower Materials as not

98



--------------------------------------------------------------------------------



 



containing any material non-public information with respect to the Company or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.
     6.03 Notices. Promptly notify the Administrative Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any notice or correspondence from or on behalf of the applicable
franchisor, distributor or manufacturer, the Company or any Subsidiary alleging
that any such event has occurred with respect to any Franchise Agreement or
Framework Agreement, (iii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority
which such dispute, litigation, investigation, proceeding or suspension arising
under this clause (iii) has resulted or could reasonably be expected to result
in a Material Adverse Effect; or (iv) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws, where the
result of such event arising under this clause (iv) has resulted or could
reasonably be expected to result in a Material Adverse Effect;
     (c) of the occurrence of any ERISA Event with respect to a Pension Plan,
and subject to notification to the Company, with respect to a Multiemployer Plan
or Multiple Employer Plan;
     (d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;
     (e) of the Registered Public Accounting Firm’s determination (in connection
with its preparation of any report under Section 6.01(a)(ii)) or the Company’s
determination at any time of the occurrence or existence of any Internal Control
Event;
     (f) of (i) any Franchise Agreement entered into after the Closing Date (and
a copy of such Franchise Agreement) which deviates in any material respect from
the Franchise Agreements for the applicable vehicle manufacturer or distributor
delivered on or prior to the Closing Date, (ii) any Framework Agreement (and a
copy of such Framework Agreement) entered into after the Closing Date (including
the subject matter and term of such Framework Agreement), (iii) the termination
or expiration of any Franchise Agreement or Framework Agreement, including the
expiration of a Franchise Agreement which has expired as described in
Section 8.01(l) and has not been renewed within 30 days, (iv) any amendment or
other modification (and a copy of such amendment or modification) of any
Framework Agreement, and (v) any material adverse change in the relationship
between the Company or any Subsidiary

99



--------------------------------------------------------------------------------



 



and any vehicle manufacturer or distributor, including the written threat of
loss of a new vehicle franchise or the written threat of termination of a
Franchise Agreement or Framework Agreement;
     (g) of the occurrence of any Disposition of property or assets resulting in
Net Cash Proceeds greater than $25,000,000 (such amount to exclude the value of
New Vehicles sold in such Disposition), such notice pursuant to this clause
(g) to be given on the date of such Disposition and to include (i) a statement
of the date of the Disposition and the property or assets Disposed of, and
(ii) an itemized calculation of the Net Cash Proceeds from such Disposition
(including showing as a separate line item each category of payments, expenses
or taxes that are deducted as part of such calculation; and
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, including Vehicles, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
     6.05 Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation. (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and other customary vehicle title documentation necessary or
desirable in the normal conduct of its business and maintain records evidencing
which Vehicles are being used as Demonstrators and Rental Vehicles (each as
defined in the Floorplan Credit Agreement).
     6.06 Maintenance of Properties; Repairs. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

100



--------------------------------------------------------------------------------



 



     6.07 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and otherwise as required by the Security Instruments; (b) maintain
general public liability insurance at all times with financially sound and
reputable insurance companies not Affiliates of the Company or any Subsidiary,
against liability on account of damage to persons and property; and (c) maintain
insurance to the extent required under all applicable workers’ compensation laws
and against loss by reason of business interruption with such insurance policies
to be in form reasonably satisfactory to the Administrative Agent. Each of the
policies described in this Section 6.07 shall provide that the insurer shall
give the Administrative Agent not less than thirty (30) days’ (or ten (10) days’
in the case of termination for non-payment) prior written notice before any
material amendment to any such policy by endorsement or any lapse, termination
or cancellation thereof, each such policy of liability insurance shall list the
Administrative Agent as an additional insured, and each such policy of casualty
insurance shall list the Administrative Agent as loss payee pursuant to a loss
payee clause in form and substance satisfactory to the Administrative Agent.
     6.08 Compliance with Laws and Contractual Obligations. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees and all Contractual Obligations applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be,
including, if applicable, books and records specifying the year, make, model,
cost, price, location and vehicle identification number of each Vehicle owned by
the Company or such Subsidiary.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties (including inspecting Vehicles and conducting random samples of the
Net Book Value of the Used Vehicles), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for
acquisitions, working capital, capital expenditures and other lawful corporate
purposes, in each case not in contravention of any Law or any Loan Document;
provided that no proceeds of any Credit Extension shall be paid to any
Unrestricted Subsidiary.

101



--------------------------------------------------------------------------------



 



     6.12 [Intentionally Omitted].
     6.13 Location of Collateral. Keep the Collateral only at the locations set
forth on Schedule 6.13, as such schedule may be revised from time to time as set
forth in the Compliance Certificate delivered pursuant to Section 6.02(a),
except that (a) Vehicles may, in the ordinary course of business, (i) be
temporarily in transit to or between such locations or (ii) be temporarily
removed from such locations (x) for repair or (y) when being test driven by
potential customers or (b) in the case of vehicle chassis that have an aggregate
invoice price of no more than $1,500,000 at any time and purchased for sale in
connection with the conversion of such chassis, such vehicle chassis may be
located at, or in transit to or from, locations of converters or purchasers of
such chassis.
     6.14 Additional Subsidiaries. As soon as practicable but in any event
within thirty (30) days following the acquisition, creation or designation of
any Restricted Subsidiary (or the date a Subsidiary otherwise qualifies as a
Restricted Subsidiary) cause to be delivered to the Administrative Agent each of
the following:
     (i) a Joinder Agreement duly executed by such Restricted Subsidiary with
all schedules and information thereto appropriately completed (including
appropriate indications if such Restricted Subsidiary is a Dual Subsidiary or a
Silo Subsidiary);
     (ii) a Joinder Agreement (or an amendment to a Joinder Agreement or a
supplement to the Pledge Agreement or Escrow and Security Agreement, as
applicable) by the direct owner of the Equity Interests in such Restricted
Subsidiary, which Joinder Agreement (or amendment or supplement) effects the
pledge of the Equity Interests of such Restricted Subsidiary pursuant to the
Pledge Agreement or the escrow of the Equity Interests of such Restricted
Subsidiary pursuant to the Escrow and Security Agreement, as the case may be;
     (iii) UCC financing statements naming such Subsidiary as “Debtor” and
naming the Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent and its counsel to be filed in all UCC
filing offices in which filing is necessary or advisable to perfect in favor of
the Administrative Agent for the benefit of the Secured Parties the Liens on the
Collateral conferred under such Joinder Agreement and other Security Instruments
to the extent such Lien may be perfected by UCC filings;
     (iv) unless the Required Lenders expressly waive such requirement in
accordance with Section 10.01, in the case of any single Acquisition or any
related series of Acquisitions with an aggregate Cost of Acquisition of
$25,000,000 or more, an opinion or opinions of counsel to such Restricted
Subsidiary dated as of the date of delivery of such Joinder Agreements (and
other Loan Documents) provided for in this Section 6.14 and addressed to the
Administrative Agent, in form and substance acceptable to the Administrative
Agent;
     (v) the documents described in Sections 4.01(a)(iii), (iv), (vii), (xii),
(xiii), (xx), (xxi) and (xxii) with respect to such Restricted Subsidiary; and

102



--------------------------------------------------------------------------------



 



     (vi) evidence satisfactory to the Administrative Agent that all taxes,
filing fees, recording fees and other related transaction costs have been paid;
provided that, Sonic FFC 1, Inc., Sonic FFC 2, Inc. and Sonic FFC 3, Inc. shall
be excluded from the requirements in this Section 6.14 so long as such Persons
have no operations other than serving as special purpose entities for the
repayment of Indebtedness identified on Schedule 7.03 as of the Closing Date as
“Falcon Indebtedness” with proceeds of rental payments received by such Persons
in the amount of such payments.
     In addition, such Subsidiary shall also comply with Section 7.16 (in the
case of a Silo Subsidiary), Section 7.17 (in the case of a Dual Subsidiary) and
Section 7.20.
     6.15 Further Assurances. Execute, acknowledge, deliver, and record or file
such further instruments, including, without limitation, further security
agreements, financing statements, and continuation statements, and do such
further acts as may be reasonably necessary, desirable, or proper to carry out
more effectively the purposes of this Agreement, to protect the Liens granted in
this Agreement or the Loan Documents to which any Loan Party is a party and
against the rights or interests of third Persons, and the Company will pay all
reasonable costs connected with any of the foregoing.
     6.16 Landlord Waivers. With respect to any real property leased by the
Company or any Loan Party, where requested by the Administrative Agent, the
Company and each Loan Party shall use commercially reasonable efforts (and shall
deliver to the Administrative Agent satisfactory evidence of such efforts) to
deliver a Landlord Waiver (to the extent not previously delivered to the
Administrative Agent) duly executed by the applicable landlord in form and
substance reasonably satisfactory to the Administrative Agent.
     6.17 Notices regarding Indebtedness.
     (a) At the time the Company or any Loan Party enters into any Permitted
Indenture Refinancing Indebtedness, the Company shall deliver to the
Administrative Agent a certificate, in form and substance acceptable to the
Administrative Agent, attaching copies of all material documentation relating to
such Permitted Indenture Refinancing Indebtedness, stating the amount of such
Permitted Indenture Refinancing Indebtedness and certifying that (i) such
Permitted Indenture Refinancing Indebtedness complies with the requirements of
Sections 7.15 and 7.09 and the definition of “Permitted Indenture Refinancing
Indebtedness” and (ii) no Event of Default shall have occurred and be continuing
or would occur as a result thereof.
     (b) At the time the Company or any Loan Party enters into any Additional
Indebtedness, the Company shall deliver to the Administrative Agent a
certificate, in form and substance acceptable to the Administrative Agent,
attaching copies of all material documentation relating to such Additional
Indebtedness, stating the amount of such Additional Indebtedness and certifying
that (i) such Additional Indebtedness complies with the requirements of
Sections 7.15 and 7.09 and the definition of “Additional Indebtedness” and
(ii) no Event of Default shall have occurred and be continuing or would occur as
a result thereof.
     6.18 Joinder of Additional Silo Lenders. To the extent not otherwise
required to be delivered pursuant to Sections 7.16 or 7.17 and as soon as
practicable but in any event within five

103



--------------------------------------------------------------------------------



 



(5) days following the initial incurrence of Permitted Silo Indebtedness by any
Subsidiary from a Silo Lender with respect to a particular franchise, cause to
be delivered to the Administrative Agent a joinder agreement to the Master
Intercreditor Agreement executed by the applicable Silo Lender, along with any
applicable revised exhibits thereto.
     6.19 Deposit Accounts. Maintain with the Administrative Agent at all times
the depository arrangements in existence with the Administrative Agent on the
Closing Date (including the maintenance of all business, operating and
administrative deposit accounts) unless otherwise approved by the Administrative
Agent.
     6.20 Ally Floorplan. Within thirty (30) days of the date hereof, the
Company shall provide the Administrative Agent with evidence that all interest,
fees and other amounts not previously paid with respect to floorplan financing
arrangements existing on or prior to the Effective Date among Ally Bank (or its
Affiliates) and any Subsidiary have been paid and that all Liens securing
obligations under such floorplan financing arrangements have been terminated.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
refunding, refinancing, renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any refunding, refinancing, renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

104



--------------------------------------------------------------------------------



 



     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
     (j) Liens securing Permitted Silo Indebtedness so long as the respective
Silo Lender (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent and such Liens are subject to the Master Intercreditor Agreement; provided
that, Permitted Silo Indebtedness provided by a Silo Lender may be
cross-collateralized with other Permitted Silo Indebtedness provided by such
Silo Lender;
     (k) Liens on Permitted Real Estate Indebtedness Collateral securing either
Permitted Real Estate Indebtedness permitted by Section 7.03(l) or permitted
Guarantees thereof;
     (l) Liens securing Permitted Third Party Service Loaner Indebtedness;
     (m) Liens securing the Floorplan Facility so long as the Floorplan
Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent and such Liens are subject to the Master Intercreditor
Agreement; and
     (n) Liens not otherwise permitted under this Section 7.01; provided that
(i) at the time of the creation or incurrence of such Lien, no Default shall
exist or would result from such Lien, (ii) no such Lien attaches to any
Collateral, and (iii) the aggregate Indebtedness secured by (and the value of
the assets subject to) all Liens created or incurred in reliance on this clause
(n) shall not exceed $15,000,000 at any time.
     7.02 Investments. Make any Investments, except:
     (a) Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;

105



--------------------------------------------------------------------------------



 



     (b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) Investments of the Company in any Subsidiary Guarantor and Investments
of any Subsidiary Guarantor in the Company or in another Subsidiary Guarantor;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.03;
     (f) Acquisitions permitted by Section 7.12;
     (g) capital contributions (in order to meet capital requirements imposed by
applicable Law) or insurance premium payments by any Loan Party to SRM
Assurance, Ltd., which capital contributions and premium payments do not exceed
$6,000,000 in the aggregate in any fiscal year of the Company;
     (h) Buyer Notes obtained by the Company or a Subsidiary in connection with
a Disposition permitted by Section 7.05(g), provided, however, that the
aggregate amount of all such Investments at any one time shall not exceed
$10,000,000;
     (i) Investments made in connection with the Company’s supplemental
executive retirement plan, as the same may be amended, so long as such
Investments do not exceed (A) $5,000,000 in any given calendar year or (B)
$15,000,000 in the aggregate; and
     (j) other Investments not exceeding $10,000,000 in the aggregate in any
fiscal year of the Company.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or

106



--------------------------------------------------------------------------------



 



extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
     (c) Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor;
     (d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$10,000,000;
     (f) Indebtedness in an aggregate principal amount not to exceed $10,000,000
at any time outstanding;
     (g) Permitted Silo Indebtedness so long as each Silo Lender holding such
Indebtedness (and each other party to the Master Intercreditor Agreement) has
executed and delivered the Master Intercreditor Agreement to the Administrative
Agent;
     (h) 2003-8.625% Indenture Indebtedness and any Permitted Indenture
Refinancing Indebtedness that has refinanced or replaced any 2003-8.625%
Indenture Indebtedness; provided that (i) the aggregate amount of all such
2003-8.625% Indenture Indebtedness and such Permitted Indenture Refinancing
Indebtedness at any one time outstanding shall not exceed the aggregate
principal amount of such Indebtedness existing as of the Closing Date, plus the
reasonable fees, premiums or transaction costs incurred in connection with any
such Permitted Indenture Refinancing Indebtedness, less the aggregate principal
amount of all 2003-8.625% Indenture Indebtedness and the related Permitted
Indenture Refinancing Indebtedness that is prepaid as permitted hereunder (other
than with proceeds from any Permitted Indenture Refinancing Indebtedness), plus,
to the extent permitted hereunder, the amount of payment-in-kind interest
accrued on such 2003-8.625% Indenture Indebtedness, and (ii) both immediately
prior to the issuance of such Permitted Indenture Refinancing Indebtedness and
after giving effect to such Permitted Indenture Refinancing Indebtedness (A) no
Default or Event of Default shall exist, and (B) the Company and its
Subsidiaries shall be in Pro Forma Compliance, as evidenced by a Pro Forma
Compliance Certificate;
     (i) 2009-5.0% Indenture Indebtedness and any Permitted Indenture
Refinancing Indebtedness that has refinanced or replaced any 2009-5.0% Indenture
Indebtedness; provided that (i) the aggregate amount of all such 2009-5.0%
Indenture Indebtedness and such Permitted Indenture Refinancing Indebtedness at
any one time outstanding shall not exceed the aggregate

107



--------------------------------------------------------------------------------



 



principal amount of such Indebtedness existing as of the Closing Date, plus the
reasonable fees, premiums or transaction costs incurred in connection with any
such Permitted Indenture Refinancing Indebtedness, less the aggregate principal
amount of all 2009-5.0% Indenture Indebtedness and the related Permitted
Indenture Refinancing Indebtedness that is prepaid as permitted hereunder (other
than with proceeds from any Permitted Indenture Refinancing Indebtedness), plus,
to the extent permitted hereunder, the amount of payment-in-kind interest
accrued on such 2009-5.0% Indenture Indebtedness, and (ii) both immediately
prior to the issuance of such Permitted Indenture Refinancing Indebtedness and
after giving effect to such Permitted Indenture Refinancing Indebtedness (A) no
Default or Event of Default shall exist, and (B) the Company and its
Subsidiaries shall be in Pro Forma Compliance, as evidenced by a Pro Forma
Compliance Certificate;
     (j) 2010-9.0% Indenture Indebtedness and any Permitted Indenture
Refinancing Indebtedness that has refinanced or replaced any 2010-9.0% Indenture
Indebtedness; provided that (i) the aggregate amount of all such 2010-9.0%
Indenture Indebtedness and such Permitted Indenture Refinancing Indebtedness at
any one time outstanding shall not exceed the aggregate principal amount of such
Indebtedness existing as of the Closing Date, plus the reasonable fees, premiums
or transaction costs incurred in connection with any such Permitted Indenture
Refinancing Indebtedness, less the aggregate principal amount of all 2010-9.0%
Indenture Indebtedness and the related Permitted Indenture Refinancing
Indebtedness that is prepaid as permitted hereunder (other than with proceeds
from any Permitted Indenture Refinancing Indebtedness), plus, to the extent
permitted hereunder, the amount of payment-in-kind interest accrued on such
2010-9.0% Indenture Indebtedness, and (ii) both immediately prior to the
issuance of such Permitted Indenture Refinancing Indebtedness and after giving
effect to such Permitted Indenture Refinancing Indebtedness (A) no Default or
Event of Default shall exist, and (B) the Company and its Subsidiaries shall be
in Pro Forma Compliance, as evidenced by a Pro Forma Compliance Certificate;
     (k) Additional Unsecured Indebtedness (in addition to the Indebtedness
described in Sections 7.03(h), (i) and (j)) if both immediately prior to the
issuance of such Additional Unsecured Indebtedness and after giving effect to
such Additional Unsecured Indebtedness (i) no Default or Event of Default shall
exist, and (ii) the Company and its Subsidiaries shall be in Pro Forma
Compliance, as evidenced by a Pro Forma Compliance Certificate; provided,
however, that the aggregate amount of all such Additional Unsecured Indebtedness
at any one time outstanding shall not exceed $50,000,000;
     (l) Additional Unsecured Subordinated Indebtedness (in addition to the
Indebtedness described in Sections 7.03(h), (i), (j) and (k)), if both
immediately prior to the issuance of such Additional Unsecured Subordinated
Indebtedness and after giving effect to such Additional Unsecured Subordinated
Indebtedness (i) no Default or Event of Default shall exist, and (ii) the
Company and its Subsidiaries shall be in Pro Forma Compliance, as evidenced by a
Pro Forma Compliance Certificate; provided, however, that the aggregate amount
of all such Additional Unsecured Subordinated Indebtedness at any one time
outstanding shall not exceed the lesser of (i) $225,000,000 and (ii) the sum of
(A) Indenture Prepayments permitted by Section 7.15 which were made after the
Closing Date other than with proceeds of Permitted Indenture Refinancing
Indebtedness plus (B) $35,000,000;

108



--------------------------------------------------------------------------------



 



     (m) Permitted Real Estate Indebtedness;
     (n) Permitted Third Party Service Loaner Indebtedness; provided that the
Indebtedness described in this clause (n) is in an aggregate principal amount
not to exceed $2,500,000 at any time outstanding;
     (o) Indebtedness under the Floorplan Credit Agreement so long as the
Floorplan Administrative Agent (and each other party to the Master Intercreditor
Agreement) has executed and delivered the Master Intercreditor Agreement to the
Administrative Agent; and
     (p) Indebtedness under any Secured Cash Management Arrangement.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;
     (b) subject to Section 6.14, any Subsidiary may merge into or consolidate
with another Person in order to consummate an Acquisition permitted by
Section 7.12; provided that (i) if the Company is a party to any such merger or
consolidation, the Company is the survivor thereof, and (ii) except as described
in clause (i) above, if a Subsidiary Guarantor is a party to any such merger or
consolidation, a Subsidiary Guarantor is the survivor thereof;
     (c) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor;
     (d) any Subsidiary may Dispose of all or substantially all of its assets to
or in favor of any Person in one transaction or in a series of transactions,
provided that such Disposition or Dispositions satisfy the requirements of
Section 7.05(g) and in the case of a Disposition of a dealership Subsidiary,
Section 7.19; and
     (e) any Subsidiary which has Disposed of all or substantially all of its
assets in accordance with the terms of this Agreement (i) may be dissolved or
have its entity status terminated or (ii) so long as such Subsidiary does not
qualify as a Restricted Subsidiary after giving effect to such Disposition,
shall promptly at the request of the Company be released by the Administrative
Agent from its obligations under the Subsidiary Guaranty and the other Loan
Documents, provided that, at any time such Subsidiary thereafter qualifies as a
Restricted Subsidiary, the Company shall cause to be delivered to the
Administrative Agent all documents required to be delivered by Section 6.14 with
respect to such Subsidiary in the timeframes set forth therein.

109



--------------------------------------------------------------------------------



 



     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
     (e) Dispositions permitted by Section 7.04;
     (f) Dispositions by the Company and its Subsidiaries of property pursuant
to sale-leaseback transactions, provided that the book value of all property so
Disposed of shall not exceed $50,000,000 in any fiscal year;
     (g) Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that at the time of such
Disposition, (i) no Default shall exist or would result from such Disposition
and (ii) in the case of a Disposition of a dealership Subsidiary, the
requirements of Section 7.19 have been satisfied;
provided, however, that any Disposition pursuant to clauses (a) through
(g) shall be for fair market value.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to the Company and any
Subsidiaries of the Company that are Subsidiary Guarantors;
     (b) the Company may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) any Loan Party may make “net share settlements” of vested restricted
stock for tax withholding;
     (d) the Company may declare and make cash dividends (for purposes other
than those described in Sections 7.06(e) or (f)) so long as before and after
giving effect to such cash

110



--------------------------------------------------------------------------------



 



dividends, there is no Default or Event of Default and the Company and its
Subsidiaries are in Pro Forma Compliance;
     (e) the Company may make Restricted Payments permitted by Section 7.15
(including conversions of or similar payments made with respect to the Indenture
Indebtedness, any Additional Indebtedness permitted by Section 7.03(k) or (l),
or any convertible notes that refinance the Indenture Indebtedness or Additional
Indebtedness permitted by Section 7.15); and
     (f) the Company may make Restricted Payments in order to purchase, redeem,
retire, acquire, cancel or terminate its Class A Common Stock so long as both
immediately prior to such Restricted Payment and after giving effect to such
Restricted Payment, any other Restricted Payments described in this clause
(f) the Company intends in good faith to make during any applicable fiscal
quarter and any Indenture Prepayments the Company intends in good faith to make
during any applicable fiscal quarter: (i) no Default or Event of Default shall
exist, (ii) the Company and its Subsidiaries are in Pro Forma Compliance, and
(iii) the Repurchase Test Amount (calculated as described in the definition of
“Pro Forma Compliance”) is equal to or greater than $125,000,000 (for any such
calculation made with respect to any date of determination in fiscal year 2011)
or $140,000,000 (for any such calculation made with respect to any date of
determination in any fiscal year after 2011), as evidenced, in the case of
clauses (ii) and (iii), by a Pro Forma Compliance Certificate and a Repurchase
Test Amount Certificate submitted not less than 5 Business Days and not more
than 90 days prior to the date of any such Restricted Payment.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Company and any Subsidiary Guarantor or
between and among any Subsidiary Guarantors.
     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Company or any Loan
Party or to otherwise transfer property to the Company or any Loan Party,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Company, or (iii) of
the Company or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that (x) clauses (i), (ii) and
(iii) above shall not prohibit any such restriction on Restricted Payments,
Guarantees or liens incurred or provided in favor of any Floorplan Secured Party
under the Floorplan Loan Documents, and (y) clause (iii) above shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e), (g), (m) or (n) solely to the
extent any such negative pledge relates to the property financed by or securing
such Indebtedness, (y) any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under

111



--------------------------------------------------------------------------------



 



Section 7.03(h) solely to the extent any such negative pledge does not prohibit
any current or future Lien of the Administrative Agent (for the benefit of the
Secured Parties), on any property of any Loan Party, or (z) manufacturer
limitations on dividends set forth in Franchise Agreements or Framework
Agreements which limitations relate to minimum capitalization requirements for
dealerships; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Liquidity Ratio. Permit the Consolidated Liquidity Ratio
as of the end of any fiscal quarter (or at the request of the Administrative
Agent, as of the end of any calendar month), ending during any period set forth
below to be less than the ratio set forth below opposite such period:

          Period   Ratio  
Closing Date through and including March 30, 2012
    1.05 to 1.00  
March 31, 2012 and thereafter
    1.10 to 1.00  

     (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than the ratios and for the periods
set forth below:

          Period   Ratio  
Closing Date through and including March 30, 2012
    1.15 to 1.00  
March 31, 2012 and thereafter
    1.20 to 1.00  

     (c) Consolidated Total Lease Adjusted Leverage Ratio. Permit the
Consolidated Total Lease Adjusted Leverage Ratio at any time to be greater than
5.50 to 1.00.
     7.12 Acquisitions. Enter into any agreement, contract, binding commitment
or other arrangement providing for any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition, unless (i) the Person to be (or whose assets are to be)
acquired does not oppose such Acquisition and the material line or lines of
business of the Person to be acquired are substantially the same as one or more
line or lines of business conducted by the Company and its Subsidiaries, or
substantially related or incidental thereto, (ii) no Default or Floorplan
Default shall have occurred and be continuing either immediately prior to or
immediately after giving effect to such Acquisition and, (iii) if the aggregate
Cost of Acquisition of all Acquisitions (including such Acquisition) occurring
in any

112



--------------------------------------------------------------------------------



 



fiscal year is in excess of $50,000,000 or if the aggregate Cost of Acquisition
of all Acquisitions (including such Acquisition) occurring after the Closing
Date is in excess of $175,000,000, (w) the Required Lenders shall have consented
to such Acquisition, (x) no Default would exist immediately after giving effect
to such Acquisitions, (y) the Company shall have furnished to the Administrative
Agent pro forma historical financial statements as of the end of the most
recently completed fiscal year of the Company and most recent interim fiscal
quarter, if applicable, giving effect to such Acquisition and all other
Acquisitions consummated since such fiscal year end, and (z) the Company and its
Subsidiaries shall be in Pro Forma Compliance after giving effect to such
Acquisition, as evidenced by a Pro Forma Compliance Certificate and a Pro Forma
Revolving Borrowing Base Certificate, in each case delivered simultaneously with
such pro forma historical financial statements, (iv) the Person acquired shall
be a wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary),
and (v) after the consummation of such Acquisition, the Company or any
applicable Subsidiary shall have complied with the provisions of Section 6.14.
     7.13 Revolving Borrowing Base.
     (a) Permit at any time the sum of the Total Outstandings to exceed the
Revolving Advance Limit, unless the Company shall have immediately complied with
Section 2.05(c) with respect to such excess; or
     (b) substantially change the method of valuation of the Collateral with
respect to the Revolving Borrowing Base from that used by the Company and its
Subsidiaries on the Closing Date.
     7.14 Amendments of Certain Indebtedness. Amend, modify or change in any
manner any term or condition of any of the Indenture Indebtedness or any
Additional Indebtedness permitted by Section 7.03(k) or (l) or refinance or
replace any such Indebtedness so that the terms and conditions thereof are less
favorable to the Administrative Agent, the Lenders and the L/C Issuers than the
terms and conditions of the relevant Indebtedness as of the later of the Closing
Date or the date of incurrence thereof.
     7.15 Prepayments, etc. of Certain Indebtedness. (i) Prepay, redeem,
purchase, defease, settle in cash or otherwise satisfy prior to the scheduled
maturity thereof in any manner any of the Indenture Indebtedness or any
Additional Indebtedness (such prepayments, redemptions, purchases, defeases,
settlements or satisfactions referred to as “Indenture Prepayments”), except
that, the Company may make such Indenture Prepayments so long as both
immediately prior to such Indenture Prepayments and after giving effect to such
Indenture Prepayments, any other Indenture Prepayments the Company intends in
good faith to make during any applicable fiscal quarter and any Restricted
Payments described in Section 7.06(f) the Company intends in good faith to make
during any applicable fiscal quarter: (A) no Default or Event of Default shall
exist, (B) the Company and its Subsidiaries shall be in Pro Forma Compliance,
and (C) the Repurchase Test Amount (calculated as described in the definition of
“Pro Forma Compliance”) is equal to or greater than $125,000,000 (for any

113



--------------------------------------------------------------------------------



 



such calculation made with respect to any date of determination in fiscal year
2011) or $140,000,000 (for any such calculation made with respect to any date of
determination in any fiscal year after 2011), as evidenced, in the case of
clauses (B) and (C), by a Pro Forma Compliance Certificate and a Repurchase Test
Amount Certificate submitted not less than 5 Business Days and not more than
90 days prior to the date of any such Indenture Prepayment.
     7.16 Silo Subsidiaries. Permit any Subsidiary to become a Silo Subsidiary
unless (i) any Silo Lender providing Permitted Silo Indebtedness to such
Subsidiary has delivered to the Administrative Agent a joinder agreement to the
Master Intercreditor Agreement (or if applicable, a revised exhibit to the
Master Intercreditor Agreement for such Silo Lender), (ii) such Subsidiary shall
not be designated a New Vehicle Borrower or entitled to the proceeds of any New
Vehicle Floorplan Loans, and (iii) prior to the time of designation of such
Subsidiary as a Silo Subsidiary, all outstanding New Vehicle Floorplan Loans
with respect to such Subsidiary shall have been repaid.
     7.17 Dual Subsidiaries. Permit any Subsidiary to become a Dual Subsidiary
unless (i) any Silo Lender providing Permitted Silo Indebtedness to such
Subsidiary has delivered to the Administrative Agent a joinder agreement to the
Master Intercreditor Agreement (or if applicable, a revised exhibit to the
Master Intercreditor Agreement for such Silo Lender), (ii) in the event the New
Vehicles of any such Dual Subsidiary are financed by both the New Vehicle
Floorplan Facility and Permitted Silo Indebtedness (each, an “Applicable Vehicle
Floorplan”), each separate brand of New Vehicles of any such Dual Subsidiary
must be financed by the same Applicable Vehicle Floorplan, (iii) no Used
Vehicles of any such Dual Subsidiary shall be financed by the Used Vehicle
Floorplan Facility, and (iv) no Silo Lender may finance Used Vehicles at the
applicable dealership unless it finances New Vehicles at such dealership and
(v) prior to the time of designation of such Subsidiary as a Dual Subsidiary,
all outstanding New Vehicle Floorplan Loans with respect to such Subsidiary for
New Vehicles of any dealerships which will be financed by such Permitted Silo
Indebtedness shall have been repaid.
     7.18 Related Swap Contracts. Permit the Company or any other Loan Party
party to any Related Swap Contract to amend, supplement or otherwise modify the
terms of any Related Swap Contract or any document relating thereto in any way
to advantage, or provide any incremental credit support to, any Lender or any
Affiliate of a Lender party to such Related Swap Contract without amending,
modifying or supplementing each other Related Swap Contract to equally
advantage, or to provide the same incremental credit support to, the Lender or
Affiliate of a Lender party to such other Related Swap Contract. Each Lender
agrees to and acknowledges (on behalf of itself and its Affiliates) the
restrictions on amendments, supplements or other modifications of Related Swap
Contracts described herein.
     7.19 Disposition of Subsidiary or Franchise. Sell to any Person other than
the Company or any of its Subsidiaries, dissolve, or transfer back to the
franchisor, any franchise (or Subsidiary that owns one or more franchises),
unless any applicable Silo Lender with respect to any Permitted Silo
Indebtedness of such franchise (or Subsidiary) has (a) taken any steps necessary
so that any remaining assets of the Company and its remaining Subsidiaries no
longer secure floorplan Indebtedness of such transferred franchise or Subsidiary
and (b) delivered to the Administrative Agent a revised Master Intercreditor
Agreement exhibit for such lender, deleting such franchise (or in the case of a
sale of a Subsidiary, any franchise owned by such Subsidiary) from such exhibit
or other evidence satisfactory to the Administrative Agent in its reasonable

114



--------------------------------------------------------------------------------



 



discretion that such Silo Lender will deliver such revised exhibit upon payment
of amounts remaining under such transferred franchise or Subsidiary’s floorplan
Indebtedness.
     7.20 Additional Credit Support Documentation. Permit any Subsidiary to
Guarantee or grant any Lien in favor of any Silo Lender in respect of Permitted
Silo Indebtedness except for such Guarantees by and Liens granted by Silo
Subsidiaries and Dual Subsidiaries which receive Permitted Silo Indebtedness
from such Silo Lender. Without limiting the foregoing and without limiting the
generality of the Subsidiary Guaranty or Section 6.14, in the event any Silo
Lender receives a Guarantee or Lien in violation of the previous sentence, the
Company shall cause the applicable Subsidiaries to provide substantially similar
Guarantees to the Administrative Agent, the L/C Issuer and the Lenders or grant
substantially similar Liens in favor of the Administrative Agent (for the
benefit of the Secured Parties) to the same extent.
     7.21 Perfection of Deposit Accounts. Permit any Person (other than the
Administrative Agent (on behalf of the Secured Parties) to obtain any deposit
account control agreement (or otherwise perfect any Lien in) any deposit account
of the Company or any of its Subsidiaries.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default (each an “Event of Default”):
     (a) Non-Payment. The Company or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), (b), (c) or
(d), 6.03, 6.05, 6.10, 6.11 or 6.12 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

115



--------------------------------------------------------------------------------



 



     (e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Permitted Silo Indebtedness) having a principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), either
individually or in the aggregate for all Indebtedness for which a payment
default then exists, of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (each, an “Other Event”), the effect
of which default or Other Event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness in excess of the Threshold Amount (either individually or in the
aggregate for all Indebtedness for which a covenant default then exists) to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that, the mere fact that any Indebtedness is a “demand
obligation” and payment thereof may be demanded at any time (whether or not any
Person has defaulted thereunder) shall not, by itself, constitute an “Other
Event,” but the demand for payment thereof shall constitute an “Other Event”; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (f) Insolvency Proceedings, Etc. The Company, any Loan Party or any of
their respective Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

116



--------------------------------------------------------------------------------



 



     (h) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount, or in the case of the class action lawsuit
regarding the APCO etch product, Case No. 3:10-CV-382-RLV-DSC currently pending
in the United Stated District Court for the Western District of North Carolina,
$30,000,000 (in each case, to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan or Multiple Employer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Multiple Employer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. (i) Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected security interest
with the priority provided therefor in such Security Instrument and as
contemplated in the Master Intercreditor Agreement subject only to those Liens
permitted by Section 7.01; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Franchise Agreements and Framework Agreements. (i) Any Franchise
Agreement or Framework Agreement is terminated or suspended or expires and a
replacement for such Franchise Agreement or Framework Agreement is not entered
into within 30 days of such termination, suspension or expiration, (ii) there
occurs a default by any Person in the performance or observance of any term of
any Franchise Agreement or Framework Agreement which is not cured within any
applicable cure period therein, or (iii) there occurs any change in any
Franchise Agreement or Framework Agreement, except in each case referred to in
clauses (i), (ii) and (iii) to the extent such termination, suspension,
expiration, default or change (either individually or in the aggregate) could
not reasonably be expected to have a Material Adverse Effect; provided that, in
the event a Franchise Agreement expires in accordance with its terms, if and for
so long as the respective dealership Subsidiary and manufacturer or distributor
are negotiating in good faith to renew such Franchise Agreement, and the
respective manufacturer or distributor has not taken (and is not reasonably
expected to take) any action to terminate such Franchise Agreement, such
expiration shall not by itself be considered an Event of Default under this
Section 8.01(l); or

117



--------------------------------------------------------------------------------



 



     (m) Floorplan Event of Default. A Floorplan Event of Default shall occur
and be continuing.
     8.02 Remedies Upon an Event of Default.
     (a) If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:
     (i) declare the commitment of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     (ii) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company;
     (iii) require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
     (iv) exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
     (b) In addition to the foregoing, if any Floorplan Event of Default or
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders or the
Required Floorplan Lenders, take any or all of the following actions:
     (i) foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral securing any of the obligations under the Floorplan Loan Documents,
or
     (ii) take any action to perfect or preserve the rights of the
Administrative Agent with respect to any Collateral described in clause
(i) above, including filing any appropriate claim or document with respect to
any such Collateral in any proceeding under any Debtor Relief Law.

118



--------------------------------------------------------------------------------



 



     8.03 Application of Funds. After the exercise of remedies provided for in
this Article VIII (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 (and unless the Administrative Agent determines in good
faith that any such amount should be delivered to another Person pursuant to the
Master Intercreditor Agreement), be applied by the Administrative Agent in the
following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III but excluding amounts payable under Related Swap Contracts or
Secured Cash Management Arrangements) payable to the Administrative Agent in its
capacity as such;
     Second, to payment of that portion of the Obligations constituting accrued
and unpaid interest and principal of the Swing Line Loans due to the Swing Line
Lender;
     Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and amounts payable in respect of Related Swap Agreements or Secured Cash
Management Arrangements) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuers) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations (other than such Obligations under Related Swap Contracts or
Secured Cash Management Arrangements), ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
payable to them;
     Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fifth
held by them;
     Sixth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.03 and 2.16;
     Seventh, to payment of that portion of the Obligations constituting unpaid
Obligations then owing under Related Swap Contracts and Secured Cash Management
Arrangements, ratably among the Lenders or Affiliate of the Lenders and Cash
Management Banks in proportion to the respective amounts described in this
clause Seventh held by them;

119



--------------------------------------------------------------------------------



 



     Eighth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Arrangements and Related Swap Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Lender or Affiliate of
a Lender party to a Related Swap Agreement, as the case may be. Each Cash
Management Bank or Affiliate of a Lender party to a Related Swap Agreement not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or

120



--------------------------------------------------------------------------------



 



any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders or
(under the circumstances described in Section 8.02(c)) either the Required
Lenders or the Required Floorplan Lenders) (or, in each case, such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Company, a Lender or an L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate,

121



--------------------------------------------------------------------------------



 



consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the applicable L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or any L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or

122



--------------------------------------------------------------------------------



 



under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner, the Arranger or any Syndication Agents or Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Company) shall be entitled and
empowered, by intervention in such proceeding or otherwise.
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and

123



--------------------------------------------------------------------------------



 



unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers, the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers and the Administrative Agent under Sections 2.03(i) and
(j), 2.10 and 10.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.10 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Arrangements and Related Swap Contracts as to
which arrangements satisfactory to the applicable Cash Management Bank or
applicable Lender or Affiliate of a Lender party to a Related Swap Agreement
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
applicable L/C Issuer shall have been made), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders;
     (b) (i) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i) or to the interests of any lessor
or purchaser of accounts receivable in assets that are owned by such Person and
not by any Loan Party, (ii) to enter into intercreditor arrangements with
holders of Permitted Third Party Service Loaner Indebtedness as described in the
definition thereof, (iii) to enter into intercreditor arrangements with holders
of Permitted Real Estate Indebtedness for the purpose of releasing or
subordinating any Lien of the Administrative Agent on property that constitutes
Permitted Real Estate Indebtedness Collateral,

124



--------------------------------------------------------------------------------



 



(iv) to enter into the Master Intercreditor Agreement (and execute, deliver and
modify the exhibits described therein from time to time) and (v) release or
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(n);
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty (and to release any Lien on any property of such Subsidiary
Guarantor) if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
     (d) to execute and deliver that certain letter agreement with the Ford
Motor Company, substantially in the form attached hereto as Exhibit N.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.
     9.11 Secured Cash Management Arrangements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Subsidiary Guaranty or
any Security Instrument, no Cash Management Bank or Lender or Affiliate of a
Lender party to a Related Swap Agreement that obtains the benefit of the
provisions of Section 8.02, any Subsidiary Guaranty or any Collateral by virtue
of the provisions hereof or of the Subsidiary Guaranty or any Security
Instrument shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Arrangements and Related Swap Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Lender or Affiliate of a Lender, as the case
may be.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (such
acknowledgement not to be unreasonably withheld or delayed), and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

125



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) or any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
     (e) change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (g) release all or substantially all of the value of the Subsidiary
Guaranty without the written consent of each Lender; or
     (h) release all or substantially all of the Collateral in any transaction
or series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Bank of America Letter and the Wells Fargo Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the respective parties thereto, (v) no amendment, waiver or consent shall
modify Section 8.02(b) or any voting

126



--------------------------------------------------------------------------------



 



requirement under this clause (v) or clause (vi) below, in a manner adverse to
any Floorplan Lender or the Floorplan Administrative Agent, unless in writing
and signed by such Floorplan Lender or Floorplan Administrative Agent, and
(vi) notwithstanding the foregoing, if the Security Agreement expressly requires
the consent of the Required Floorplan Lenders or the acknowledgment of the
Floorplan Administrative Agent for any amendment, consent or waiver with respect
thereto if such amendment, consent or waiver would be adverse in any respect to
any Floorplan Lender or the Floorplan Administrative Agent (a “Floorplan Adverse
Amendment, Consent or Waiver”), then no such Floorplan Adverse Amendment,
Consent or Waiver with respect to any term of the Security Agreement shall be
effective unless (in addition to the requirements set forth in this
Section 10.01) such amendment, consent or waiver is signed by the Required
Floorplan Lenders and acknowledged by the Floorplan Administrative Agent.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of all
Lenders other than Defaulting Lenders), except that (x) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or the modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.13, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or in a subordinated position to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to be included in any
required vote or action required to be approved by the Required Lenders or by
any other number or percentage of the Lenders hereunder.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Company, any other Loan Party, the Administrative Agent, Bank
of America as an L/C Issuer or the Swing Line Lender to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

127



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender or L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender or L/C Issuer on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Company).
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities

128



--------------------------------------------------------------------------------



 



or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Company’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Company, the Administrative Agent,
Bank of America, as L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender or L/C Issuer may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuers
and the Swing Line Lender. In addition, each Lender and each L/C Issuer (other
than Bank of America) agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender or L/C Issuer. Furthermore, each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Company even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Company. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,

129



--------------------------------------------------------------------------------



 



remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) Bank of
America as an L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and each of its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights, including any audit fees incurred when conducting any audit of any
Loan Party or any Collateral during the continuance of any Event of Default
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

130



--------------------------------------------------------------------------------



 



     (b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the applicable L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agents
thereof), each L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

131



--------------------------------------------------------------------------------



 



     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Company shall not assert, and the Company hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the Swing Line Lender and Bank of America as an L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Company is made to the Administrative Agent, any L/C Issuer, the Swing Line
Lender or any other Lender, or the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with

132



--------------------------------------------------------------------------------



 



the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it; provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $2,500,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

133



--------------------------------------------------------------------------------



 



     (A) the consent of the Company (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each permitted assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500, provided however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fees in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to any Loan Party or any of the Subsidiaries of any Loan Party, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit

134



--------------------------------------------------------------------------------



 



and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Company (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Company and any L/C Issuer at any reasonable time and from
time to time upon reasonable prior notice. In addition, at any time that a
request for a consent for a material or substantive change to the Loan Documents
is pending, any Lender may request and receive from the Administrative Agent a
copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Swing Line Lender, any L/C Issuer or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative

135



--------------------------------------------------------------------------------



 



Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (A) upon 30 days’ notice to the Company and the
Lenders, resign as an L/C Issuer and/or (B) upon 30 days’ notice to the Company,
resign as Swing Line Lender, and (ii) if at any time Wells Fargo assigns all of
its Commitment and Loans pursuant to subsection (b) above, Wells Fargo may, upon
30 days’ notice to the Company and the Lenders, resign as an L/C Issuer. In

136



--------------------------------------------------------------------------------



 



the event of any such resignation by Bank of America or Wells Fargo as an L/C
Issuer or Swing Line Lender, the Company shall be entitled to appoint from among
the Lenders a successor L/C Issuer or Swing Line Lender (as applicable)
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of (x) Bank of America as an L/C Issuer
or Swing Line Lender or (y) Wells Fargo as an L/C Issuer, as the case may be. If
Bank of America or Wells Fargo resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Eurodollar Rate Committed Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) such successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, of the resigning L/C Issuer
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or Wells Fargo, as the case may be, to
effectively assume the obligations of Bank of America or Wells Fargo, as the
case may be, with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any

137



--------------------------------------------------------------------------------



 



Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary, provided that, in the case of information received
from the Company or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuers
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Company against any and all of the obligations of the Company now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Company may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any

138



--------------------------------------------------------------------------------



 



payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Documents.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
     10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Defaulting Lender or (iv) any Lender fails
to approve any amendment, waiver or consent

139



--------------------------------------------------------------------------------



 



requested by the Company pursuant to Section 10.01 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to not less
than 100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) in the case of any such assignment resulting from the refusal of a
Lender to approve a requested amendment, waiver or consent, the Person to whom
such assignment is being made has agreed to approve such amendment, waiver or
consent; and
     (e) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.
     (b) SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE
UNITED STATES FOR THE WESTERN DISTRICT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN

140



--------------------------------------------------------------------------------



 



SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and

141



--------------------------------------------------------------------------------



 



address of the Company and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Company in accordance with
the Act.
     10.17 Designated Senior Indebtedness. Each party acknowledges and agrees
that the Indebtedness under the Loan Documents is “Designated Senior
Indebtedness” (or any similar term) under, and as defined in, the Indenture
Indebtedness or any Additional Indebtedness.
     10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Administrative Agent and the Arranger, on the other hand, (B) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Company or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Company or its Affiliates. To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
[Signature pages follow.]

142



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

                  COMPANY:
 
                SONIC AUTOMOTIVE, INC.
 
           
 
  By:   \David P. Cosper\    
 
           
 
  Name:   David P. Cosper    
 
  Title:   Vice Chairman and Chief Financial Officer    

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent and as
Revolving Administrative Agent (as collateral agent under the Loan Documents)
 
           
 
  By:   \Anne M. Zeschke\    
 
           
 
  Name:   Anne M. Zeschke    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A., as Swing Line Lender, L/C Issuer and as a
Lender
 
           
 
  By:   \M. Patricia Kay\    
 
           
 
  Name:   M. Patricia Kay    
 
  Title:   Senior Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Lender
 
           
 
  By:   \Jeffrey G. Calder\    
 
           
 
  Name:   Jeffrey G. Calder    
 
  Title:   Vice President    
 
                US BANK, NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:   \Mark Landsem\    
 
           
 
  Name:   Mark Landsem    
 
  Title:   Vice President    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer and as
a Lender
 
           
 
  By:   \Craig W. Peatross\    
 
           
 
  Name:   Craig W. Peatross    
 
  Title:   Senior Vice President    

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  MERCEDES-BENZ FINANCIAL SERVICES USA LLC (f/k/a DCFS USA LLC),
as a Lender
 
           
 
  By:   \Michelle Nowak\    
 
           
 
  Name:   Michelle Nowak    
 
  Title:   Credit Director, National Accounts    
 
                COMERICA BANK, as a Lender
 
           
 
  By:   \David M. Garbarz\    
 
           
 
  Name:   David M. Garbarz    
 
  Title:   Senior Vice President    
 
                CAPITAL ONE, N.A. , as a Lender
 
           
 
  By:   \Anne Marie Zima\    
 
           
 
  Name:   Anne Marie Zima    
 
  Title:   Vice President    
 
                BMW FINANCIAL SERVICES NA, LLC, as a Lender
 
           
 
  By:   \Patrick Sullivan\    
 
           
 
  Name:   Patrick Sullivan    
 
  Title:   GM, Commercial Finance    
 
      BMW Group Financial Services    
 
           
 
  By:   \Patrick Clark\    
 
           
 
  Name:   Patrick Clark    
 
  Title:   GM, New Business    
 
                TOYOTA MOTOR CREDIT CORPORATION, as a Lender
 
           
 
  By:   \Anna Lee\    
 
           
 
  Name:   Anna Lee    
 
  Title:   National Credit Dealer Manager    

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  VW CREDIT, INC., as a Lender
 
           
 
  By:   \David Rands\    
 
           
 
  Name:   David Rands    
 
  Title:   Regional General Manager    
 
                WORLD OMNI FINANCIAL CORP., as a Lender
 
           
 
  By:   \William Shope\    
 
           
 
  Name:   William Shope    
 
  Title:   VP Portfolio Management    

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01A
SILO SUBSIDIARIES
Autobahn, Inc.
FAA Beverly Hills, Inc.
FAA Concord T, Inc.
FAA San Bruno, Inc.
FAA Serramonte L, Inc.
Fort Mill Ford, Inc.
Marcus David Corporation
Ontario L, LLC
SAI Atlanta B, LLC
SAI Clearwater T, LLC
SAI Columbus T, LLC
SAI Fort Myers B, LLC
SAI Fort Myers M, LLC
SAI Fort Myers VW, LLC
SAI Irondale L, LLC
SAI Long Beach B, Inc.
SAI Monrovia B, Inc.
SAI Montgomery B, LLC
SAI Nashville M, LLC
SAI Oklahoma City T, LLC
SAI Rockville L, LLC
SAI Tulsa T, LLC
Sonic Automotive — 1720 Mason Ave., DB, LLC
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
Sonic Automotive — 4701 I-10 East, TX, L.P.
Sonic Automotive of Chattanooga, LLC
Sonic Automotive of Nashville, LLC
Sonic Automotive of Texas, L.P.
Sonic Calabasas M, Inc.
Sonic-Clear Lake Volkswagen, L.P.
Sonic — Denver T, Inc.
Sonic — Fort Worth T, L.P.
Sonic-Jersey Village Volkswagen, L.P.
Sonic — Manhattan Fairfax, Inc.
Sonic Momentum B, L.P.
Sonic — Richardson F, L.P.
Sonic Santa Monica M, Inc.
Sonic — Stevens Creek B, Inc.
Sonic — Stone Mountain T, L.P.
Sonic Walnut Creek M, Inc.
Town and Country Ford, Incorporated
Schedule 1.01A — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01B
DUAL SUBSIDIARIES
     1. Philpott Motors, Ltd.
     2. SAI Ann Arbor Imports, LLC
     3. SAI Columbus VWK, LLC
     4. SAI Irondale Imports, LLC
     5. Sonic Momentum VWA, LP
     6. Sonic — Newsome of Florence, Inc.

Schedule 1.01B - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 1.01C
CERTAIN ERISA INFORMATION
Six dealership subsidiaries of Sonic Automotive, Inc. located in Northern
California are contributing employers to the Automotive Industries Pension Trust
Fund (EIN # 94-1133245), Plan No. 001 (the “Plan”), a “Multiemployer Plan” (as
defined in the Agreement) the participants and beneficiaries of which are
primarily union member employees or retirees of the International Association of
Machinists and Aerospace Workers District Lodge 190 in Northern California (the
“IAM Local 190”), with numerous participating contributing employers primarily
located in the State of California.
The federal Pension Protection Act of 2006 (the “Act”) requires multiemployer
defined benefit pension plans to engage an actuary to annually evaluate the
particular pension plan’s funding status, and to determine the extent to which
the particular plan is projected to meet its obligations. A determination by the
actuary that the particular plan is in “critical status” pursuant to the Act
triggers requirements for the particular plan to adopt a rehabilitation plan
designed to improve the plan’s financial condition over time and improve the
plan’s ability to meet pension obligations in the future. The Board of Trustees
of the Automotive Industries Pension Trust Fund has formally notified
participants, beneficiaries, contributing employers and the IAM Local 190 that
the Plan’s actuary certified the Plan to be in critical status pursuant to the
Act. The Board has also adopted a Rehabilitation Plan to address such status
pursuant to the requirements of the Act, including suspension or elimination of
certain benefits to beneficiaries under the Plan and requirements to increase
contributing employer contributions beginning in the 2013 calendar year.

Schedule 1.01C - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND
APPLICABLE PERCENTAGES

                              Applicable                               Lender  
Commitment     Percentage  
Mercedes-Benz Financial Services
  $ 50,000,000.00       28.5714285714 %
BMW Financial Services NA, LLC
  $ 32,000,000.00       18.2857142857 %
Bank of America, N.A.
  $ 24,000,000.00       13.7142857143 %
Toyota Motor Credit Corporation
  $ 22,000,000.00       12.5714285714 %
JPMorgan Chase Bank, N.A.
  $ 13,000,000.00       7.4285714286 %
US Bank, National Association
  $ 8,250,000.00       4.7142857143 %
Wells Fargo Bank, National Association
  $ 8,250,000.00       4.7142857143 %
Comerica Bank
  $ 5,500,000.00       3.1428571429 %
VW Credit, Inc.
  $ 4,500,000.00       2.5714285714 %
World Omni Financial Corp.
  $ 4,500,000.00       2.5714285714 %
Capital One, N.A.
  $ 3,000,000.00       1.7142857143 %
 
           
Total
  $ 175,000,000.00       100.000000000 %
 
           

Schedule 2.01 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.03
EXISTING LETTERS OF CREDIT

                      Letter of               Outstanding   Credit #   Issue
Date   Expiry Date   Beneficiary Name   Amount  
3055014
  1/15/2010   8/01/2011   ARROWOOD INDEMNITY C   $ 1,026,000.00  
3061353
  1/15/2010   8/01/2011   THE TRAVELERS INDEMN   $ 5,301,000.00  
3062079
  1/15/2010   8/01/2011   FALCON FINANCIAL II,   $ 7,094,071.00  
3062406
  1/15/2010   8/01/2011   FALCON FINANCIAL II,   $ 3,103,734.00  
3062407
  1/15/2010   8/01/2011   FALCON FINANCIAL II,   $ 4,839,105.00  
3074622
  1/15/2010   8/01/2011   UNITED STATES FIDELI   $ 1,355,000.00  
3080768
  1/15/2010   8/01/2011   UNIVERSAL UNDERWRITE   $ 50,000.00  
3086579
  1/15/2010   8/01/2011   HARTFORD FIRE INSURA   $ 16,790,560.00  
3090977
  1/15/2010   8/01/2011   VEL’S FORD, LLC A CA   $ 915,955.96  
3099780
  1/15/2010   8/01/2011   TRAVELERS CASUALTY A   $ 283,200.00  
 
      Total           $ 40,758,625.96  

Schedule 2.03 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 2A.03(a)
INFORMATION REGARDING COLLATERAL

                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Automotive, Inc.
  Delaware
Corporation
2714319   The chief executive office for all entities is 6415 Idlewild Rd.,
Suite 109, Charlotte, NC       6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
ADI of the Southeast, LLC
  South Carolina
Limited Liability
Company
N/A           111 Newland Rd. Columbia, SC   CAR SON NEWSOME II L.L.C.    
 
                       
AnTrev, LLC
  North Carolina
Limited Liability
Company
0659676           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 1



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Arngar, Inc.
  North Carolina
Corporation
0005612       Cadillac of South Charlotte   10725 Pineville Rd. Pineville, NC  
CAR SON MAS, L.P.   All Owners of Collateral Locations (if other than Grantor)
are unrelated lessors, except where noted.
 
                       
Autobahn, Inc.
  California
Corporation
C1548941       Autobahn Motors
Main Facility   700 Island Pkwy. Belmont, CA   SRE California — 3, LLC    
 
                       
 
          Airspace Lease   Beneath Island Pkwy. north of Ralston Ave. Belmont,
CA   City of Belmont, CA    
 
                       
 
          Remnant Parcel   East of Island Pkwy. and north of Ralston Ave.
Belmont, CA   SRE California — 3, LLC    
 
                       
 
          Autobahn Motors-Service /
Storage   500-510 Harbor Blvd. Belmont, CA   David S. Lake Trust    
 
                       
 
          Autobahn Motors Vehicle
Storage/Detailing   1315 Elmer St. Belmont, CA   George W. Williams III,
Co-Trustee, George W. Williams III G.S. Trust    
 
                       
 
                  George W. Williams III and Borel Bank, Co-Trustees, Hortense
Williams Trust    

Schedule 2A.03(a) - Page 2



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
 
                  Lois Hortense Rosebrook Trust Katherine B. Woodlard, Robert P.
Berryman and Mark A. Berryman    
 
                       
Avalon Ford, Inc.
  Delaware
Corporation
0896102           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Auto Factory, Inc.
  California
Corporation
C2058910           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Beverly Hills, Inc.
  California
Corporation
C2069519       Beverly Hills BMW — Service & CPO Facility   8833 Wilshire Blvd.
Beverly Hills, CA   Dusenberg Investments    
 
                       
 
          Beverly Hills BMW — Sales Facility   8825 Wilshire Blvd. Beverly
Hills, CA   8825 Wilshire, LLC    
 
                       
 
          Beverly Hills BMW — Storage (Avis Lot Fee)   8931 Wilshire Blvd.
Beverly Hills, CA   Fortress Holdings L.P.    
 
                       
 
          8850 Wilshire Blvd. (BMW Beverly Hills — Storage and Service Overflow
  8850 Wilshire Blvd. Beverly Hills, CA   Illoulian Properties    

Schedule 2A.03(a) - Page 3



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
FAA Beverly Hills, Inc. (continued)
          8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)  
8844 Wilshire Blvd. Beverly Hills, CA   Illoulian Properties    
 
                       
 
          Parking Lot   8942 Wilshire Blvd. Beverly Hills, CA   Casden Lapeer LP
   
 
                       
 
          Parking Lot   NE Corner Citrus Ave. & Carling Way Beverly Hills, CA  
DSG Wilshire LLC and JW Wilshire LLC    
 
                       
 
          Service Facility Relocations
Site   9000-9001 Olympic Blvd. Beverly Hills, CA   Landmark Group, LLC    
 
                       
FAA Capitol N, Inc.
  California
Corporation
C2054429           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Concord H, Inc.
  California
Corporation
C2004304       Concord Honda   1300 Concord Ave. Concord, CA

2241 Commerce Ave. Concord, CA   Rosewood Village Associates

Stan Gaunt    
 
                       
FAA Concord T, Inc.
  California
Corporation
C0613543       Concord Toyota
Concord Scion   1090 Concord Ave. Concord, CA   1090 Concord Associates,
LLC    

Schedule 2A.03(a) - Page 4



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
FAA Dublin N, Inc.
  California
Corporation
C2007600           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Dublin VWD, Inc.
  California
Corporation
C2007571           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Holding Corp.
  California
Corporation
C2174202           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
FAA Las Vegas H, Inc.
  Nevada
Corporation
C13186-1999       Honda West   7615 W. Sahara Ave. Las Vegas, NV   CARS CNI-2
L.P.    
 
                       
FAA Poway H, Inc.
  California
Corporation
C2006230       Poway Honda   13747 Poway Rd. Poway, CA   Bay Automotive
Properties,
LLC    
 
                       
FAA Poway T, Inc.
  California
Corporation
C2006232           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   Chartown is indirectly owned by O. Bruton Smith

Schedule 2A.03(a) - Page 5



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
FAA San Bruno, Inc.
  California
Corporation
C2004303       Melody Toyota
Melody Scion
(Main Facility)   750 El Camino Real
San Bruno, CA   Bill & Sylvia Wilson    
 
                       
 
          (Service and Parts Facility)   222 E. San Bruno Ave.
San Bruno, CA   L & P Kaplan    
 
                       
 
          (Parking Lot — New and Used)   732 El Camino Real
San Bruno, CA   Peter J. Mandell and Susan Gootnick    
 
                       
 
          (Main Facility)   750 El Camino Real
San Bruno, CA   Thomas Chapman Trust    
 
                       
 
          (Used Car Facility)   650 El Camino Real
San Bruno, CA   Martha E. Bishop, Helen J. Carey, The Mary Colter McDonald Trust
   
 
                       
 
          (Parking — Used Cars)   650 and 660 El Camino Real
San Bruno, CA   Bill Malkason    
 
                       
 
          (Used Cars)   650 and 660 El Camino Real
San Bruno, CA   Sonic Development, LLC    
 
                       
 
          (Parking Lot)   692 El Camino Real
San Bruno, CA   Tommie Carol Ann Mobley and Larry Malasoma   Subsidiary of Sonic
Automotive, Inc

Schedule 2A.03(a) - Page 6



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
FAA Santa Monica V, Inc.
  California
Corporation
C2165877       Volvo of Santa Monica   1719 Santa Monica Blvd. Santa Monica, CA
  CARS-DB4, LP

Sully Three SM, LLC      
 
              1801 Santa Monica Blvd. Santa Monica, CA        
 
                       
FAA Serramonte, Inc.
  California
Corporation
C2004221       Serramonte Auto Plaza
Serramonte Mitsubishi   1500 Collins Ave. Colma, CA   Price Trust    
 
                       
 
        Serramonte Auto Plaza (Mitsubishi Service and Parts)   445 Serramonte
Blvd. Colma, CA   Price Trust    
 
                       
 
          Serramonte Nissan
Kia Serramonte   630 & 650 Serramonte Blvd. Colma, CA   Cypress Abbey Company  
 
 
                       
 
          Serramonte PDI Center   900 Collins Ave. Colma, CA   Portola
Properties    
 
                       
FAA Serramonte H, Inc.
  California
Corporation
C2069465       Honda of Serramonte   485 Serramonte Blvd. Colma, CA   Price
Trust    

Schedule 2A.03(a) - Page 7



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
FAA Serramonte L, Inc.
  California
Corporation
C2004222       Lexus of Serramonte Lexus of Marin   700 Serramonte Blvd. Colma,
CA   Price Trust    
 
                       
 
              535 Francisco Blvd. E. San Rafael, CA   CAR FAA II LLC      
 
          Lexus of Marin — Used Cars   535 Francisco Blvd. E. San Rafael, CA  
Hendrickson Development, Inc.    
 
                       
FAA Stevens Creek, Inc.
  California
Corporation
C2004216       Stevens Creek Nissan   4855 & 4875 Stevens Creek Blvd.
Santa Jose, CA   Rosewood Village Associates    
 
                       
 
          Stevens Creek Nissan — Offsite Vehicle Storage   1507 South 10th St.
San Jose, CA   10th Street
Land Management    
 
                       
 
          Stevens Creek Nissan — Used Car Lot   4795 Stevens Creek Blvd. San
Jose, CA   Donald S. & Mary S. Abinante    
 
                       
 
          Stevens Creek Nissan — Detail and Service Center   4885 Stevens Creek
Blvd. San Jose, CA   Edmiston & Hock Enterprises, Inc.    

Schedule 2A.03(a) - Page 8



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
FAA Torrance CPJ, Inc.
  California
Corporation
C2165823       South Bay Chrysler Jeep Dodge Main Facility   20900 Hawthorne
Blvd. Torrance, CA   Miletich-Jones Land Co.    
 
                       
 
              20433 Hawthorne Blvd. Torrance, CA   Del Thorne LLC    
 
                       
 
          CJ Storage Lot   20465 Hawthorne Blvd. Torrance, CA   Marvin Lazar    
 
                       
 
          Vehicle Storage Lot   NE Corner of Parcel #38, Spencer St. Torrance,
CA   Beach Front Property Management, Inc.    
 
                       
FirstAmerica Automotive, Inc.
  Delaware
Corporation
2761294           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Fort Mill Ford, Inc.
  South Carolina
Corporation       Fort Mill Ford   801 Gold Hill Rd. Fort Mill, SC   SRE South
Carolina-1, LLC    
 
                       
Fort Myers Collision Center,
LLC
  Florida
Limited Liability
Company
L00000004315           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 9



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Franciscan Motors, Inc.
  California
Corporation
C1532758       Acura of Serramonte   465/475 Serramonte Blvd. Colma, CA   Price
Trust    
 
                       
Kramer Motors Incorporated
  California
Corporation
C0392185       Honda of Santa Monica
Honda of Santa Monica   1720 Santa Monica Blvd. Santa Monica, CA   CARS-DB4, LP
   
 
                       
 
          Honda of Santa Monica   1801 Santa Monica Blvd. and 1347 — 18th St.
Santa Monica CA   Sully Three SM, LLC    
 
                       
 
          Honda of Santa Monica (other)   1411 — 17th St. Santa Monica, CA  
Sully Three SM, LLC    
 
                       
 
          Honda of Santa Monica (storage)   1819 Santa Monica Blvd. Santa
Monica, CA   Sully Three SM, LLC    
 
                       
 
          Honda of Santa Monica (Fleet)   1714 Santa Monica Blvd. Santa Monica,
CA   Adele Coury and Lucille Almir    
 
                       
L Dealership Group, Inc.
  Texas
Corporation
151278900           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 10



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Marcus David Corporation
  North Carolina
Corporation
0272880       Town and Country Toyota Certified Used Cars
Lot   9900 South Blvd. Charlotte, NC   Jessco Ltd. Properties    
 
                       
 
          CPO and Truck Sales   1300 Cressida Dr. Charlotte, NC   National
Retail
Properties, LP    
 
                       
 
          Town and Country Toyota-Scion
Town and Country Toyota   9101 South Blvd. Charlotte, NC   MMR Holdings, LLC    
 
                       
Massey Cadillac, Inc.
  Tennessee
Corporation
0230052       Massey Cadillac   24600 Grand River Ave. Detroit, MI   CAR SON
MAS, L.P.    
 
                       
Mountain States Motors Co., Inc.
  Colorado Corporation
19911043766           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Ontario L, LLC
  California
Limited Liability
Company
200330110050       Crown Lexus   1125 Kettering Dr. Ontario, CA   M.F. Salta
Co., Inc.    

Schedule 2A.03(a) - Page 11



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Philpott Motors, Ltd.
  Texas
Limited Partnership
12223010       Philpott Motors Hyundai
(Hangar Lease)   1900 U.S. Hwy. 69
Nederland, TX   Rustin B. Penland    
 
                       
 
          (Hangar Lease)   4605 Third St. Airport Beaumont, TX   Jefferson
County, Texas    
 
                       
 
          Philpott Ford
Philpott Toyota   1400 U.S. Hwy. 69
Nederland, TX   Philpott Properties, Ltd.    
 
                       
 
          Philpott Ford-Toyota
(Fleet/Body Shop)   2727 Nall St. Port Neches, TX   Philpott Properties, Ltd.  
 
 
                       
SAI AL HC1, Inc.
  Alabama
Corporation
D/C 206-272           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI AL HC2, Inc.
  Alabama
Corporation
D/C 199-217       Tom Williams Collision Center   1874 Grants Mill Rd. Irondale,
AL   SRE Alabama — 2, LLC   Indirect Subsidiary of Sonic Automotive, Inc.
 
                       
SAI Ann Arbor Imports, LLC
  Michigan
Limited Liability
Company
E15303       Mercedes-Benz of Ann Arbor

BMW of Ann Arbor   570 Auto Mall Dr. Ann Arbor, MI

501 Auto Mall Dr. Ann Arbor, MI   SRE Michigan-1, LLC
c/o CARS

SRE Michigan-2 LLC
c/o CARS    

Schedule 2A.03(a) - Page 12



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SAI Atlanta B, LLC
  Georgia
Limited Liability
Company
08083814       Global Imports BMW
Global Imports MINI   500 Interstate North Pkwy. SE
Atlanta, GA   MMR Holdings, LLC
c/o Capital Automotive REIT
McLean, VA 22102
Attn: Portfolio Manager    
 
                       
SAI Broken Arrow C, LLC
  Oklahoma Limited
Liability Company
3512215667       Momentum Chevrolet of Broken Arrow Speedway Chevrolet   2301 N.
Aspen Ave. Broken Arrow, OK   Miller Family Real Estate,
LLC    
 
                       
SAI Charlotte M, LLC
  North Carolina
Limited Liability
Company
0433486           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Clearwater T, LLC
  Florida Limited
Liability Company
L08000116713       Clearwater Toyota
Clearwater Scion   21799 U.S. Hwy. 19 N. Clearwater, FL   CARS-DB4, LP    
 
                       
SAI Columbus Motors, LLC
  Ohio Limited
Liability Company
CP13127       Hatfield Subaru
Hatfield Hyundai   1400 Auto Mall Dr. Columbus, OH   MMR Holdings, LLC    

Schedule 2A.03(a) - Page 13



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SAI Columbus T, LLC
  Ohio Limited
Liability Company
CP13128       Toyota West
Scion West
Hatfield Automall   1500 Automall Dr. Columbus, OH   MMR Holdings, LLC    
 
                       
SAI Columbus VWK, LLC
  Ohio Limited
Liability Company
CP13130       Hatfield Kia
Hatfield Volkswagen   1495 Auto Mall Dr. Columbus, OH   MMR Holdings, LLC    
 
                       
SAI FL HC2, Inc.
  Florida
Corporation
P98000016038           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI FL HC3, Inc.
  Florida
Corporation
P98000064012           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI FL HC4, Inc.
  Florida
Corporation
P98000064009           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.

Schedule 2A.03(a) - Page 14



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SAI FL HC7, Inc.
  Florida
Corporation
F86660           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Fort Myers B, LLC
  Florida Limited
Liability Company
L08000116712       BMW of Fort Myers


MINI of Fort Myers   15421 S. Tamiami Tr. Fort Myers, FL

13880 S. Tamiami Tr. Fort Myers, FL   SRE Florida — 1, LLC CARS (SON-064)  
Indirect subsidiary of Sonic Automotive, Inc.
 
                       
SAI Fort Myers H, LLC
  Florida Limited
Liability Company
L08000116710       Honda of Fort Myers   14020 S. Tamiami Tr. Fort Myers, FL  
CAR SONFREE, LLC (also tenant for VW of Fort Myers)    
 
                       
SAI Fort Myers M, LLC
  Florida
Limited Liability
Company
L98000002089       Mercedes-Benz of Fort Myers   15461 S. Tamiami Tr. Fort
Myers, FL   SRE Florida — 1, LLC   Indirect subsidiary of Sonic Automotive, Inc.
 
                       
SAI Fort Myers VW, LLC
  Florida Limited
Liability Company
L08000116709       Volkswagen of Fort Myers   14060 S. Tamiami Tr. Fort Myers,
FL   CAR SONFREE, LLC    

Schedule 2A.03(a) - Page 15



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SAI GA HC1, LP
  Georgia
Limited Partnership
0224680           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Georgia, LLC
  Georgia Limited
Liability Company
08094603           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Irondale Imports, LLC
  Alabama Limited
Liability Company
428-744       Tom Williams Imports (BMW)   1000 Tom Williams Way
Irondale, AL   SRE Alabama — 2, LLC   Indirect Subsidiary of Sonic Automotive,
Inc.
 
                       
 
          Tom Williams Audi
Tom Williams Porsche   3001 Tom Williams Way
Irondale, AL   SRE Alabama — 2, LLC    
 
                       
 
          Land Rover Birmingham   3000 Tom Williams Way
Irondale, AL   SRE Alabama — 2, LLC    
 
                       
 
          MINI of Birmingham   2001 Tom Williams Way
Irondale, AL   SRE Alabama — 2, LLC    
 
                       
SAI Irondale L, LLC
  Alabama
Corporation
DLL 662-073       Tom Williams Lexus   1001 Tom Williams Way
Irondale, AL   SRE Alabama — 2, LLC    

Schedule 2A.03(a) - Page 16



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SAI Long Beach B, Inc.
  California
Corporation
C2998588       Long Beach BMW
Long Beach MINI   2998 Cherry Ave. Signal Hill, CA 90755   Velma M. Robinett,
Trustee of the Alda C. Jones Trust c/o Signal Hill Redevelopment Agency 2175
Cherry Ave. Signal Hill, CA 90806    
 
                       
SAI MD HC1, Inc.
  Maryland
Corporation
D05310776           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI Monrovia B, Inc.
  California
Corporation
C2979304       BMW of Monrovia   1425-1451 South Mountain Ave. Monrovia, CA  
Assael Family Trust c/o Dennis D. and Charyl A. Assael, Trustees 222 Heliotrope
Ave. Corona del Mar, CA 92625    
 
                       
 
          MINI of Monrovia   1875 South Mountain Ave. Monrovia, CA   SRE
California — 4, LLC   SRE California — 4, LLC is an indirect subsidiary of Sonic
Automotive, Inc.
 
                       
SAI Montgomery B, LLC
  Alabama Limited
Liability Company
428-746       BMW of Montgomery   190 Eastern Blvd. Montgomery, AL   CC&I LLC  
 

Schedule 2A.03(a) - Page 17



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SAI Montgomery BCH, LLC
  Alabama Limited
Liability Company
428-745       Classic Cadillac Buick
Classic Cadillac GMC Buick

Classic Cadillac   833 Eastern Blvd. Montgomery, AL   James L. Rouse & Reese H.
Bricken    
 
                       
SAI Montgomery CH, LLC
  Alabama Limited
Liability Company
428-747       Capitol Chevrolet   711 Eastern Blvd. Montgomery, AL   SRE
Alabama-1, LLC    
 
                       
 
          Capitol Hyundai   2820 Eastern Blvd. Montgomery, AL   CAR BSC L.L.C.  
 
 
                       
SAI Nashville CSH, LLC
  Tennessee
Limited Liability
Company
0336183       Crest Cadillac
Crest Saab   2121 Rosa L. Parks Blvd. Nashville, TN   CAR SON MAS TN L.L.C.    
 
                       
SAI Nashville H, LLC
  Tennessee
Limited Liability
Company
0336180       Crest Honda   2215 Rosa L. Parks Blvd. Nashville, TN   CAR SON MAS
TN L.L.C.    
 
                       
SAI Nashville M, LLC
  Tennessee
Limited Liability
Company
0336182       Mercedes-Benz of Nashville smart center of Nashville   630 Bakers
Bridge Ave. Franklin, TN   BKB Properties LLC    

Schedule 2A.03(a) - Page 18



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
SAI Nashville Motors, LLC
  Tennessee Limited
Liability Company
0566970       Audi Nashville Jaguar Nashville Porsche of Nashville   2350
Franklin Pike
Nashville, TN   SRE Tennessee — 4, LLC 6415 Idlewild Rd. Suite 109 Charlotte, NC
   
 
                       
 
              725 Melpark Dr. Nashville, TN   SRE Tennessee — 4, LLC 6415
Idlewild Rd. Suite 109 Charlotte, NC    
 
                       
SAI OK HC1, Inc.
  Oklahoma
Corporation
1900632183           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI Oklahoma City C, LLC
  Oklahoma Limited
Liability Company
3512215668       City Chevrolet   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Oklahoma City H, LLC
  Oklahoma Limited
Liability Company
3512215666       Momentum Honda Northwest
Steve Bailey Pre-Owned Super
Center
Steve Bailey Honda   8700 NW Expressway
Oklahoma City, OK   Heitzinger Associates    

Schedule 2A.03(a) - Page 19



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
SAI Oklahoma City T, LLC
  Oklahoma Limited Liability Company       Dub Richardson Toyota
Dub Richardson Scion   8401 NW Expressway
Oklahoma City, OK   Heitzinger Associates and Geary Plaza Associates    
 
  3512215664       (Body Shop)   9038 NW Expressway
Oklahoma City, OK   Heitzinger Associates    
 
          Momentum Toyota Northwest
Momentum Scion Northwest            
 
                       
SAI Orlando CS, LLC
  Florida Limited Liability Company L08000116711       Massey Cadillac [North]
Massey Saab of Orlando   4241 N. John Young Pkwy. Orlando, FL   CAR SON MAS,
L.P.    
 
                       
 
          Massey Cadillac South   8819 S. Orange Blossom Tr. Orlando, FL   CAR
SON MAS, L.P.    
 
                       
 
          (side street access; possible vehicle storage)   1851 Landstreet Rd.
Orlando, FL   Sonic Development, LLC   Sonic Development, LLC is a direct
subsidiary of Sonic Automotive, Inc.
 
                       
SAI Riverside C, LLC
  Oklahoma Limited Liability Company 3512215685       Riverside Chevrolet
(Main Facility)   707 W. 51st St. Tulsa, OK   Hudiburg Trusts Partnership    
 
          (Reconditioning Facility)   2002 W. Skelly Dr. Tulsa, OK   Union
Limited Liability
Company    
 
          Momentum Chevrolet of Tulsa            

Schedule 2A.03(a) - Page 20



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SAI Rockville Imports, LLC
  Maryland
Limited Liability
Company
W12791083       Rockville Audi Rockville Porsche-Audi Porsche of Rockville  
1125 Rockville Pike
Rockville, MD 20852   SRE-Virginia 1, LLC c/o Sonic Automotive, Inc. 6415
Idlewild Rd., Suite 109 Charlotte, NC   Indirect Subsidiary of Sonic Automotive,
Inc.
 
                       
 
          (Parking Lot)   1550 Rockville Pike
Rockville, MD 20852   Rockville Associates, Inc.    
 
                       
SAI Rockville L, LLC
  Maryland
Limited Liability
Company
W12796074       Lexus of Rockville   15501 & 15515 Frederick Rd. Rockville, MD  
Royco, Inc. 8121 Georgia Ave. Suite 500 Silver Spring, MD 20910    
 
                       
 
              15814-A and B Paramount Dr. Rockville, MD   Beltway Cable Services
Inc. 15815 Paramount Dr. Rockville, MD 20855    
 
                       
SAI Santa Clara K, Inc.
  California
Corporation
C3335681       Kia of Stevens Creek   4333 Stevens Creek Blvd. Santa Clara, CA
95051   SRE California — 7 SCB, LLC   Indirect Subsidiary of Sonic Automotive,
Inc.
 
                       
SAI TN HC1, LLC
  Tennessee
Limited Liability
Company
0336184           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.

Schedule 2A.03(a) - Page 21



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SAI TN HC2, LLC
  Tennessee Limited
Liability Company
0336185           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI TN HC3, LLC
  Tennessee
Limited Liability
Company
0336181           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith.
 
                       
SAI Tulsa N, LLC
  Oklahoma Limited
Liability Company
3512215684       Riverside Nissan   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SAI Tulsa T, LLC
  Oklahoma Limited
Liability Company
3512215671       Momentum Toyota of Tulsa Momentum Scion of Tulsa Riverside
Toyota Riverside Scion   6868 East B.A. Frontage Rd. Tulsa, OK   CAR SON OK TOY
L.L.C.    
 
                       
Santa Clara Imported Cars, Inc.
  California
Corporation
C0587296       Honda of Stevens Creek

Stevens Creek Used Cars

Stevens Creek Honda — Offsite Vehicle Storage   4590 Stevens Creek Blvd. San
Jose, CA


1507 South 10th St. San Jose, CA   SRE California — 8 SCH, LLC


10th Street Land Management    

Schedule 2A.03(a) - Page 22



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — 2185 Chapman Rd., Chattanooga, LLC
  Tennessee
Limited Liability
Company
0366281       Economy Honda Superstore   2135 Chapman Rd. Chattanooga, TN  
Standefer Investment
Company    
 
                       
Sonic Advantage PA, L.P.
  Texas
Limited Partnership
800235623       Porsche of West Houston


Audi West Houston

Momentum Luxury Cars   11890 Katy Fwy. Houston, TX

11850 and 11890 Katy Fwy., Houston, TX   SRE Texas — 2, L.P.

SRE Texas — 2, L.P.   SRE Texas — 2, L.P. is an indirect subsidiary of Sonic
Automotive, Inc.
 
                       
Sonic Agency, Inc.
  Michigan
Corporation
35010C           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive — 1720 Mason Ave., DB, Inc.
  Florida
Corporation
P98000064005           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive — 1720 Mason Ave., DB, LLC
  Florida
Limited Liability
Company
L98000001576       Mercedes-Benz of Daytona Beach   1720 Mason Ave. Daytona
Beach, FL   MMR Holdings, LLC    

Schedule 2A.03(a) - Page 23



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  South Carolina
Corporation       Century BMW
Century MINI   2750 Laurens Rd. Greenville, SC   MMR Holdings, LLC    
 
                       
 
          (Parking Lot)   17 Duvall and 2758 Laurens Rd. Greenville, SC  
Brockman Real Estate, LLC    
 
                       
 
          Century BMW Mini   2930-2934 Laurens Rd. Greenville, SC   SRE South
Carolina — 2, LLC    
 
                       
Sonic Automotive — 3401 N. Main, TX, L.P.
  Texas
Limited Partnership
11376510       Ron Craft Chevrolet Cadillac
Baytown Auto Collision Center   4114 Hwy. 10 E. Baytown, TX   CAR SON BAY, L.P.
   
 
                       
Sonic Automotive-3700 West Broad Street, Columbus, Inc.
  Ohio
Corporation
CP13131           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive-4000 West Broad Street, Columbus, Inc.
  Ohio
Corporation
CP13126           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive — 4701 I-10 East, TX, L.P.
  Texas
Limited Partnership
11345010       Baytown Ford   4110 Hwy. 10 E. Baytown, TX   CAR SON BAY, L.P.  
 

Schedule 2A.03(a) - Page 24



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Automotive 5260 Peachtree Industrial Blvd., LLC
  Georgia
Limited Liability
Company
K734665       Dyer and Dyer Volvo (Chamblee location)   6415 Idlewild Rd.
Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive — 6008 N. Dale Mabry, FL, Inc.
  Florida
Corporation
P98000084876           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive- 9103 E. Independence, NC, LLC
  North Carolina
Limited Liability
Company
0470751       Infiniti of Charlotte   9103 E. Independence Blvd. Matthews, NC  
MMR Holdings, LLC    
 
          Infiniti of Charlotte Parking Lot   9032 Scenic Dr. Matthews, NC   CAR
SON CHAR L.L.C.    
 
                       
Sonic Automotive F&I, LLC
  Nevada
Limited Liability
Company
LLC8620-1999           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        
 
                       
Sonic Automotive of Chattanooga, LLC
  Tennessee
Limited Liability
Company
0336188       BMW of Chattanooga   6806 E. Brainerd Rd. Chattanooga, TN   75
Pointe Centre Partners,
LLC    

Schedule 2A.03(a) - Page 25



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Automotive of Nashville, LLC
  Tennessee
Limited Liability
Company
0336186       BMW of Nashville MINI of Nashville Sonic Automotive Body Shop  
4040 Armory Oaks Dr. Nashville, TN   H.G. Hill Realty Company, Inc.    
 
                       
Sonic Automotive of Nevada, Inc.
  Nevada
Corporation
C18014-1997           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Automotive of Texas, L.P.
  Texas
Limited Partnership
11324210       Lone Star Ford   8477 North Fwy. Houston, TX   MMR Viking
Investment
Associates, LP    
 
                       
Sonic Automotive Support, LLC
  Nevada
Limited Liability
Company
LLC19412-2003           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        
 
                       
Sonic Automotive West, LLC
  Nevada
Limited Liability
Company
LLC9139-1999           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        

Schedule 2A.03(a) - Page 26



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic-Buena Park H, Inc.
  California
Corporation
C2356456       Buena Park Honda
- Employee Parking   7697 Beach Blvd. Buena Park, CA   Abbott Investments    
 
                       
 
          Buena Park Honda — Main   6411 Beach Blvd. Buena Park, CA   Slata
Lamacchia Land
Company    
 
                       
 
          Buena Park Honda — Storage   6192 & 6222 Manchester Ave. and Western
Ave.   Morgan Adams    
 
                       
Sonic — Cadillac D, L.P.
  Texas
Limited Partnership
800061917       Massey Cadillac   11675 LBJ Fwy. Dallas, TX   CAR SON MAS GAR,
L.P.    
 
                       
Sonic-Calabasas A, Inc.
  California
Corporation
C2413759       Acura 101 West   24650 Calabasas Rd. Calabasas, CA   CARS CNI-2
L.P.    

Schedule 2A.03(a) - Page 27



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Calabasas M, Inc.
  California
Corporation
C2975101       Mercedes-Benz of Calabasas   24181 Calabasas Rd. Calabasas, CA
91302   Arthur D’Egidio and Assunta D’Egidio, as Trustees of the D’Egidio Trust
dated May 13, 1985 and Maria A. D’Egidio, as Trustee of the D’Egidio Trust dated
April 29, 1985 17401 Gresham St. Northridge, CA 91325    
 
                       
 
              Parking lot north of and abutting above address containing 20,036
square feet, more or less   City of Calabasas, California 26135 Mureau Rd.
Calabasas, CA 91302 Attn: City Manager    
 
                       
Sonic — Calabasas V, Inc.
  California
Corporation
C2501983           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic — Camp Ford, L.P.
  Texas
Limited Partnership
12312610           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Capitol Cadillac, Inc.
  Michigan
Corporation
26619C       Capitol Cadillac

Capitol Hummer   5901 S. Pennsylvania Ave. Lansing, MI   CAR SON MAS, L.P.    

Schedule 2A.03(a) - Page 28



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic-Capitol Imports, Inc.
  South Carolina
Corporation       Capitol Imports
Capitol Hyundai   101 Newland Rd. Columbia, SC   CAR SON NEWSOME II L.L.C.    
 
                       
Sonic — Carrollton V, L.P.
  Texas
Limited Partnership
13894610           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic — Carson F, Inc.
  California
Corporation
C2375909           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Carson LM, Inc.
  California
Corporation
C2375100           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Clear Lake Volkswagen, L.P.
  Texas
Limited Partnership
800207889       Momentum Volkswagen of Clear Lake Clear Lake Volkswagen   15100
Gulf Fwy. Houston, TX   CARS-DB4, LP    

Schedule 2A.03(a) - Page 29



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — Coast Cadillac, Inc.
  California
Corporation
C2124569       Coast Cadillac   6415 Idlewild Rd. Suite 109 Charlotte, NC  
Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic — Denver T, Inc.
  Colorado
Corporation
20021350687       Mountain States Toyota and Scion

Mountain States Toyota   201 W. 70th Ave. Denver, CO   SRE Colorado — 1, LLC  
Indirect subsidiary of Sonic Automotive, Inc.
 
                       
Sonic Development, LLC
  North Carolina
Limited Liability
Company
0483658           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by Bruton
O. Smith
 
                       
Sonic Divisional Operations,
LLC
  Nevada
Limited Liability
Company
LLC26157-2004           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV   Nevada
Speedway, LLC    
 
                       
Sonic — Downey Cadillac, Inc.
  California
Corporation
C2375896           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 30



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — Englewood M, Inc.
  Colorado Corporation
20021021611           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic — Fort Worth T, L.P.
  Texas
Limited Partnership
13920710       Toyota of Fort Worth Scion of Fort Worth   9001 Camp Bowie W.
Fort Worth, TX   SON MCKNY II, L.P.    
 
                       
Sonic — Frank Parra Autoplex, L.P.
  Texas
Limited Partnership
800079059       Frank Parra Chevrolet   1000 E. Airport Fwy. Irving, TX   CAR
SON PARR L.P.    
 
                       
 
          Frank Parra Chrysler Jeep

Frank Parra Chrysler Jeep
Dodge   700 E. Airport Fwy. Irving, TX   CAR SON PARR L.P.    
 
                       
Sonic Fremont, Inc.
  California
Corporation
C2935225       Jaguar Fremont
Land Rover Fremont
Volvo Fremont   5601 and 5701 Cushing Pkwy. Fremont, CA   NICPA of Fremont, Ltd.
c/o NICPA Interest, Inc., its general partner Attention: Ricardo M. Weitz,
President 9896 Bissonnet, 5th Floor Houston, Texas 77036    
 
                       
Sonic-Harbor City H, Inc.
  California
Corporation
C2356454       Carson Honda   1435 E. 223rd St. Carson, CA   ENRI 2, LLC    

Schedule 2A.03(a) - Page 31



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Houston JLR, LP
  Texas Limited
Partnership
800735509       Jaguar Houston North
Land Rover Houston North   18205 Interstate 45 N
Houston, TX   NICPA Holdings, Ltd.    
 
                       
Sonic Houston LR, L.P.
  Texas
Limited Partnership
800236309       Land Rover Houston Central

Jaguar Houston Central   7019 Old Katy Rd. Houston, TX

7025 Old Katy Rd. Houston, TX   Capital Automotive, LP

SRE Texas — 7, L.P.   SRE Texas — 7, L.P. is an indirect subsidiary of Sonic
Automotive, Inc.
 
                       
Sonic — Houston V, L.P.
  Texas
Limited Partnership
15286810       Volvo of Houston


(Body Shop)   11950 Old Katy Rd. Houston, TX

1321 Sherwood Forest Dr. Houston, TX   CAR SON NSV II, L.P.


CAR SON NSV II, L.P.    
 
                       
Sonic-Jersey Village Volkswagen, L.P.
  Texas
Limited Partnership
800207902       Momentum Volkswagen of Jersey Village   19550 Northwest Fwy.
Houston, TX   CAR 2 MOM, LP

Elcon Properties, Ltd.    
 
                       
Sonic — Las Vegas C East, LLC
  Nevada
Limited Liability
Company
LLC7435-2000       Cadillac of Las Vegas   2711 E. Sahara Ave. Las Vegas, NV  
GIHM, LLC    

Schedule 2A.03(a) - Page 32



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — Las Vegas C West, LLC
  Nevada
Limited Liability
Company
LLC7434-2000       Cadillac of Las Vegas Cadillac of Las Vegas — West   5185 W.
Sahara Ave. Las Vegas, NV   TAS Holding Limited
Partnership    
 
                       
Sonic — Lloyd Nissan, Inc.
  Florida
Corporation
P99000014918           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic — Lloyd Pontiac - Cadillac, Inc.
  Florida
Corporation
P99000014911           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic — Lone Tree Cadillac, Inc.
  Colorado
Corporation
20021021609       Don Massey Cadillac   8201 Parkway Dr. Lone Tree, CO   County
Line, LLC
Argonaut Holdings, LLC    
 
                       
 
          Don Massey Collision Center   6208 E. County Line Rd. Littleton, CO  
Sunrise Real Estate
Services Colorado LLC    
 
                       
Sonic — LS Chevrolet, L.P.
  Texas
Limited Partnership
11958210       Lone Star Chevrolet   18800 North Fwy. Houston, TX   CARS-DB4,
L.P.    
 
                       
 
          Lone Star Chevrolet Parking
Lot   18990 Northwest Fwy. Houston, TX   CAR SON STAR, L.P.    

Schedule 2A.03(a) - Page 33



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — LS, LLC
  Delaware
Limited Liability
Company
3440418           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic — Lute Riley, L.P.
  Texas
Limited Partnership
11869810       Lute Riley Honda   1331 N. Central Expy. Richardson, TX   MMR
Viking Investment
Associates, LP    
 
                       
 
          (Body Shop)   13561 Goldmark Dr. Richardson, TX   CARS (SON-105)    
 
                       
Sonic — Manhattan Fairfax, Inc.
  Virginia
Corporation
0521177-6       BMW of Fairfax   8427 Lee Hwy. Fairfax, VA   MMR Holdings, LLC  
 
 
                       
 
          (Parking Facility)   8435 Lee Hwy. Fairfax, VA   Cockrill Carr, LLC  
 
 
                       
Sonic — Massey Chevrolet, Inc.
  California
Corporation
C2375359           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 34



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Momentum B, L.P.
  Texas
Limited Partnership
800235477       Momentum BMW
Momentum MINI   10002 Southwest Fwy. Houston, TX   CARS CNI-2, LP    
 
                       
 
          Momentum BMW (West)   15865 Katy Fwy. Houston, TX   RMC AutoSonic
BMWN, L.P.    
 
                       
 
          (Momentum Body Shop)   9911 Centre Pkwy. Houston, TX   CARS CNI-2,
L.P.    
 
                       
 
          Momentum Collision Center            
 
                       
Sonic Momentum JVP, L.P.
  Texas
Limited Partnership
800235475       Jaguar Southwest Houston
Land Rover Southwest Houston
Momentum Volvo   10150 Southwest Fwy. Houston, TX   CARS CNI-2, LP    
 
                       
 
          Momentum Porsche   10155 Southwest Fwy. Houston, TX   SRE Texas — 3,
L.P.   SRE Texas — 3, L.P. is an indirect subsidiary of Sonic Automotive, Inc.

Schedule 2A.03(a) - Page 35



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Momentum VWA, L.P.
  Texas
Limited Partnership
800207910       Momentum Volkswagen   2405 Richmond Ave. Houston, TX   RMC Auto
Sonic VWA, LP    
 
                       
 
          Momentum Audi Certified
Pre-Owned Sales   2309 Richmond Ave. Houston, TX   RMC Auto Sonic VWA, LP    
 
                       
 
          Momentum Audi   2315 Richmond Ave. Houston, TX   CAR 2 MOM, LP    
 
                       
 
          Momentum Audi Back Lot
(Storage)   3717-3725 Revere St. Houston, TX   La Mesa Properties Limited    
 
                       
 
          Momentum Audi — Parking   2401 Portsmouth
Houston, TX   La Mesa Properties Limited    
 
                       
Sonic — Newsome Chevrolet World, Inc.
  South Carolina
Corporation       Capitol Chevrolet   111 Newland Rd. Columbia, SC   CAR SON
NEWSOME II L.L.C.    
 
                       
Sonic — Newsome of Florence, Inc.
  South Carolina
Corporation       Capitol Chevrolet of Florence Capitol Imports of Florence
Newsome Automotive (Mercedes) Capitol Automotive of Florence Imports of Florence
(BMW) Newsome Chevrolet   2199 David McLeod Blvd. Florence, SC   MMR Holdings,
LLC    

Schedule 2A.03(a) - Page 36



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — North Charleston Dodge, Inc.
  South Carolina
Corporation           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic of Texas, Inc.
  Texas
Corporation
150782300           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Peachtree Industrial Blvd., L.P.
  Georgia
Limited Partnership
K739239           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Plymouth Cadillac, Inc.
  Michigan
Corporation
26618C       Don Massey Cadillac   40475 Ann Arbor Rd. Plymouth, MI   CAR SON
MAS, L.P.    
 
                       
Sonic Resources, Inc.
  Nevada
Corporation
C24652-2001           7000 Las Vegas Blvd. N. Suite 200 Las Vegas, NV        
 
                       
Sonic — Richardson F, L.P.
  Texas
Limited Partnership
14037410       North Central Ford   1819 N. Central Expy. Richardson, TX  
Baillargeon Family LP    

Schedule 2A.03(a) - Page 37



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — Sanford Cadillac, Inc.
  Florida
Corporation
P02000010148       Massey Cadillac of Sanford   3700 S. Hwy. 17-92 Sanford, FL  
CAR SON MAS, L.P.    
 
                       
Sonic Santa Monica M, Inc.
  California
Corporation
C2727452       W.I. Simonson   1626 Wilshire Blvd. Santa Monica, CA   17th &
Wilshire Partnership    
 
                       
 
              1330 Colorado Ave. Santa Monica, CA   Investment Co. of Santa
Monica    
 
                       
 
          (Service)   1215 — 17th St. Santa Monica, CA   7R Apartments    
 
                       
 
          (Parking)   1415 Euclid & 1308 Santa Monica Blvd. Santa Monica, CA  
Frances M. Rehwald, Trustee, Frances M. Rehwald Family Trust    
 
                       
 
                  Judith A. Richards, Trustee, Judity a. Richards Separate
Property Trust    
 
                       
 
                  William J.S. Rehwald, Trustee, William J.S. Rehwald Separate
Property Trust    
 
                       
 
                  Frances M. Rehwald, Judith a. Richards, William J.S. Rehwald,
Trustees, Mary F. Rehwald Separate Property Trust    

Schedule 2A.03(a) - Page 38



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic Santa Monica S, Inc.
  California
Corporation
C2788444           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Saturn of Silicon Valley, Inc.
  California
Corporation
C2547838           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   Chartown d/b/a
Independence Office
Park
 
                       
Sonic-Serramonte I, Inc.
  California
Corporation
C2469221           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic — Shottenkirk, Inc.
  Florida
Corporation
P99000043291       Pensacola Honda   5600 Pensacola Blvd. Pensacola, FL   MMR
Holdings, LLC    
 
                       
Sonic — Stevens Creek B, Inc.
  California
Corporation
C0723787       Stevens Creek BMW   4343 Stevens Creek Blvd. San Jose, CA   SRE
California — 7 SCB, LLC    
 
                       
 
              4333 Stevens Creek Blvd. San Jose, CA   SRE California — 7 SCB,
LLC    
 
                       
 
          Stevens Creek BMW — Offsite Vehicle Storage   1507 S. 10th St. San
Jose, CA   10th Street
Land Management    

Schedule 2A.03(a) - Page 39



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — Stone Mountain T, L.P.
  Georgia
Limited Partnership
0342795       Stone Mountain Toyota
Stone Mountain Scion   5065 U.S. Hwy. 78 Stone Mountain, GA   Stone Mountain
Real Estate
Holdings, LLC    
 
                       
Sonic Tysons Corner H, Inc.
  Virginia
Corporation
0645231-2       Honda of Tysons Corner   1580 Spring Hill Rd. Vienna, VA  
CARS-DB1, LLC    
 
                       
 
          (Body Shop)   1548 Spring Hill Rd. Vienna, VA   CARS-DB1, LLC    
 
                       
 
          (Storage Lot)   Two acres adjacent to 1592 Spring Hill Rd.   CARS-DB1,
LLC    
 
                       
 
              One acre lot on Tyco Rd. at corner of 1500 Spring Hill Rd.  
Robert Rosenthal    
 
                       
 
          (Storage Lot)   8521 Leesburg Pike
Vienna, VA   Brandywine Realty Trust    
 
                       
Sonic Tysons Corner Infiniti, Inc.
  Virginia
Corporation
0645232-0       Infiniti of Tysons Corner   8527 Leesburg Pike
Vienna, VA   Capital Automotive, L.P.    
 
                       
 
          (Wash Bays)   8525 Leesburg Pike
Vienna, VA   RRR, LLC d/b/a Rosenthal
Nissan-Mazda    

Schedule 2A.03(a) - Page 40



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — University Park A, L.P.
  Texas
Limited Partnership
13748310           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic-Volvo LV, LLC
  Nevada
Limited Liability
Company
LLC6829-1999       Volvo of Las Vegas   7705 W. Sahara Ave. Las Vegas, NV  
Berberian Properties, LLC    
 
                       
Sonic Walnut Creek M, Inc.
  California
Corporation
C2508517       Mercedes-Benz of Walnut Creek   1301 Parkside Dr. Walnut Creek,
CA   Stead Leasing, Inc.    
 
                       
 
          (Jensen Lease)   1360 Pine St. Walnut Creek, CA   Peter C. Jensen,
Trustee of the Peter Cole Jensen and Sharon A. Jensen Living Trust dated
December 23, 1986    
 
                       
 
          (Parking Lot)   1300 Pine St. Walnut Creek, CA   Testamentary Trust of
Paul W. Muller    
 
                       
Sonic-West Covina T, Inc.
  California
Corporation
C2356455           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 41



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Sonic — Williams Cadillac, Inc.
  Alabama
Corporation
D/C 199-219           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
Sonic Wilshire Cadillac, Inc.
  California
Corporation
C2882071           6415 Idlewild Rd. Suite 109 Charlotte, NC   Chartown d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith
 
                       
SRE Alabama-2, LLC
  Alabama Limited
Liability Company
670-275       N/A   N/A   N/A   N/A
 
                       
SRE Alabama-5, LLC
  Alabama Limited
Liability Company
DLL 691-622       N/A   N/A   N/A   N/A
 
                       
SRE California — 1, LLC
  California Limited
Liability Company
200202910110       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 42



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SRE California-2, LLC
  California Limited
Liability Company
200202910111       N/A   N/A   N/A   N/A
 
                       
SRE California — 3, LLC
  California Limited
Liability Company
200202810141       N/A   N/A   N/A   N/A
 
                       
SRE California — 4, LLC
  California Limited
Liability Company
200202810144       N/A   N/A   N/A   N/A
 
                       
SRE California — 5, LLC
  California Limited
Liability Company
200203110006       N/A   N/A   N/A   N/A
 
                       
SRE California -7 SCB, LLC
  California Limited
Liability Company
201033410181       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 43



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SRE California — 8 SCH, LLC
  California Limited
Liability Company
201033510021       N/A   N/A   N/A   N/A
 
                       
SRE Colorado — 1, LLC
  Colorado Limited
Liability Company
20021330518       N/A   N/A   N/A   N/A
 
                       
SRE Florida — 1, LLC
  Florida Limited
Liability Company
L00000006050       N/A   N/A   N/A   N/A
 
                       
SRE Florida — 2, LLC
  Florida Limited
Liability Company
L00000006045       N/A   N/A   N/A   N/A
 
                       
SRE Holding, LLC
  North Carolina
Limited Liability
Company
0551475       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 44



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SRE Oklahoma-1, LLC
  Oklahoma Limited
Liability Company
3500697104       N/A   N/A   N/A   N/A
 
                       
SRE Oklahoma-2, LLC
  Oklahoma Limited
Liability Company
3500697105       N/A   N/A   N/A   N/A
 
                       
SRE Oklahoma-5, LLC
  Oklahoma Limited
Liability Company
3500697108       N/A   N/A   N/A   N/A
 
                       
SRE South Carolina-2, LLC
  South Carolina
Limited Liability
Company
N/A       N/A   N/A   N/A   N/A
 
                       
SRE South Carolina-3, LLC
  South Carolina
Limited Liability
Company
N/A       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 45



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SRE South Carolina — 4, LLC
  South Carolina
Limited Liability
Company
N/A       N/A   N/A   N/A   N/A
 
                       
SRE Tennessee-4, LLC
  Tennessee Limited
Liability Company
0450279       N/A   N/A   N/A   N/A
 
                       
SRE Texas — 1, L.P.
  Texas Limited
Partnership
00135233-10       N/A   N/A   N/A   N/A
 
                       
SRE Texas — 2, L.P.
  Texas Limited
Partnership
00135234-10       N/A   N/A   N/A   N/A
 
                       
SRE Texas — 3, L.P.
  Texas Limited
Partnership
00135235-10       N/A   N/A   N/A   N/A
 
                       
SRE Texas — 4, L.P.
  Texas Limited
Partnership
800048705       N/A   N/A   N/A   N/A

Schedule 2A.03(a) - Page 46



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
SRE Texas — 5, L.P.
  Texas Limited
Partnership
800048740       N/A   N/A   N/A   N/A
 
                       
SRE Texas — 6, L.P.
  Texas Limited
Partnership
800048741       N/A   N/A   N/A   N/A
 
                       
SRE Texas — 7, L.P.
  Texas Limited
Partnership
800048742       N/A   N/A   N/A   N/A
 
                       
SRE Texas — 8, L.P.
  Texas Limited
Partnership
800048743       N/A   N/A   N/A   N/A
 
                       
SRE Virginia — 1, LLC
  Virginia Limited
Liability Company
5050246-0       N/A   N/A   N/A   N/A
 
                       
Stevens Creek Cadillac, Inc.
  California
Corporation
C1293380       St. Claire Cadillac   3737 Stevens Creek Blvd. Santa Jose, CA  
SRE California — 5, LLC    
 
                       
 
          St. Claire Cadillac — Offsite Vehicle Storage   1507 South 10th St.,
San Jose, CA   10th Street
Land Management    

Schedule 2A.03(a) - Page 47



--------------------------------------------------------------------------------



 



                          I.   II.   III.   IV.   V.   VI.   VII.    
Jurisdiction of                   Relationship of     Formation/   Address      
    Name and address of   Persons listed in     Form of   of Chief   Trade
Names, Trade Styles,       Owner of Collateral   VI to Grantor     Equity/I.D.  
Executive   Fictitious Names and “d/b/a”       Location   (e.g., lessor, Name  
Number   Office   Names   Collateral Locations   (if other than Grantor)  
warehousemen)
 
                       
Town and Country Ford, Incorporated
  North Carolina
Corporation
0148959       Town and County Ford   5401 E. Independence Blvd. Charlotte, NC  
MMR Holdings, LLC    
 
                       
Windward, Inc.
  Hawaii
Corporation
41788D1       Honda of Hayward (Service)   24895 Mission Blvd. Hayward, CA   SRE
California — 2, LLC Barbara Harrison and Marie   SRE California — 2, LLC is an
 
                       
 
          Ground Lease
(Sales)   24947-24975 Mission Blvd. Hayward, CA   Hinton, Trustee of the Marie
Hinton Revocable   indirect subsidiary of Sonic
 
                       
 
          (Vehicle Display)   24919 Mission Blvd. Hayward, CA   Trust SRE
California — 2, LLC   Automotive, Inc.
 
                       
 
          (Vehicle Storage)   Fletcher Ln. Hayward, CA   SRE California — 2, LLC
Paul Y. Fong    
 
                       
 
          Ground Lease
(Sales)   24933 Mission Blvd. Hayward, CA        
 
                       
Z Management, Inc.
  Colorado
Corporation
19911043768           6415 Idlewild Road Suite 109 Charlotte, NC   Chartown
d/b/a
Independence Office Park   A portion of Chartown is indirectly owned by O.
Bruton Smith

Schedule 2A.03(a) - Page 48



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
GOOD STANDING JURISDICTIONS
AND FOREIGN QUALIFICATIONS

          Name of Entity   Domestic State   Foreign State(s) Authorized
Sonic Automotive, Inc.
  Delaware   North Carolina
ADI of the Southeast, LLC
  South Carolina    
AnTrev, LLC
  North Carolina    
Arngar, Inc.
  North Carolina    
Autobahn, Inc.
  California    
Avalon Ford, Inc.
  Delaware   California
FAA Auto Factory, Inc.
  California    
FAA Beverly Hills, Inc.
  California    
FAA Capitol N, Inc.
  California    
FAA Concord H, Inc.
  California    
FAA Concord T, Inc.
  California    
FAA Dublin N, Inc.
  California    
FAA Dublin VWD, Inc.
  California    
FAA Holding Corp.
  California    
FAA Las Vegas H, Inc.
  Nevada    
FAA Poway H, Inc.
  California    
FAA Poway T, Inc.
  California    
FAA San Bruno, Inc.
  California    
FAA Santa Monica V, Inc.
  California    
FAA Serramonte H, Inc.
  California    
FAA Serramonte L, Inc.
  California    
FAA Serramonte, Inc.
  California    
FAA Stevens Creek, Inc.
  California    
FAA Torrance CPJ, Inc.
  California    
FirstAmerica Automotive, Inc.
  Delaware   California
Fort Mill Ford, Inc.
  South Carolina    
Fort Myers Collision Center, LLC
  Florida    
Franciscan Motors, Inc.
  California    
Kramer Motors Incorporated
  California    
L Dealership Group, Inc.
  Texas   California
Marcus David Corporation
  North Carolina    
Massey Cadillac, Inc.
  Tennessee   Michigan
Mountain States Motors Co., Inc.
  Colorado    
Ontario L, LLC
  California    
Philpott Motors, Ltd.
  Texas    
SAI AL HC1, Inc.
  Alabama    
SAI AL HC2, Inc.
  Alabama    
SAI Ann Arbor Imports, LLC
  Michigan    
SAI Atlanta B, LLC
  Georgia    
SAI Broken Arrow C, LLC
  Oklahoma    
SAI Charlotte M, LLC
  North Carolina    
SAI Clearwater T, LLC
  Florida    
SAI Columbus Motors, LLC
  Ohio    
SAI Columbus T, LLC
  Ohio    
SAI Columbus VWK, LLC
  Ohio    

Schedule 4.01 - Page 1



--------------------------------------------------------------------------------



 



          Name of Entity   Domestic State   Foreign State(s) Authorized
SAI FL HC2, Inc.
  Florida    
SAI FL HC3, Inc.
  Florida    
SAI FL HC4, Inc.
  Florida    
SAI FL HC7, Inc.
  Florida    
SAI Fort Myers B, LLC
  Florida    
SAI Fort Myers H, LLC
  Florida    
SAI Fort Myers M, LLC
  Florida    
SAI Fort Myers VW, LLC
  Florida    
SAI GA HC1, LP
  Georgia    
SAI Georgia, LLC
  Georgia    
SAI Irondale Imports, LLC
  Alabama    
SAI Irondale L, LLC
  Alabama    
SAI Long Beach B, Inc.
  California    
SAI MD HC1, Inc.
  Maryland    
SAI Monrovia B, Inc.
  California    
SAI Montgomery B, LLC
  Alabama    
SAI Montgomery BCH, LLC
  Alabama    
SAI Montgomery CH, LLC
  Alabama    
SAI Nashville CSH, LLC
  Tennessee    
SAI Nashville H, LLC
  Tennessee    
SAI Nashville M, LLC
  Tennessee    
SAI Nashville Motors, LLC
  Tennessee    
SAI OK HC1, Inc.
  Oklahoma    
SAI Oklahoma City C, LLC
  Oklahoma    
SAI Oklahoma City H, LLC
  Oklahoma    
SAI Oklahoma City T, LLC
  Oklahoma    
SAI Orlando CS, LLC
  Florida    
SAI Riverside C, LLC
  Oklahoma    
SAI Rockville Imports, LLC
  Maryland    
SAI Rockville L, LLC
  Maryland    
SAI Santa Clara K, Inc.
  California    
SAI TN HC1, LLC
  Tennessee    
SAI TN HC2, LLC
  Tennessee    
SAI TN HC3, LLC
  Tennessee    
SAI Tulsa N, LLC
  Oklahoma    
SAI Tulsa T, LLC
  Oklahoma    
Santa Clara Imported Cars, Inc.
  California    
Sonic — 2185 Chapman Rd., Chattanooga, LLC
  Tennessee    
Sonic — Cadillac D, L.P.
  Texas    
Sonic — Calabasas V, Inc.
  California    
Sonic — Camp Ford, L.P.
  Texas    
Sonic — Carrollton V, L.P.
  Texas    
Sonic — Carson F, Inc.
  California    
Sonic — Coast Cadillac, Inc.
  California    
Sonic — Denver T, Inc.
  Colorado    
Sonic — Downey Cadillac, Inc.
  California    
Sonic — Englewood M, Inc.
  Colorado    
Sonic — Fort Worth T, L.P.
  Texas    
Sonic — Frank Parra Autoplex, L.P.
  Texas    
Sonic — Houston V, L.P.
  Texas    
Sonic — Las Vegas C East, LLC
  Nevada    
Sonic — Las Vegas C West, LLC
  Nevada    

Schedule 4.01 - Page 2



--------------------------------------------------------------------------------



 



          Name of Entity   Domestic State   Foreign State(s) Authorized
Sonic — Lloyd Nissan, Inc.
  Florida    
Sonic — Lloyd Pontiac — Cadillac, Inc.
  Florida    
Sonic — Lone Tree Cadillac, Inc.
  Colorado    
Sonic — LS Chevrolet, L.P.
  Texas    
Sonic — LS, LLC
  Delaware   Texas
Sonic — Lute Riley, L.P.
  Texas    
Sonic — Manhattan Fairfax, Inc.
  Virginia    
Sonic — Massey Chevrolet, Inc.
  California    
Sonic — Newsome Chevrolet World, Inc.
  South Carolina    
Sonic — Newsome of Florence, Inc.
  South Carolina    
Sonic — North Charleston Dodge, Inc.
  South Carolina    
Sonic — Richardson F, L.P.
  Texas    
Sonic — Sanford Cadillac, Inc.
  Florida    
Sonic — Shottenkirk, Inc.
  Florida    
Sonic — Stevens Creek B, Inc.
  California    
Sonic — Stone Mountain T, L.P.
  Georgia    
Sonic — University Park A, L.P.
  Texas    
Sonic — Williams Cadillac, Inc.
  Alabama    
Sonic Advantage PA, L.P.
  Texas    
Sonic Agency, Inc.
  Michigan    
Sonic Automotive — 1720 Mason Ave., DB, Inc.
  Florida    
Sonic Automotive — 1720 Mason Ave., DB, LLC
  Florida    
Sonic Automotive — 3401 N. Main, TX, L.P.
  Texas    
Sonic Automotive — 4701 I-10 East, TX, L.P.
  Texas    
Sonic Automotive — 6008 N. Dale Mabry, FL, Inc.
  Florida    
Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  South Carolina    
Sonic Automotive 5260 Peachtree Industrial Blvd., LLC
  Georgia    
Sonic Automotive F&I, LLC
  Nevada    
Sonic Automotive of Chattanooga, LLC
  Tennessee    
Sonic Automotive of Nashville, LLC
  Tennessee    
Sonic Automotive of Nevada, Inc.
  Nevada    
Sonic Automotive of Texas, L.P.
  Texas    
Sonic Automotive Support, LLC
  Nevada    
Sonic Automotive West, LLC
  Nevada    
Sonic Automotive-3700 West Broad Street, Columbus, Inc.
  Ohio    
Sonic Automotive-4000 West Broad Street, Columbus, Inc.
  Ohio    
Sonic Automotive-9103 E. Independence, NC, LLC
  North Carolina    
Sonic Calabasas M, Inc.
  California    
Sonic Development, LLC
  North Carolina   Alabama, California, Colorado,
Florida, Georgia, Maryland,
Michigan, Nevada, Ohio,
Oklahoma, South Carolina,
Tennessee, Texas, Virginia
Sonic Divisional Operations, LLC
  Nevada   Alabama, California, Colorado,
Florida, Georgia, Maryland,
Michigan, North Carolina, Ohio,
Oklahoma, South Carolina,
Tennessee, Texas, Virginia
Sonic Financial Corporation
  North Carolina    
Sonic Fremont, Inc.
  California    
Sonic Houston JLR, LP
  Texas    

Schedule 4.01 - Page 3



--------------------------------------------------------------------------------



 



          Name of Entity   Domestic State   Foreign State(s) Authorized
Sonic Houston LR, L.P.
  Texas    
Sonic Momentum B, L.P.
  Texas    
Sonic Momentum JVP, L.P.
  Texas    
Sonic Momentum VWA, L.P.
  Texas    
Sonic of Texas, Inc.
  Texas    
Sonic Peachtree Industrial Blvd., L.P.
  Georgia    
Sonic Resources, Inc.
  Nevada    
Sonic Santa Monica M, Inc.
  California    
Sonic Santa Monica S, Inc.
  California    
Sonic Tysons Corner H, Inc.
  Virginia    
Sonic Tysons Corner Infiniti, Inc.
  Virginia    
Sonic Walnut Creek M, Inc.
  California    
Sonic Wilshire Cadillac, Inc.
  California    
Sonic-Buena Park H, Inc.
  California    
Sonic-Calabasas A, Inc.
  California    
Sonic-Capitol Cadillac, Inc.
  Michigan    
Sonic-Capitol Imports, Inc.
  South Carolina    
Sonic-Carson LM, Inc.
  California    
Sonic-Clear Lake Volkswagen, L.P.
  Texas    
Sonic-Harbor City H, Inc.
  California    
Sonic-Jersey Village Volkswagen, L.P.
  Texas    
Sonic-Plymouth Cadillac, Inc.
  Michigan    
Sonic-Saturn of Silicon Valley, Inc.
  California    
Sonic-Serramonte I, Inc.
  California    
Sonic-Volvo LV, LLC
  Nevada    
Sonic-West Covina T, Inc.
  California    
SRE Alabama-2, LLC
  Alabama    
SRE Alabama-5, LLC
  Alabama    
SRE California — 1, LLC
  California    
SRE California — 2, LLC
  California    
SRE California — 3, LLC
  California    
SRE California — 4, LLC
  California    
SRE California — 5, LLC
  California    
SRE California — 7 SCB, LLC
  California    
SRE California — 8 SCH, LLC
  California    
SRE Colorado — 1, LLC
  Colorado    
SRE Florida — 1, LLC
  Florida    
SRE Florida — 2, LLC
  Florida    
SRE Holding, LLC
  North Carolina   Alabama, Arizona, Colorado, Texas
SRE Oklahoma-1, LLC
  Oklahoma    
SRE Oklahoma-2, LLC
  Oklahoma    
SRE Oklahoma-5, LLC
  Oklahoma    
SRE South Carolina — 2, LLC
  South Carolina    
SRE South Carolina — 3, LLC
  South Carolina    
SRE South Carolina — 4, LLC
  South Carolina    
SRE Tennessee-4, LLC
  Tennessee    
SRE Texas — 1, L.P.
  Texas    
SRE Texas — 2, L.P.
  Texas    
SRE Texas — 3, L.P.
  Texas    
SRE Texas — 4, L.P.
  Texas    
SRE Texas — 5, L.P.
  Texas    
SRE Texas — 6, L.P.
  Texas    

Schedule 4.01 - Page 4



--------------------------------------------------------------------------------



 



          Name of Entity   Domestic State   Foreign State(s) Authorized
SRE Texas — 7, L.P.
  Texas    
SRE Texas — 8, L.P.
  Texas    
SRE Virginia — 1, LLC
  Virginia   Maryland
Stevens Creek Cadillac, Inc.
  California    
Town and Country Ford, Incorporated
  North Carolina    
Windward, Inc.
  Hawaii   California
Z Management, Inc.
  Colorado    

Schedule 4.01 - Page 5



--------------------------------------------------------------------------------



 



SCHEDULE 5.05
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES
None.

Schedule 5.06 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
Actions, suits, proceedings, claims or disputes pending, or to the knowledge of
the Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority seeking
damages or other remedies in excess of $20,000,000 or which, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
CALIFORNIA
Zamani v. Serramonte Auto Plaza, Sonic Automotive, Inc., et al.
Lawsuit filed by former sales associate at one of Sonic’s California dealerships
alleging that he was not paid proper commissions for every used vehicle that he
sold during his employment from June 2006 to September 2006. The lawsuit
purports to be a class action on behalf of all sales associates at all
dealerships owned by Sonic in the State of California relating to used vehicle
sales. The case has been ordered to Arbitration and Plaintiff has not yet moved
for class certification.
Hall v. Sonic Automotive, Inc., et al.
Lawsuit filed by a consumer and then a former employee alleging that one of
Sonic’s California dealerships improperly recorded telephone conversations with
customers and employees without providing advance warnings or notice required by
applicable law. The lawsuit purports to be a class action on behalf of allegedly
similarly affected consumers and employees against all of Sonic’s California
dealerships. Plaintiffs have not yet moved for class certification.
Phillips v. FAA Torrance CPJ, Inc. and Sonic Automotive, Inc.
Lawsuit filed by sales associate at one of Sonic’s California dealerships
alleging failure to provide rest and meal time breaks and other wage-hour
claims. The lawsuit purports to be a class action for two separate classes of
employees: (1) on behalf of all sales associates at all dealerships owned by
Sonic in the State of California who were classified as non-exempt employees,
and (2) all associates of Sonic’s California dealerships where the itemized wage
statements merely identified the d/b/a of the employer rather than the
employer’s formal legal entity name. Plaintiff has not yet moved for class
certification.
Carson CJ, LLC and Kenneth Phillips v. DaimlerChrysler Motors Company, Chrysler
Corporation, Inc., Sonic Automotive, Inc., et al.
Lawsuit filed in 2009 by company and individual owner that purchased the Don
Kott Chrysler Jeep and Don Kott Kia dealership assets from Sonic in 2005. The
plaintiff company had its Chrysler and Jeep franchises terminated by Chrysler
Corporation during Chrysler’s bankruptcy

Schedule 5.06 - Page 1



--------------------------------------------------------------------------------



 



proceeding in June 2009. Plaintiffs’ claims against Sonic allege that Sonic made
intentional misrepresentations to the Plaintiffs in conjunction with the 2005
purchase of the dealership assets. Sonic compelled arbitration of this matter
and the hearing date has recently been continued. The arbitration should occur
in 4Q2011 or 1Q2012.
FLORIDA
Galura, Kimbrell, McNaughton, et al. v. Sonic Automotive, Inc.
Class action of all customers who purchased or leased a vehicle from one of the
Company’s Florida dealerships after December 31, 1998, where the purchase or
lease included an APCO etch product as part of the transaction. Complaint
alleges violations of Florida’s Unfair Trade Practice Act, Retail Installment
Sales Act, etc. relating to the improper disclosure of etch sales.
DaimlerChrysler Insurance Company (“DCIC”) was providing partial defense costs
under a reservation of rights, but their coverage has now been exhausted.
The parties agreed to and signed a class settlement agreement in February 2011.
The Court has granted preliminary approval of the class settlement and the Final
Fairness Hearing is scheduled for June 24, 2011. In the event the Final Order
and Judgment is entered, consistent with the preliminary approval and the
settlement agreement, the resolution would not have a material adverse affect on
Sonic’s future results of operations, financial condition and cash flows.
NORTH CAROLINA
Robert Price et al. v. APCO et al.
This lawsuit has been filed as a purported class action against Automobile
Protection Corporation (“APCO”), Sonic Automotive, Inc., and three South
Carolina dealership subsidiaries of Sonic. Plaintiffs contend that the
dealerships violated the North Carolina deceptive trade practices act in the
manner in which Etch was sold, and that Etch was sold as an unlicensed insurance
product. The complaint seeks the certification of alternative classes. One
class, the “North Carolina Class” purports to be a class of all North Carolina
residents who purchased a vehicle from a Sonic dealership in which the purchase
included Etch. The “Nationwide class” purports to be a class of all customers
who “purchased or leased a vehicle through a Sonic dealer in any state, with the
exception of New York, Florida, and Hawaii (or any other state in which APCO
and/or the Company are properly licensed to sell the Etch product)” in which the
purchase included Etch.
The parties have agreed to submit this matter to arbitration. This matter has
been consolidated with the Owens (below, South Carolina) case and heard by the
same arbitrator.
On July 19, 2010, the arbitrator issued a Partial Final Award on
Class Certification, certifying a class. The Partial Final Award on
Class Certification is not a final decision on the merits of the action. The
merits of Claimants’ assertions and potential damages will still have to be
proven through the remainder of the arbitration. The arbitrator stayed the
arbitration to allow either party to petition a court of competent jurisdiction
to confirm or vacate the award. On July 22, 2010,

Schedule 5.06 - Page 2



--------------------------------------------------------------------------------



 



Plaintiffs filed a Motion to Confirm the Arbitrator’s Partial Final Award on
Class Certification in Lincoln County (NC) Superior Court. On August 17, 2010,
Sonic filed to remove this North Carolina state court action to federal court,
and simultaneously filed a Petition to Vacate the Arbitrator’s Partial Final
Award on Class Certification, with both filings made in the United Stated
District Court for the Western District of North Carolina. The federal court is
currently considering Sonic’s Petition to Vacate and Plaintiffs’ opposition to
that Petition.
SOUTH CAROLINA
Herron, et al. v. Century BMW, et al.
Adams, et al. v. Action Ford, et al.
Herron was the first case filed by six individuals, asserting claims against
almost every automotive dealership in South Carolina. Plaintiffs allege all
South Carolina automotive dealers conspired together in a common scheme to
deceive all car buyers by presenting car prices in a manner designed to mislead.
The claim is that charging customers an administrative fee was improper and that
the amount of the administrative fees was excessive. Plaintiffs dismissed all
but six dealerships in Herron. Century BMW, a Sonic dealership, is one of the
remaining Defendants. Sonic’s dealership moved to compel arbitration in Herron
and the trial court denied the motion.
We appealed the trial court’s denial of the Motion to Compel Arbitration.
Currently, the South Carolina Supreme Court is awaiting briefs from the parties,
after the US Supreme Court ordered the SC Supreme Court to reverse its prior
decision affirming the trial court’s denial of our Motion to Compel Arbitration.
Essentially, the appellate courts are still reviewing whether the claim against
Sonic should be compelled into arbitration. It is unclear when this arbitration
issue will be resolved.
Adams was a subsequent filing by the same attorneys, and in that action there is
a unique Plaintiff for each Defendant. It asserts the same claims, and several
of Sonic’s South Carolina dealerships have been named in this case. As to the
Sonic dealerships, the case has been stayed pending the outcome of the appeal on
the issue of arbitration in Herron.

Schedule 5.06 - Page 3



--------------------------------------------------------------------------------



 



Owens, Misty, et al. vs. Sonic Automotive, Inc., et al.
Purported class action complaint wherein Plaintiffs allege that Sonic-owned
dealerships deceptively marketed and sold the Etch product as a “warranty”, and
“stuffed” or “packed” the product into vehicle sales transactions at exorbitant
and unconscionable prices without informing the consumer they were paying for
Etch. Plaintiffs allege breach of contract, unjust enrichment, and civil
conspiracy. The matter has been consolidated with the Price (above, North
Carolina) case and is being heard by the same arbitrator. The US District Court
for the Western District of North Carolina is presently considering Sonic’s
Petition to Vacate the Arbitrator’s Partial Final Award on Class Certification
and Plaintiffs’ opposition to that Petition.

Schedule 5.06 - Page 4



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES;
OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.

      Name of Entity   Ownership
1. Sonic Automotive, Inc.
   
 
   
2. ADI of the Southeast, LLC
  Member: Sonic — Newsome Chevrolet World, Inc. — 100%
 
   
3. AnTrev, LLC
  Member: SRE Holding, LLC — 100%
 
   
4. Arngar, Inc.
  Sonic Automotive, Inc. — 100%, 1,333 shares
 
   
5. Autobahn, Inc.
  L Dealership Group, Inc. — 100%, 400,000 shares
 
   
6. Avalon Ford, Inc.
  Sonic Automotive, Inc. — 100%, 4,164 shares
 
   
7. Casa Ford of Houston, Inc.
  Sonic Automotive — 4701 I-10 East, TX, L.P. — 100%, 6,125 shares
 
   
8. Cornerstone Acceptance Corporation
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
9. FAA Auto Factory, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
10. FAA Beverly Hills, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
11. FAA Capitol F, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
12. FAA Capitol N, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
13. FAA Concord H, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
14. FAA Concord N, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
15. FAA Concord T, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
16. FAA Dublin N, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
17. FAA Dublin VWD, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
18. FAA Holding Corp.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares

Schedule 5.13 - Page 1



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
19. FAA Las Vegas H, Inc.
  FAA Holding Corp. — 100%, 10,000 shares
 
   
20. FAA Marin F, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
21. FAA Marin LR, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
22. FAA Poway G, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
23. FAA Poway H, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
24. FAA Poway T, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
25. FAA San Bruno, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
26. FAA Santa Monica V, Inc.
  FirstAmerica Automotive, Inc.. — 100%, 10,000 shares
 
   
27. FAA Serramonte H, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
28. FAA Serramonte L, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
29. FAA Serramonte, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
30. FAA Stevens Creek, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
31. FAA Torrance CPJ, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
32. FirstAmerica Automotive, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
33. Fort Mill Ford, Inc.
  Sonic Automotive, Inc. — 100%, 2,700 shares
 
   
34. Fort Myers Collision Center, LLC
  Member: Sonic Automotive, Inc. — 100%
 
   
35. Franciscan Motors, Inc.
  L Dealership Group, Inc. — 100%, 700,000 shares
 
   

             
36. Frank Parra Autoplex, Inc.
  Sonic Automotive, Inc. — 100%        
 
  Class A 152      
 
  Class B 116,796      

     
37. Fremont JLRV, LLC
  Members:
 
  Sonic Automotive, Inc. 90%
 
  Ricardo Weitz 10%
 
   
38. Frontier Oldsmobile-Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 200 shares

Schedule 5.13 - Page 2



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
39. HMC Finance Alabama, Inc.
  Cornerstone Acceptance Corporation — 100%, 100 shares
 
   
40. Kramer Motors Incorporated
  FAA Holding Corp. — 100%, 250 shares
 
   
41. L Dealership Group, Inc.
  FAA Holding Corp. — 100%, 1,046,545 shares
 
   
42. Marcus David Corporation
  Sonic Automotive, Inc. — 100%, 579,000 shares
 
   
43. Massey Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
44. Massey Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 1,000 shares
 
   
45. Mountain States Motors Co., Inc.
  Z Management, Inc. — 100%, 30,000 shares
 
   
46. Ontario L, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
47. Philpott Motors, Ltd.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
48. Royal Motor Company, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
49. SAI AL HC1, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
50. SAI AL HC2, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
51. SAI Ann Arbor Imports, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
52. SAI Atlanta B, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
53. SAI Broken Arrow C, LLC
  Member:: SAI OK HC1, Inc. 100%
 
   
54. SAI Charlotte M, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
55. SAI Clearwater T, LLC
  Member: SAI FL HC2, Inc. 100%
 
   
56. SAI Columbus Motors, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
57. SAI Columbus T, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
58. SAI Columbus VWK, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
59. SAI FL HC1, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares

Schedule 5.13 - Page 3



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
60. SAI FL HC2, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
61. SAI FL HC3, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
62. SAI FL HC4, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
63. SAI FL HC5, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
64. SAI FL HC6, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
65. SAI FL HC7, Inc.
  Sonic Automotive, Inc. — 100%, 500 shares
 
   
66. SAI Fort Myers B, LLC
  Member: SAI FL HC2, Inc. 100%
 
   
67. SAI Fort Myers H, LLC
  Member: SAI FL HC4, Inc. 100%
 
   
68. SAI Fort Myers M, LLC
  Member: SAI FL HC7, Inc. 100%
 
   
69. SAI Fort Myers VW, LLC
  Member: SAI FL HC4, Inc. 100%
 
   
70. SAI GA HC1, LP
  Partners:
 
  SAI Georgia, LLC, general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
71. SAI Georgia LLC
  Member: Sonic Automotive of Nevada, Inc. 100%
 
   
72. SAI Irondale Imports, LLC
  Member: SAI AL HC2, Inc. 100%
 
   
73. SAI Irondale L, LLC
  Member: SAI AL HC2, Inc. 100%
 
   
74. SAI Lansing CH, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
75. SAI Long Beach B, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
76. SAI MD HC1, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
77. SAI Monrovia B, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
78. SAI Montgomery B, LLC
  Member: SAI AL HC1, Inc. 100%
 
   
79. SAI Montgomery BCH, LLC
  Member: SAI AL HC1, Inc. 100%
 
   
80. SAI Montgomery CH, LLC
  Member: SAI AL HC1, Inc. 100%

Schedule 5.13 - Page 4



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
81. SAI Nashville CSH, LLC
  Member: SAI TN HC1, LLC 100%
 
   
82. SAI Nashville H, LLC
  Member: SAI TN HC3, LLC 100%
 
   
83. SAI Nashville M, LLC
  Member: SAI TN HC1, LLC 100%
 
   
84. SAI Nashville Motors, LLC
  Member: SAI TN HC2, LLC 100%
 
   
85. SAI NC HC2, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
86. SAI OH HC1, Inc.
  Sonic Automotive, Inc. 500 shares
 
   
87. SAI OK HC1, Inc.
  Sonic Automotive, Inc. — 25%, 100 shares
 
  Sonic Automotive of Nevada, Inc. — 74.25%, 297 shares
 
  SAI Georgia, LLC 0.75%, 3 shares
 
   
88. SAI Oklahoma City C, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
89. SAI Oklahoma City H, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
90. SAI Oklahoma City T, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
91. SAI Orlando CS, LLC
  Member: SAI FL HC3, Inc. 100%
 
   
92. SAI Peachtree, LLC
  Member: SAI GA HC1, LP 100%
 
   
93. SAI Plymouth C, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
94. SAI Riverside C, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
95. SAI Rockville Imports, LLC
  Member: SAI MD HC1, Inc. 100%
 
   
96. SAI Rockville L, LLC
  Member: SAI MD HC1, Inc. 100%
 
   
97. SAI Santa Clara K, Inc.
  Sonic Automotive, Inc.- 100%, 100 shares
 
   
98. SAI Stone Mountain T, LLC
  Member: SAI GA HC1, LP 100%
 
   
99. SAI TN HC1, LLC
  Member: Sonic Automotive of Nevada, Inc. 100%
 
   
100. SAI TN HC2, LLC
  Member: Sonic Automotive of Nevada, Inc. 100%
 
   
101. SAI TN HC3, LLC
  Member: Sonic Automotive of Nevada, Inc. 100%

Schedule 5.13 - Page 5



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
102. SAI Tulsa N, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
103. SAI Tulsa T, LLC
  Member: SAI OK HC1, Inc. 100%
 
   
104. SAI VA HC1, Inc.
  Sonic Automotive, Inc.- 100%, 100 shares
 
   
105. Santa Clara Imported Cars, Inc.
  L Dealership Group, Inc. — 100%, 1,082 shares
 
   
106. Sonic — 2185 Chapman Rd., Chattanooga, LLC
  Members:
Sonic Automotive of Nevada, Inc. 1 Class A Unit
 
  Sonic Automotive of Nevada, Inc. 99 Class B Units
 
   
107. Sonic — Cadillac D, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
108. Sonic — Calabasas M, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
109. Sonic — Calabasas V, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
110. Sonic — Camp Ford, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
111. Sonic — Carrollton V, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
112. Sonic — Carson F, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
113. Sonic — Coast Cadillac, Inc.
  FirstAmerica Automotive, Inc. — 100%, 10,000 shares
 
   
114. Sonic — Denver T, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
115. Sonic — Denver Volkswagen, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
116. Sonic — Downey Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
117. Sonic — Englewood M, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
118. Sonic — Fort Mill Chrysler Jeep, Inc.
  Sonic Automotive, Inc. — 100%, 1,000 shares
 
   
119. Sonic — Fort Mill Dodge, Inc.
  Sonic Automotive, Inc. — 100%, 1,000 shares

Schedule 5.13 - Page 6



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
120. Sonic — Fort Worth T, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
121. Sonic — Frank Parra Autoplex, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
122. Sonic — Harbor City H, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
123. Sonic — Houston V, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
124. Sonic — Integrity Dodge LV, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
125. Sonic — Lake Norman Chrysler Jeep, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
126. Sonic — Las Vegas C East, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
127. Sonic — Las Vegas C West, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
128. Sonic — Lloyd Nissan, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
129. Sonic — Lloyd Pontiac — Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
130. Sonic — Lone Tree Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
131. Sonic — LS Chevrolet, L.P.
  Partners:
 
  Sonic — LS, LLC, general partner .1%
 
  Sonic Automotive West, LLC, limited partner 99.9%
 
   
132. Sonic — LS, LLC
  Member: Sonic of Texas, Inc. 100%
 
   
133. Sonic — Lute Riley, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
134. Sonic — Manhattan Fairfax, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
135. Sonic — Massey Cadillac, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
136. Sonic — Massey Chevrolet, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
137. Sonic — Massey Pontiac Buick GMC, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares

Schedule 5.13 - Page 7



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
138. Sonic — Mesquite Hyundai, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
139. Sonic — Newsome Chevrolet World, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
140. Sonic — Newsome of Florence, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
141. Sonic — North Charleston Dodge, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
142. Sonic — North Charleston, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
143. Sonic — Reading, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
144. Sonic — Richardson F, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
145. Sonic — Sam White Nissan, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
146. Sonic — Sanford Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
147. Sonic — Shottenkirk, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
148. Sonic — South Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
149. Sonic — Stevens Creek B, Inc.
  L Dealership Group, Inc. — 100%, 300,000 shares
 
   
150. Sonic — Stone Mountain T, L.P.
  Partners:
 
  SAI Georgia, LLC, general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
151. Sonic — University Park A, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
152. Sonic — Williams Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
153. Sonic Advantage PA, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%

Schedule 5.13 - Page 8



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
154. Sonic Agency, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
155. Sonic Automotive — 1720 Mason Ave., DB, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
156. Sonic Automotive — 1720 Mason Ave., DB, LLC
  Member:
Sonic Automotive — 1720 Mason Ave., DB, Inc. 100%
 
   
157. Sonic Automotive — 2490 South Lee Highway, LLC
  Members:
Sonic Automotive of Nevada, Inc. 1 Class A Unit
 
  Sonic Automotive of Nevada, Inc. 99 Class B Units
 
   
158. Sonic Automotive — 3401 N. Main, TX, L.P.
  Partners:
Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
159. Sonic Automotive — 4701 I-10 East, TX, L.P.
  Partners:
Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
160. Sonic Automotive — 5221 I-10 East, TX, L.P.
  Partners:
Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
161. Sonic Automotive 5260 Peachtree Industrial Blvd., LLC
  Member:
Sonic Peachtree Industrial Blvd., L.P. 100% (100 Units)
 
   
162. Sonic Automotive — 6008 N. Dale Mabry, FL, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
163. Sonic Automotive-9103 E. Independence, NC, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
164. Sonic Automotive 2424 Laurens Rd., Greenville, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
165. Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
166. Sonic Automotive F&I, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
167. Sonic Automotive of Chattanooga, LLC
  Members:
 
  Sonic Automotive of Nevada, Inc. 1 Class A Unit
 
  Sonic Automotive of Nevada, Inc. 99 Class B Units

Schedule 5.13 - Page 9



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
168. Sonic Automotive of Nashville, LLC
  Members:
 
  Sonic Automotive of Nevada, Inc. 1 Class A Unit
 
  Sonic Automotive of Nevada, Inc. 99 Class B Units
 
   
169. Sonic Automotive of Nevada, Inc.
  Sonic Automotive, Inc. — 100%, 1,000 shares
 
   
170. Sonic Automotive of Texas, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
171. Sonic Automotive Support, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
172. Sonic Automotive West, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
173. Sonic Automotive-1495 Automall Drive, Columbus, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
174. Sonic Automotive-3700 West Broad Street, Columbus, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
175. Sonic Automotive-4000 West Broad Street, Columbus, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
176. Sonic Clear Lake N, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
177. Sonic Development, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
178. Sonic Divisional Operations, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
179. Sonic eStore, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
180. Sonic FFC 1, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
181. Sonic FFC 2, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
182. Sonic FFC 3, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
183. Sonic Fremont, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
184. Sonic Houston JLR, LP
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%

Schedule 5.13 - Page 10



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
185. Sonic Houston LR, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
186. Sonic Momentum B, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
187. Sonic Momentum JVP, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
188. Sonic Momentum VWA, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
189. Sonic of Texas, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
190. Sonic Okemos Imports, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
191. Sonic Peachtree Industrial Blvd., L.P.
  Partners:
 
  SAI Georgia, LLC, general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
192. Sonic Resources, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
193. Sonic Santa Monica M, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
194. Sonic Santa Monica S, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
195. Sonic Tysons Corner H, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
196. Sonic Tysons Corner Infiniti, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
197. Sonic Walnut Creek M, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
198. Sonic Wilshire Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
199. Sonic-Buena Park H, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
200. Sonic-Calabasas A, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
201. Sonic-Capitol Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
202. Sonic-Capitol Imports, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares

Schedule 5.13 - Page 11



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
203. Sonic-Carson LM, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
204. Sonic-Chattanooga D East, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
205. Sonic-Clear Lake Volkswagen, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
206. Sonic-Jersey Village Volkswagen, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
207. Sonic-Plymouth Cadillac, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
208. Sonic-Riverside Auto Factory, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
209. Sonic-Saturn of Silicon Valley, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
210. Sonic-Serramonte I, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
211. Sonic-Volvo LV, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
212. Sonic-West Covina T, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
213. SRE Alabama-2, LLC
  Member: SRE Holding, LLC 100%
 
   
214. SRE Alabama — 3, LLC
  Member: SRE Holding, LLC 100%
 
   
215. SRE Alabama — 4, LLC
  Member: SRE Holding, LLC 100%
 
   
216. SRE Alabama-5, LLC
  Member: SRE Holding, LLC 100%
 
   
217. SRE California — 1, LLC
  Member: SRE Holding LLC 100%
 
   
218. SRE California — 2, LLC
  Member: SRE Holding LLC 100%
 
   
219. SRE California — 3, LLC
  Member: SRE Holding LLC 100%
 
   
220. SRE California — 4, LLC
  Member: SRE Holding LLC 100%
 
   
221. SRE California — 5, LLC
  Member: SRE Holding LLC 100%
 
   
222. SRE California — 6, LLC
  Member: SRE Holding LLC 100%
 
   
223. SRE California — 7 SCB, LLC
  Member: SRE Holding LLC 100%

Schedule 5.13 - Page 12



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
224. SRE California — 8, SCH, LLC
  Member: SRE Holding LLC 100%
 
   
225. SRE Colorado — 1, LLC
  Member: SRE Holding LLC 100%
 
   
226. SRE Colorado — 2, LLC
  Member: SRE Holding LLC 100%
 
   
227. SRE Colorado — 3, LLC
  Member: SRE Holding LLC 100%
 
   
228. SRE Florida — 1, LLC
  Member: SRE Holding LLC 100%
 
   
229. SRE Florida — 2, LLC
  Member: SRE Holding LLC 100%
 
   
230. SRE Florida — 3, LLC
  Member: SRE Holding LLC 100%
 
   
231. SRE Georgia — 1, LP
  Partners:
 
  Sonic of SAI Georgia, LLC, general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
232. SRE Georgia — 2, LP
  Partners:
 
  Sonic of SAI Georgia, LLC, general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
233. SRE Georgia — 3, LP
  Partners:
 
  Sonic of SAI Georgia, LLC, general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
234. SRE Holding, LLC
  Member: Sonic Automotive, Inc. 100%
 
   
235. SRE Maryland — 1, LLC
  Member: SRE Holding LLC 100%
 
   
236. SRE Maryland — 2, LLC
  Member: SRE Holding LLC 100%
 
   
237. SRE Michigan — 3, LLC
  Member: SRE Holding LLC 100%
 
   
238. SRE Nevada — 1, LLC
  Member: SRE Holding LLC 100%
 
   
239. SRE Nevada — 2, LLC
  Member: SRE Holding LLC 100%
 
   
240. SRE Nevada — 3, LLC
  Member: SRE Holding LLC 100%
 
   
241. SRE Nevada — 4, LLC
  Member: SRE Holding LLC 100%
 
   
242. SRE Nevada — 5, LLC
  Member: SRE Holding LLC 100%
 
   
243. SRE North Carolina — 1, LLC
  Member: SRE Holding LLC 100%

Schedule 5.13 - Page 13



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
244. SRE North Carolina — 2, LLC
  Member: SRE Holding LLC 100%
 
   
245. SRE North Carolina — 3, LLC
  Member: SRE Holding LLC 100%
 
   
246. SRE Oklahoma — 1, LLC
  Member: SRE Holding LLC 100%
 
   
247. SRE Oklahoma — 2, LLC
  Member: SRE Holding LLC 100%
 
   
248. SRE Oklahoma — 3, LLC
  Member: SRE Holding LLC 100%
 
   
249. SRE Oklahoma — 4, LLC
  Member: SRE Holding LLC 100%
 
   
250. SRE Oklahoma — 5, LLC
  Member: SRE Holding LLC 100%
 
   
251. SRE South Carolina — 2, LLC
  Member: SRE Holding LLC 100%
 
   
252. SRE South Carolina — 3, LLC
  Member: SRE Holding LLC 100%
 
   
253. SRE South Carolina — 4, LLC
  Member: SRE Holding LLC 100%
 
   
254. SRE Tennessee — 1, LLC
  Member: SRE Holding LLC 100%
 
   
255. SRE Tennessee — 2, LLC
  Member: SRE Holding LLC 100%
 
   
256. SRE Tennessee — 3, LLC
  Member: SRE Holding LLC 100%
 
   
257. SRE Tennessee-4, LLC
  Member: SRE Holding LLC 100%
 
   
258. SRE Tennessee — 5, LLC
  Member: SRE Holding LLC 100%
 
   
259. SRE Tennessee — 6, LLC
  Member: SRE Holding LLC 100%
 
   
260. SRE Tennessee — 7, LLC
  Member: SRE Holding LLC 100%
 
   
261. SRE Tennessee — 8, LLC
  Member: SRE Holding LLC 100%
 
   
262. SRE Tennessee — 9, LLC
  Member: SRE Holding LLC 100%
 
   
263. SRE Texas — 1, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
264. SRE Texas — 2, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%

Schedule 5.13 - Page 14



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
265. SRE Texas — 3, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
266. SRE Texas — 4, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
267. SRE Texas — 5, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
268. SRE Texas — 6, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
269. SRE Texas — 7, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
270. SRE Texas — 8, L.P.
  Partners:
 
  Sonic of Texas, Inc., general partner 1%
 
  Sonic Automotive of Nevada, Inc., limited partner 99%
 
   
271. SRE Texas 9, LLC
  Member: SRE Holdings LLC 100%
 
   
272. SRE Virginia — 1, LLC
  Member: SRE Holding LLC 100%
 
   
273. SRE Virginia — 2, LLC
  Member: SRE Holding LLC 100%
 
   
274. SRealEstate Arizona — 1, LLC
  Member: SRE Holding LLC 100%
 
   
275. SRealEstate Arizona — 2, LLC
  Member: SRE Holding LLC 100%
 
   
276. SRealEstate Arizona — 3, LLC
  Member: SRE Holding LLC 100%
 
   
277. SRealEstate Arizona — 4, LLC
  Member: SRE Holding LLC 100%
 
   
278. SRealEstate Arizona — 5, LLC
  Member: SRE Holding LLC 100%
 
   
279. SRealEstate Arizona — 6, LLC
  Member: SRE Holding LLC 100%
 
   
280. SRealEstate Arizona — 7, LLC
  Member: SRE Holding LLC 100%
 
   
281. SRM Assurance, Ltd.
  Sonic Automotive, Inc. — 100%, 5,000 shares
 
   
282. Stevens Creek Cadillac, Inc.
  L Dealership Group, Inc. — 100%, 230,000 shares

Schedule 5.13 - Page 15



--------------------------------------------------------------------------------



 



      Name of Entity   Ownership
283. Town and Country Ford, Incorporated
  Sonic Automotive, Inc. — 100%, 471.25 shares
 
   
284. Village Imported Cars, Inc.
  Sonic Automotive, Inc. — 100%, 100 shares
 
   
285. Windward, Inc.
  L Dealership Group, Inc. — 100%, 140,500 shares
 
   
286. Z Management, Inc.
  Sonic Automotive, Inc. — 100%, 30,000 shares

Part (b). Other Equity Investments.
None.

Schedule 5.13 - Page 16



--------------------------------------------------------------------------------



 



SCHEDULE 5.19
FRANCHISE AND FRAMEWORK AGREEMENT MATTERS
None.

Schedule 6.13 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 6.13
LOCATION OF COLLATERAL

              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Automotive, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
ADI of the Southeast, LLC
      111 Newland Rd.
 
      Columbia, SC
 
       
AnTrev, LLC
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Arngar, Inc.
  Cadillac of South Charlotte   10725 Pineville Rd.
 
      Pineville, NC
 
       
Autobahn, Inc.
  Autobahn Motors   700 Island Pkwy.
 
  Main Facility   Belmont, CA
 
       
 
  Airspace Lease   Beneath Island Pkwy. north of
Ralston Ave. Belmont, CA
 
       
 
  Remnant Parcel   East of Island Pkwy. and north of
Ralston Ave.
 
      Belmont, CA
 
       
 
  Autobahn Motors-Service / Storage   500-510 Harbor Blvd.
 
      Belmont, CA
 
       
 
  Autobahn Motors Vehicle
Storage/Detailing   1315 Elmer St.
Belmont, CA
 
       
Avalon Ford, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Auto Factory, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC

Schedule 6.13 - Page 1



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
FAA Beverly Hills, Inc.
  Beverly Hills BMW — Service & CPO Facility   8833 Wilshire Blvd.
Beverly Hills, CA
 
       
 
  Beverly Hills BMW — Sales Facility   8825 Wilshire Blvd.
Beverly Hills, CA
 
       
 
  Beverly Hills BMW — Storage (Avis Lot Fee)   8931 Wilshire Blvd.
Beverly Hills, CA
 
       
 
  8850 Wilshire Blvd. (BMW Beverly Hills — Storage and Service Overflow   8850
Wilshire Blvd.
Beverly Hills, CA
 
       
 
  8844 Wilshire Blvd. (BMW Beverly Hills Storage & Service Overflow)   8844
Wilshire Blvd.
Beverly Hills, CA
 
       
 
  Service Facility Relocations Site   9000-9001 Olympic Blvd.
Beverly Hills, CA
 
       
FAA Capitol N, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Concord H, Inc.
  Concord Honda   1300 Concord Ave.
Concord, CA
 
       
 
      2241 Commerce Ave.
Concord, CA
 
       
FAA Concord T, Inc.
  Concord Toyota   1090 Concord Ave.
 
  Concord Scion   Concord, CA
 
       
FAA Dublin N, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Dublin VWD, Inc.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Holding Corp.
      6415 Idlewild Rd.
Suite 109
Charlotte, NC
 
       
FAA Las Vegas H, Inc.
  Honda West   7615 W. Sahara Ave.
Las Vegas, NV

Schedule 6.13 - Page 2



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
FAA Poway H, Inc.
  Poway Honda   13747 Poway Rd.
 
      Poway, CA
 
       
FAA Poway T, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
FAA San Bruno, Inc.
  Melody Toyota   750 El Camino Real
 
  Melody Scion   San Bruno, CA
 
  (Main Facility)    
 
       
 
  (Service and Parts Facility)   222 E. San Bruno Ave.
San Bruno, CA
 
       
 
  (Parking Lot — New and Used)   732 El Camino Real
San Bruno, CA
 
       
 
  (Main Facility)   750 El Camino Real
San Bruno, CA
 
       
 
  (Used Car Facility)   650 El Camino Real
San Bruno, CA
 
       
 
  (Parking — Used Cars)   650 and 660 El Camino Real
San Bruno, CA
 
       
 
  (Used Cars)   650 and 660 El Camino Real
San Bruno, CA
 
       
 
  (Parking Lot)   692 El Camino Real
San Bruno, CA
 
       
FAA Santa Monica V, Inc.
  Volvo of Santa Monica   1719 Santa Monica Blvd.
 
      Santa Monica, CA
 
       
 
      1801 Santa Monica Blvd.
 
      Santa Monica, CA

Schedule 6.13 - Page 3



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
FAA Serramonte, Inc.
  Serramonte Auto Plaza   1500 Collins Ave.
 
  Serramonte Mitsubishi   Colma, CA
 
       
 
  Serramonte Auto Plaza   445 Serramonte Blvd.
 
  (Mitsubishi Service and Parts)   Colma, CA
 
       
 
  Serramonte Nissan   630 & 650 Serramonte Blvd.
 
  Kia Serramonte   Colma, CA
 
       
 
  Serramonte PDI Center   900 Collins Ave.
 
      Colma, CA
 
       
FAA Serramonte H, Inc.
  Honda of Serramonte   485 Serramonte Blvd.
 
      Colma, CA
 
       
FAA Serramonte L, Inc.
  Lexus of Serramonte   700 Serramonte Blvd.
 
  Lexus of Marin   Colma, CA
 
       
 
      535 Francisco Blvd. E.
 
      San Rafael, CA
 
       
 
  Lexus of Marin — Used Cars   535 Francisco Blvd. E.
 
      Ssan Rafael, CA
 
       
FAA Stevens Creek, Inc.
  Stevens Creek Nissan   4855 & 4875 Stevens Creek Blvd.
 
      Santa Jose, CA
 
       
 
  Stevens Creek Nissan — Offsite Vehicle Storage   1507 South 10th St.
San Jose, CA
 
       
 
  Stevens Creek Nissan — Used Car Lot   4795 Stevens Creek Blvd.
San Jose, CA
 
       
 
  Stevens Creek Nissan — Detail and Service Center   4885 Stevens Creek Blvd.
San Jose, CA
 
       
FAA Torrance CPJ, Inc.
  South Bay Chrysler Jeep Dodge   20900 Hawthorne Blvd.
 
  Main Facility   Torrance, CA
 
       
 
      20433 Hawthorne Blvd.
 
      Torrance, CA
 
       
 
  CJ Storage Lot   20465 Hawthorne Blvd.
 
      Torrance, CA
 
       
 
  Vehicle Storage Lot   NE Corner of Parcel #38,
 
      Spencer St.
 
      Torrance, CA

Schedule 6.13 - Page 4



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
FirstAmerica Automotive, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Fort Mill Ford, Inc.
  Fort Mill Ford   801 Gold Hill Rd.
 
      Fort Mill, SC
 
       
Fort Myers Collision Center, LLC
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Franciscan Motors, Inc.
  Acura of Serramonte   465/475 Serramonte Blvd.
 
      Colma, CA
 
       
Kramer Motors Incorporated
  Honda of Santa Monica   1720 Santa Monica Blvd.
Santa Monica, CA
 
       
 
  Honda of Santa Monica   1801 Santa Monica Blvd. and
1347 — 18th St.
 
      Santa Monica CA
 
       
 
  Honda of Santa Monica (other)   1411 — 17th St.
 
      Santa Monica, CA
 
       
 
  Honda of Santa Monica (storage)   1819 Santa Monica Blvd.
 
      Santa Monica, CA
 
       
 
  Honda of Santa Monica (Fleet)   1714 Santa Monica Blvd.
 
      Santa Monica, CA
 
       
L Dealership Group, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Marcus David Corporation
  Town and Country Toyota Certified Used Cars
Lot   9900 South Blvd.
Charlotte, NC
 
       
 
  CPO and Truck Sales   1300 Cressida Dr.
Charlotte, NC
 
       
 
  Town and Country Toyota-Scion   9101 South Blvd.
 
  Town and Country Toyota   Charlotte, NC
 
       
Massey Cadillac, Inc.
  Massey Cadillac   24600 Grand River Ave.
 
      Detroit, MI

Schedule 6.13 - Page 5



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Mountain States Motors Co., Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Ontario L, LLC
  Crown Lexus   1125 Kettering Dr.
 
      Ontario, CA
 
       
Philpott Motors, Ltd.
  Philpott Motors Hyundai   1900 U.S. Hwy. 69
Nederland, TX
 
       
 
  (Hangar Lease)   4605 Third St. Airport
Beaumont, TX
 
       
 
  Philpott Ford   1400 U.S. Hwy. 69
 
  Philpott Toyota   Nederland, TX
 
       
 
  Philpott Ford-Toyota (Fleet/Body
Shop)   2727 Nall St.
Port Neches, TX
 
       
SAI AL HC1, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI AL HC2, Inc.
  Tom Williams Collision Center   1874 Grants Mill Rd.
 
      Irondale, AL
 
       
SAI Ann Arbor Imports, LLC
  Mercedes-Benz of Ann Arbor   570 Auto Mall Dr.
Ann Arbor, MI
 
       
 
  BMW of Ann Arbor   501 Auto Mall Dr.
 
      Ann Arbor, MI
 
       
SAI Atlanta B, LLC
  Global Imports BMW   500 Interstate North Pkwy. SE
 
  Global Imports MINI   Atlanta, GA
 
       
SAI Broken Arrow C, LLC
  Momentum Chevrolet of Broken Arrow
Speedway Chevrolet   2301 N. Aspen Ave.
Broken Arrow, OK
 
       
SAI Charlotte M, LLC
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI Clearwater T, LLC
  Clearwater Toyota   21799 U.S. Hwy. 19 N.
 
  Clearwater Scion   Clearwater, FL

Schedule 6.13 - Page 6



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SAI Columbus Motors, LLC
  Hatfield Subaru   1400 Auto Mall Dr.
 
  Hatfield Hyundai   Columbus, OH
 
       
SAI Columbus T, LLC
  Toyota West   1500 Automall Dr.
 
  Scion West   Columbus, OH
 
  Hatfield Automall    
 
       
SAI Columbus VWK, LLC
  Hatfield Kia   1495 Auto Mall Dr.
 
  Hatfield Volkswagen   Columbus, OH
 
       
SAI FL HC2, Inc.
  N/A   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI FL HC3, Inc.
  N/A   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI FL HC4, Inc.
  N/A   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI FL HC7, Inc.
  N/A   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI Fort Myers B, LLC
  BMW of Fort Myers   15421 S. Tamiami Tr.
Fort Myers, FL
 
       
 
  MINI of Fort Myers   13880 S. Tamiami Tr.
 
      Fort Myers, FL
 
       
SAI Fort Myers H, LLC
  Honda of Fort Myers   14020 S. Tamiami Tr.
 
      Fort Myers, FL
 
       
SAI Fort Myers M, LLC
  Mercedes-Benz of Fort Myers   15461 S. Tamiami Tr.
 
      Fort Myers, FL
 
       
SAI Fort Myers VW, LLC
  Volkswagen of Fort Myers   14060 S. Tamiami Tr.
 
      Fort Myers, FL
 
       
SAI GA HC1, LP
  N/A   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC

Schedule 6.13 - Page 7



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SAI Georgia, LLC
  N/A   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI Irondale Imports, LLC
  Tom Williams Imports (BMW)   1000 Tom Williams Way
Irondale, AL
 
       
 
  Tom Williams Audi
Tom Williams Porsche   3001 Tom Williams Way
Irondale, AL
 
       
 
  Land Rover Birmingham   3000 Tom Williams Way
Irondale, AL
 
       
 
  MINI of Birmingham   2001 Tom Williams Way
Irondale, AL
 
       
SAI Irondale L, LLC
  Tom Williams Lexus   1001 Tom Williams Way
Irondale, AL
 
       
SAI Long Beach B, Inc.
  Long Beach BMW   2998 Cherry Ave.
 
  Long Beach MINI   Signal Hill, CA 90755
 
       
SAI MD HC1, Inc.
  N/A   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI Monrovia B, Inc.
  BMW of Monrovia   1425-1451 South Mountain Ave.
 
      Monrovia, CA
 
       
 
  MINI of Monrovia   1875 South Mountain Ave.
 
      Monrovia, CA
 
       
SAI Montgomery B, LLC
  BMW of Montgomery   190 Eastern Blvd.
 
      Montgomery, AL
 
       
SAI Montgomery BCH, LLC
  Classic Cadillac Buick   833 Eastern Blvd.
 
  Classic Cadillac GMC Buick   Montgomery, AL
 
       
 
  Classic Cadillac    
 
       
SAI Montgomery CH, LLC
  Capitol Chevrolet   711 Eastern Blvd.
 
      Montgomery, AL
 
       
 
  Capitol Hyundai   2820 Eastern Blvd.
 
      Montgomery, AL

Schedule 6.13 - Page 8



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SAI Nashville CSH, LLC
  Crest Cadillac   2121 Rosa L. Parks Blvd.
 
  Crest Saab   Nashville, TN
 
       
SAI Nashville H, LLC
  Crest Honda   2215 Rosa L. Parks Blvd.
 
      Nashville, TN
 
       
SAI Nashville M, LLC
  Mercedes-Benz of Nashville   630 Bakers Bridge Ave.
 
  smart center of Nashville   Franklin, TN
 
       
SAI Nashville Motors, LLC
  Audi Nashville   2350 Franklin Pike
 
  Jaguar Nashville   Nashville, TN
 
  Porsche of Nashville    
 
      725 Melpark Dr.
 
      Nashville, TN
 
       
SAI OK HC1, Inc.
  N/A   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI Oklahoma City C, LLC
  City Chevrolet   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI Oklahoma City H, LLC
  Momentum Honda Northwest
Steve Bailey Pre-Owned Super
Center   8700 NW Expressway
Oklahoma City, OK
 
  Steve Bailey Honda    
 
       
SAI Oklahoma City T, LLC
  Dub Richardson Toyota
Dub Richardson Scion   8401 NW Expressway
Oklahoma City, OK
 
       
 
  (Body Shop)   9038 NW Expressway
Oklahoma City, OK
 
  Momentum Toyota Northwest
Momentum Scion Northwest    
 
       
SAI Orlando CS, LLC
  Massey Cadillac   4241 N. John Young Pkwy.
 
  Massey Cadillac [North]   Orlando, FL
 
  Massey Saab of Orlando    
 
       
 
  Massey Cadillac South   8819 S. Orange Blossom Tr.
Orlando, FL
 
       
 
  (side street access; possible vehicle storage)   1851 Landstreet Rd.
Orlando, FL

Schedule 6.13 - Page 9



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SAI Riverside C, LLC
  Riverside Chevrolet   707 W. 51st St.
 
  (Main Facility)   Tulsa, OK
 
       
 
  (Reconditioning Facility)   2002 W. Skelly Dr.
Tulsa, OK
 
  Momentum Chevrolet of Tulsa    
 
       
SAI Rockville Imports, LLC
  Rockville Audi   1125 Rockville Pike
 
  Rockville Porsche-Audi   Rockville, MD 20852
 
  Porsche of Rockville    
 
       
 
  (Parking Lot)   1550 Rockville Pike
Rockville, MD 20852
 
       
SAI Rockville L, LLC
  Lexus of Rockville   15501 & 15515 Frederick Rd.
Rockville, MD
 
       
 
      15814-A and B Paramount Dr.
 
      Rockville, MD
 
       
SAI Santa Clara K, Inc.
  Kia of Stevens Creek   4333 Stevens Creek Blvd.
 
      Santa Clara, CA 95051
 
       
SAI TN HC1, LLC
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI TN HC2, LLC
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI TN HC3, LLC
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI Tulsa N, LLC
  Riverside Nissan   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SAI Tulsa T, LLC
  Momentum Toyota of Tulsa   6868 East B.A. Frontage Rd.
 
  Momentum Scion of Tulsa   Tulsa, OK
 
  Riverside Toyota    
 
  Riverside Scion    

Schedule 6.13 - Page 10



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Santa Clara Imported Cars, Inc.
  Honda of Stevens Creek

Stevens Creek Used Cars   4590 Stevens Creek Blvd.
San Jose, CA
 
       
 
  Stevens Creek Honda — Offsite Vehicle Storage   1507 South 10th St.
San Jose, CA
 
       
Sonic — 2185 Chapman Rd.,
  Economy Honda Superstore   2135 Chapman Rd.
Chattanooga, LLC
      Chattanooga, TN
 
       
Sonic Advantage PA, L.P.
  Porsche of West Houston   11890 Katy Fwy.
Houston, TX
 
       
 
  Audi West Houston   11850 and 11890 Katy Fwy.,
Houston, TX
 
       
 
  Momentum Luxury Cars    
 
       
Sonic Agency, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic Automotive — 1720 Mason
      6415 Idlewild Rd.
Ave., DB, Inc.
      Suite 109
 
      Charlotte, NC
 
       
Sonic Automotive — 1720 Mason Ave., DB, LLC
  Mercedes-Benz of Daytona Beach   1720 Mason Ave.
Daytona Beach, FL
 
       
Sonic Automotive 2752
  Century BMW   2750 Laurens Rd.
Laurens Rd.,
  Century MINI   Greenville, SC
Greenville, Inc.
       
 
       
 
  (Parking Lot)   17 Duvall and 2758 Laurens Rd.
Greenville, SC
 
       
 
  Century BMW Mini   2930-2934 Laurens Rd.
Greenville, SC
 
       
Sonic Automotive — 3401 N.
  Ron Craft Chevrolet Cadillac   4114 Hwy. 10 E.
Main, TX, L.P.
  Baytown Auto Collision Center   Baytown, TX
 
       
Sonic Automotive-3700 West
      6415 Idlewild Rd.
Broad Street,
      Suite 109
Columbus, Inc.
      Charlotte, NC

Schedule 6.13 - Page 11



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Automotive-4000 West
      6415 Idlewild Rd.
Broad Street,
      Suite 109
Columbus, Inc.
      Charlotte, NC
 
       
Sonic Automotive — 4701 I-10
  Baytown Ford   4110 Hwy. 10 E.
East, TX, L.P.
      Baytown, TX
 
       
Sonic Automotive 5260 Peachtree
  Dyer and Dyer Volvo   6415 Idlewild Rd.
Industrial Blvd., LLC
  (Chamblee location)   Suite 109
 
      Charlotte, NC
 
       
Sonic Automotive — 6008 N.
      6415 Idlewild Rd.
Dale Mabry, FL, Inc.
      Suite 109
 
      Charlotte, NC
 
       
Sonic Automotive-9103 E.
  Infiniti of Charlotte   9103 E. Independence Blvd.
Independence, NC, LLC
      Matthews, NC
 
       
 
  Infiniti of Charlotte Parking Lot   9032 Scenic Dr.
 
      Matthews, NC
 
       
Sonic Automotive F&I, LLC
      7000 Las Vegas Blvd. N.
 
      Suite 200
 
      Las Vegas, NV
 
       
Sonic Automotive of Chattanooga, LLC
  BMW of Chattanooga   6806 E. Brainerd Rd.
Chattanooga, TN
 
       
Sonic Automotive of Nashville, LLC
  BMW of Nashville
MINI of Nashville
Sonic Automotive Body Shop   4040 Armory Oaks Dr.
Nashville, TN
 
       
Sonic Automotive of Nevada, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic Automotive of Texas, L.P.
  Lone Star Ford   8477 North Fwy.
 
      Houston, TX
 
       
Sonic Automotive Support, LLC
      7000 Las Vegas Blvd. N.
 
      Suite 200
 
      Las Vegas, NV

Schedule 6.13 - Page 12



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Automotive West, LLC
      7000 Las Vegas Blvd. N.
 
      Suite 200
 
      Las Vegas, NV
 
       
Sonic-Buena Park H, Inc.
  Buena Park Honda   7697 Beach Blvd.
 
  - Employee Parking   Buena Park, CA
 
       
 
  Buena Park Honda — Main   6411 Beach Blvd.
 
      Buena Park, CA
 
       
 
  Buena Park Honda — Storage   6192 & 6222 Manchester Ave. and Western Ave.
 
       
Sonic — Cadillac D, L.P.
  Massey Cadillac   11675 LBJ Fwy.
 
      Dallas, TX
 
       
Sonic-Calabasas A, Inc.
  Acura 101 West   24650 Calabasas Rd.
 
      Calabasas, CA
 
       
Sonic Calabasas M, Inc.
  Mercedes-Benz of Calabasas   24181 Calabasas Rd.
 
      Calabasas, CA 91302
 
       
 
      Parking lot north of and abutting above address containing 20,036 square
feet, more or less
 
       
Sonic — Calabasas V, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Camp Ford, L.P.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic-Capitol Cadillac, Inc.
  Capitol Cadillac


Capitol Hummer   5901 S. Pennsylvania Ave.
Lansing, MI
 
       
Sonic-Capitol Imports, Inc.
  Capitol Imports   101 Newland Rd.
 
  Capitol Hyundai   Columbia, SC
 
       
Sonic — Carrollton V, L.P.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC

Schedule 6.13 - Page 13



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic — Carson F, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic-Carson LM, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic-Clear Lake Volkswagen, L.P.
  Momentum Volkswagen of Clear Lake Clear Lake Volkswagen   15100 Gulf Fwy.
Houston, TX
 
       
Sonic — Coast Cadillac, Inc.
  Coast Cadillac   6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Denver T, Inc.
  Mountain States Toyota and Scion   201 W. 70th Ave.
 
  Mountain States Toyota   Denver, CO
 
       
Sonic Development, LLC
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic Divisional Operations, LLC
      7000 Las Vegas Blvd. N.
 
      Suite 200
 
      Las Vegas, NV
 
       
Sonic — Downey Cadillac, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Englewood M, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Fort Worth T, L.P.
  Toyota of Fort Worth   9001 Camp Bowie W.
 
  Scion of Fort Worth   Fort Worth, TX
 
       
Sonic — Frank Parra Autoplex, L.P.
  Frank Parra Chevrolet   1000 E. Airport Fwy.
Irving, TX
 
       
 
  Frank Parra Chrysler Jeep   700 E. Airport Fwy.
 
  Frank Parra Chrysler Jeep   Irving, TX
 
  Dodge    

Schedule 6.13 - Page 14



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Fremont, Inc.
  Jaguar Fremont   5601 and 5701 Cushing Pkwy.
 
  Land Rover Fremont   Fremont, CA
 
  Volvo Fremont    
 
       
Sonic-Harbor City H, Inc.
  Carson Honda   1435 E. 223rd St.
 
      Carson, CA
 
       
Sonic Houston JLR, LP
  Jaguar Houston North   18205 Interstate 45 N
 
  Land Rover Houston North   Houston, TX
 
       
Sonic Houston LR, L.P.
  Land Rover Houston Central   7019 Old Katy Rd.
 
      Houston, TX
 
       
 
  Jaguar Houston Central   7025 Old Katy Rd.
 
      Houston, TX
 
       
Sonic — Houston V, L.P.
  Volvo of Houston   11950 Old Katy Rd.
 
      Houston, TX
 
       
 
  (Body Shop)   1321 Sherwood Forest Dr.
 
      Houston, TX
 
       
Sonic-Jersey Village Volkswagen, L.P.
  Momentum Volkswagen of Jersey Village   19550 Northwest Fwy.
Houston, TX
 
       
Sonic — Las Vegas C East, LLC
  Cadillac of Las Vegas   2711 E. Sahara Ave.
 
      Las Vegas, NV
 
       
Sonic — Las Vegas C West, LLC
  Cadillac of Las Vegas — West   5185 W. Sahara Ave.
 
  Cadillac of Las Vegas   Las Vegas, NV
 
       
Sonic — Lloyd Nissan, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Lloyd Pontiac -
      6415 Idlewild Rd.
Cadillac, Inc.
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Lone Tree Cadillac, Inc.
  Don Massey Cadillac   8201 Parkway Dr.
Lone Tree, CO
 
       
 
  Don Massey Collision Center   6208 E. County Line Rd.
 
      Littleton, CO

Schedule 6.13 - Page 15



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic — LS Chevrolet, L.P.
  Lone Star Chevrolet   18800 North Fwy.
Houston, TX
 
       
 
  Lone Star Chevrolet Parking Lot   18990 Northwest Fwy.
 
      Houston, TX
 
       
Sonic — LS, LLC
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Lute Riley, L.P.
  Lute Riley Honda   1331 N. Central Expy.
 
      Richardson, TX
 
       
 
  (Body Shop)   13561 Goldmark Dr.
 
      Richardson, TX
 
       
Sonic — Manhattan Fairfax, Inc.
  BMW of Fairfax   8427 Lee Hwy.
Fairfax, VA
 
       
 
  (Parking Facility)   8435 Lee Hwy.
 
      Fairfax, VA
 
       
Sonic — Massey Chevrolet, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic Momentum B, L.P.
  Momentum BMW   10002 Southwest Fwy.
 
  Momentum MINI   Houston, TX
 
       
 
  Momentum BMW (West)   15865 Katy Fwy.
 
      Houston, TX
 
       
 
  (Momentum Body Shop)   9911 Centre Pkwy.
 
      Houston, TX
 
       
 
  Momentum Collision Center    
 
       
Sonic Momentum JVP, L.P.
  Jaguar Southwest Houston   10150 Southwest Fwy.
 
  Land Rover Southwest Houston   Houston, TX
 
  Momentum Volvo    
 
       
 
  Momentum Porsche   10155 Southwest Fwy.
Houston, TX

Schedule 6.13 - Page 16



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Momentum VWA, L.P.
  Momentum Volkswagen   2405 Richmond Ave.
 
      Houston, TX
 
       

  Momentum Audi Certified
Pre-Owned Sales   2309 Richmond Ave.
Houston, TX
 
       
 
  Momentum Audi   2315 Richmond Ave.
 
      Houston, TX
 
       
 
  Momentum Audi Back Lot (Storage)   3717-3725 Revere St.
 
      Houston, TX
 
       
 
  Momentum Audi — Parking   2401 Portsmouth
Houston, TX
 
       
Sonic — Newsome Chevrolet World, Inc.
  Capitol Chevrolet   111 Newland Rd.
Columbia, SC
 
       
Sonic — Newsome of Florence, Inc.
  Newsome Automotive (Mercedes) Capitol Chevrolet of Florence Capitol Imports of
Florence Capitol Automotive of Florence Imports of Florence (BMW)   2199 David
McLeod Blvd.
Florence, SC
 
       
 
  Newsome Chevrolet    
 
       
Sonic — North Charleston
      6415 Idlewild Rd.
Dodge, Inc.
      Suite 109
 
      Charlotte, NC
 
       
Sonic of Texas, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic Peachtree Industrial
      6415 Idlewild Rd.
Blvd., L.P.
      Suite 109
 
      Charlotte, NC
 
       
Sonic-Plymouth Cadillac, Inc.
  Don Massey Cadillac   40475 Ann Arbor Rd.
 
      Plymouth, MI
 
       
Sonic Resources, Inc.
      7000 Las Vegas Blvd. N.
 
      Suite 200
 
      Las Vegas, NV
 
       
Sonic — Richardson F, L.P.
  North Central Ford   1819 N. Central Expy.
 
      Richardson, TX

Schedule 6.13 - Page 17



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic — Sanford Cadillac, Inc.
  Massey Cadillac of Sanford   3700 S. Hwy. 17-92
 
      Sanford, FL
 
       
Sonic Santa Monica M, Inc.
  W.I. Simonson   1626 Wilshire Blvd.
Santa Monica, CA
 
       
 
      1330 Colorado Ave.
 
      Santa Monica, CA
 
       
 
  (Service)   1215 — 17th St.
 
      Santa Monica, CA
 
       
 
  (Parking)   1415 Euclid & 1308 Santa Monica Blvd.
 
      Santa Monica, CA
 
       
Sonic Santa Monica S, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic-Saturn of Silicon Valley,
      6415 Idlewild Rd.
Inc.
      Suite 109
 
      Charlotte, NC
 
       
Sonic-Serramonte I, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Shottenkirk, Inc.
  Pensacola Honda   5600 Pensacola Blvd.
 
      Pensacola, FL
 
       
Sonic — Stevens Creek B, Inc.
  Stevens Creek BMW   4343 Stevens Creek Blvd.
 
      San Jose, CA
 
       
 
      4333 Stevens Creek Blvd.
 
      San Jose, CA
 
       
 
  Stevens Creek BMW — Offsite   1507 S. 10th St.
 
  Vehicle Storage   San Jose, CA
 
       
Sonic — Stone Mountain T, L.P.
  Stone Mountain Toyota   5065 U.S. Hwy. 78
 
  Stone Mountain Scion   Stone Mountain, GA

Schedule 6.13 - Page 18



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Tysons Corner H, Inc.
  Honda of Tysons Corner   1580 Spring Hill Rd.
 
      Vienna, VA
 
       
 
  (Body Shop)   1548 Spring Hill Rd.
Vienna, VA
 
       
 
  (Storage Lot)   Two acres adjacent to 1592 Spring Hill Rd.
 
       
 
      One acre lot on Tyco Rd. at corner of 1500 Spring Hill Rd.
 
       
 
  (Storage Lot)   8521 Leesburg Pike
Vienna, VA
 
       
Sonic Tysons Corner Infiniti, Inc.
  Infiniti of Tysons Corner   8527 Leesburg Pike
Vienna, VA
 
       
 
  (Wash Bays)   8525 Leesburg Pike
Vienna, VA
 
       
Sonic — University Park A, L.P.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic-Volvo LV, LLC
  Volvo of Las Vegas   7705 W. Sahara Ave.
 
      Las Vegas, NV
 
       
Sonic Walnut Creek M, Inc.
  Mercedes-Benz of Walnut Creek   1301 Parkside Dr.
 
      Walnut Creek, CA
 
       
 
  (Jensen Lease)   1360 Pine St.
 
      Walnut Creek, CA
 
       
 
  (Parking Lot)   1300 Pine St.
 
      Walnut Creek, CA
 
       
Sonic-West Covina T, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Sonic — Williams Cadillac, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC

Schedule 6.13 - Page 19



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
Sonic Wilshire Cadillac, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
SRE Alabama — 2, LLC
  N/A   N/A
 
       
SRE Alabama-5, LLC
  N/A   N/A
 
       
SRE California — 1, LLC
  N/A   N/A
 
       
SRE California — 2, LLC
  N/A   N/A
 
       
SRE California — 3, LLC
  N/A   N/A
 
       
SRE California — 4, LLC
  N/A   N/A
 
       
SRE California — 5, LLC
  N/A   N/A
 
       
SRE California — 7 SCB, LLC
  N/A   N/A
 
       
SRE California — 8 SCH, LLC
  N/A   N/A
 
       
SRE Colorado — 1, LLC
  N/A   N/A
 
       
SRE Florida — 1, LLC
  N/A   N/A
 
       
SRE Florida — 2, LLC
  N/A   N/A
 
       
SRE Holding, LLC
  N/A   N/A
 
       
SRE Oklahoma-1, LLC
  N/A   N/A
 
       
SRE Oklahoma-2, LLC
  N/A   N/A
 
       
SRE Oklahoma-5, LLC
  N/A   N/A
 
       
SRE South Carolina — 2, LLC
  N/A   N/A
 
       
SRE South Carolina — 3, LLC
  N/A   N/A
 
       
SRE South Carolina — 4, LLC
  N/A   N/A
 
       
SRE Tennessee-4, LLC
  N/A   N/A
 
       
SRE Texas — 1, L.P.
  N/A   N/A
 
       
SRE Texas — 2, L.P.
  N/A   N/A

Schedule 6.13 - Page 20



--------------------------------------------------------------------------------



 



              IV.         Trade Names, Trade Styles,     I.   Fictitious Names  
V. Name   and “d/b/a” Names   Collateral Locations
SRE Texas — 3, L.P.
  N/A   N/A
 
       
SRE Texas — 4, L.P.
  N/A   N/A
 
       
SRE Texas — 5, L.P.
  N/A   N/A
 
       
SRE Texas — 6, L.P.
  N/A   N/A
 
       
SRE Texas — 7, L.P.
  N/A   N/A
 
       
SRE Texas — 8, L.P.
  N/A   N/A
 
       
SRE Virginia — 1, LLC
  N/A   N/A
 
       
Stevens Creek Cadillac, Inc.
  St. Claire Cadillac   3737 Stevens Creek Blvd.
Santa Jose, CA
 
       
 
  St. Claire Cadillac — Offsite    
 
  Vehicle Storage   1507 South 10th St., San Jose, CA
 
       
Town and Country Ford, Incorporated
  Town and County Ford   5401 E. Independence Blvd.
Charlotte, NC
 
       
Z Management, Inc.
      6415 Idlewild Rd.
 
      Suite 109
 
      Charlotte, NC
 
       
Windward, Inc.
  Honda of Hayward   24895 Mission Blvd.
 
  (Service)   Hayward, CA
 
       
 
  Ground Lease   24947-24975 Mission Blvd.
 
  (Sales)   Hayward, CA
 
       
 
  (Vehicle Display)   24919 Mission Blvd.
Hayward, CA
 
       
 
  (Vehicle Storage)   Fletcher Ln.
 
      Hayward, CA
 
       
 
  Ground Lease   24933 Mission Blvd.
 
  (Sales)   Hayward, CA

Schedule 6.13 - Page 21



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

              Secured Party   File Date   File Number   Collateral
Sonic Automotive, Inc.
           
Delaware Secretary of State
           
 
           
Dell Financial Services L.P.
  05/19/2006    61708031   Leased equipment
 
           
Amendment: Continuation
  04/20/2011    20111474157    
 
           
Dell Financial Services L.P.
  05/19/2006    61708049   Leased equipment
 
           
Amendment: Continuation
  04/20/2011    20111474140    
 
           
Greater Bay Bank N.A.
  02/29/2008    2008 0732816   Leased Equipment: 1 Komatsu Forklift FG15SHT-17
s/n 673434
 
           
GE Money Bank
  06/29/2010    20102272346   Precautionary filing relating to GE Money Bank
CarCareONE open-end credit program.

Schedule 7.01 - Page 1



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Autobahn, Inc., d/b/a Autobahn Motors
               
 
               
California Secretary of State
               
 
               
Mercedes-Benz of North America, LLC
  12/10/1991     91261652     Motor vehicles, parts and accessories for which
payment has not been received by Mercedes-Benz North America, Inc. in accordance
with the provisions of the Mercedes-Benz Dealer Agreement
 
               
Amendment: Continuation
  08/21/1996     96234C0412      
 
               
Amendment: Change Debtor address
  01/21/1997     97021C0292      
 
               
Amendment: Change S/P name from Inc. to LLC
  09/27/2000     00273C0058      
 
               
Amendment: Continuation
  10/30/2001     01304C0008      
 
               
Amendment: Continuation
  10/10/2006     06-70880947      
 
               
FAA Beverly Hills, Inc., d/b/a Beverly Hills BMW
               
California Secretary of State
               
 
               
BMW of North America, LLC
  10/27/1999     9930660594     A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, tools, special tools, equipment, signage, warranty
advances, holdbacks, incentives, warranty credits, parts and accessories,
Lifestyle products and gift articles that are manufactured or sold by Bayerische
Motoren Werks AG and/or BMW of North America, Inc. and/or bear trademarks of
BMW, all accessions and additions thereto and all proceeds of any of the
foregoing, including insurance proceeds, and a security interest in and right of
setoff with respect to all credits and right to payment (e.g. holdbacks,
bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired
 
               
Amendment: Continuation
  08/20/2004     04-10021858      
 
               
Amendment: Change S/P name from Inc. to LLC
  05/10/2005     05-70262321      

Schedule 7.01 - Page 2



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Amendment: Restate collateral to delete Inc. and add LLC
  05/10/2005     05-70262327      
 
               
Amendment: Delete Debtor d/b/a
  05/10/2005     05-70262328      
 
               
Amendment: Change Debtor information
  10/30/2007     07-71348214      
 
               
Amendment: Change Debtor information
  10/30/2007     07-71348217      
 
               
Amendment: Change Debtor information
  10/30/2007     07-71348201      
 
               
Amendment: Change Debtor information
  12/04/2007     07-71389993      
 
               
Amendment: Continuation
  08/04/2009     09-72045370      
 
               
Amendment: Change Debtor information
  02/10/2011     11-72603191      
 
               
FAA Las Vegas H, Inc., d/b/a Honda West
         
Nevada Secretary of State
               
 
               
Lakeland Bank Equipment Leasing Division
  03/27/2007     2007009438-2     Leased Equipment: Market Scan System
 
               
 
               
FAA Serramonte, Inc., d/b/a Serramonte Auto Plaza, Serramonte Mitsubishi,
Serramonte Nissan
California Secretary of State
               
 
               
Nissan Motor Acceptance Corporation
  05/05/2005     05-7025737733     Signs, together with all related materials,
tools, parts, fittings, supports, fixings, attachments, illumination, electrical
cables, connections and equipment, and concrete foundations
 
               
Amendment: Change S/P address
  11/06/2006     06-70909112      
 
               
Amendment: Change S/P address
  02/25/2008     08-71483201      
 
               
Amendment: Continuation
  12/04/2009     09-72160741      

Schedule 7.01 - Page 3



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
FAA Stevens Creek, Inc., d/b/a Stevens Creek Nissan
         
California Secretary of State
               
 
               
Nissan Motor Acceptance Corporation
  08/21/2007     07-7126162527     Signs, together with all related materials,
tools, parts, fittings, supports, fixings, attachments, illumination, electrical
cables, connections and equipment, and concrete foundations.
 
               
Ryna Capital Corporation
  04/27/2010     10-7229801878     Leased Equipment: Items per lease schedule
#229720 which includes: 1- 240 Complete system WR Series including: 1 — 240 TALL
Lighted Drawer, Server, 17” Flat Monitor, Mouse, Keyboard, CDRW, Web Plus,
Automated Report Generator and Auto Sales Plus SW License.
 
               
 
               
Fort Mill Ford, Inc.
               
South Carolina Secretary of State
               
 
               
Ford Motor Company
  10/27/1986     86-051658     All motor vehicles together with all equipment
and accessories thereto, including all current and after acquired motor
vehicles, held as inventory on lease or rental; or held for lease, rental or
sale, pursuant to a Rent-A-Car System and Lease Agreement between secured party
and debtor
 
               
Amendment: Change Debtor address
  03/09/1989     89-012309      
 
               
Amendment: Change Debtor address
  04/27/1989     89-021926      
 
               
Amendment: Continuation
  05/06/1991     91-022733      
 
               
Amendment: Continuation
  05/16/1996     960516-113648A      
 
               
Amendment: Change Debtor address
  02/15/2001     010215-113328A      
 
               
Amendment: Continuation
  05/02/2001     010502-102524A      
 
               
Amendment: Change S/P address
  08/09/2002     020809-1036398      
 
               
Amendment: Continuation
  06/08/2006     060608-1052069      
 
               
Amendment: Correct Debtor information
  01/19/2010     100119-1316121      

Schedule 7.01 - Page 4



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Marcus David Corporation, d/b/a Town and Country Toyota, Town and Country Toyota
Certified Used Cars, Town and Country Toyota-Scion
North Carolina Secretary of State
                 
Coactive Capital Partners LLC
  08/18/2006     20060080665E     Leased Equipment: computer equipment
 
               
 
               
Amendment: Assignment from US Bancorp
  03/22/2007     20070028051G      
 
               
US Bancorp
  08/29/2007     20070082898F     3 Optiplex 745; 3 15” flat panel; 1 new
vehicle lease, retail finance, 2 desk mod seats MDesking modules
 
               
Main Street National Bank
  06/03/2008     20080051421E     Leased Equipment: 1 DCMdata Digital Lot system
including: Itab pen tablet data collection device, printer, internal modem,
database synchronization, web site creation and Digital Lot software license
 
               
 
               
Ontario L, LLC, d/b/a Crown Lexus
               
California Secretary of State
               
 
               
Lakeland Bank Equipment Leasing Division
  05/23/2007     07-7115027818     Leased Equipment: Market Scan System
 
               
 
               
Philpott Motors, Ltd., d/b/a Philpott Ford, Philpott Toyota, Philpott Motors
Hyundai
Texas Secretary of State
               
 
               
Greater Bay Bank N.A.
  10/12/2007     07-0035038743     1 — Used Forklift E15S s/n 324E12613416
including parts, accessories, substitutions, additions, accessions and
replacements thereto, and all proceeds.
 
                SAI Ann Arbor Imports, LLC, f/k/a Sonic-Ann Arbor Imports, Inc.,
d/b/a Mercedes-Benz of Ann Arbor, BMW of Ann Arbor, Auto-Strasse
Michigan Secretary of State
               
 
               
BMW of North America, LLC
  10/23/2003     2003202420-2     A purchase money security interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light trucks, motorcycles, tools, special tools, equipment,
signage, warranty

Schedule 7.01 - Page 5



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              advances, parts and accessories, Lifestyle products and gift
articles that are manufactured or sold by Bayerische Motoren Werks AG and/or BMW
of North America, LLC and/or bear trademarks of BMW, all accessions and
additions thereto and all proceeds of any of the foregoing, including insurance
proceeds, and a security interest in and right of setoff with respect to all
credits and right to payment (e.g. holdbacks, bonuses, incentives, warranty
credits and the like) held by BMW, its subsidiaries and affiliates for the
account of debtor, and as to the foregoing whether now owned or hereafter
acquired
 
               
Amendment: Change Debtor information
  11/21/2006     2006194891      
 
               
Amendment: Continuation
  09/05/2008     2008139289-4      
 
               
Amendment: Change Debtor name
  01/26/2009     2009012242-6      
 
               
Mercedes-Benz USA, LLC
  11/05/2003     2003212735-1     Motor vehicles, parts, and accessories for
which payment has not been received by Mercedes-Benz USA, LLC, in accordance
with the provisions of the Mercedes-Benz Dealer Agreements
 
               
Amendment: Continuation
  09/25/2008     2008149688-2      
 
               
Amendment: Change Debtor name
  02/12/2009     2009023157-8      
 
               
Vesco Oil Corporation
Note: Additional debtor: Auto-Strasse, Ltd.
  04/07/2004     2004070435-5     Equipment on loan — 4 218-445 Std Oil Reel; 2
224-886 Reel; 6 218-546 Kit; 2 218-548 End Panel Kit; 2 218-588 Solonoid Kit; 4
3330-008 Solonoid Kit; 500 ft wire; 2 203-523 Mt. Channel; 460 ft. 5/8” steel
tubing; 120 ft 11/2 “ black pipe; 40 Ft Unistrut; 1 P6-12CIT hose 6’ x 3/4
 
               
Amendment: Continuation
  10/21/2008     2008162771-6      
 
               
Vesco Oil Corporation
  05/30/2007     2007085884-9    
Equipment on loan: (1) DW165 tank, 165 gal double wall; (1) G575215A pump,
flojet; (1) 1740002S strainer, flojet; (1) A770A30B-PB hose, flex 1/4” x 30”;
(1) 180-685 water bibb; (1) 110-318 air regulator; (1) 29850

Schedule 7.01 - Page 6



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
             
air gauge; (1) 210 air coupler; (1) P6-6 hose 6’ x 2/8” air
 
               
Vesco Oil Corporation
  03/15/2010     2010034515-4     Equipment on loan 1 75500 Power Steering Fluid
Service Machine, 1 M75600 SS Cleaner Appl Tool, 1 M74100 Tool, Air Intake System
 
               
Vesco Oil Corporation
  03/17/2010     2010035558-5     Equipment on loan 1 M75600 SS Cleaner Appl
Tool, 1 M75500 Power Steering Machine, 1 M73010 GM Kit SSAKITGM, 1 RM7805 3 Tube
Power Flush Machine, 1 M98250 Brake Fluid Machine
 
                SAI Atlanta B, LLC, f/k/a Sonic-Global Imports, L.P., d/b/a
Global Imports BMW, Global Imports MINI
Georgia Central Filing
               
 
               
Compass Bank

Amendment: Partial release (copy missing)

Amendment: Continuation
  03/26/1999     033-1999-005311     All present and future accounts and general
intangibles purchased by or transferred to secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect, all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amounts at any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
               
Amendment: Continuation
  03/16/2001     033-2001-003309      
 
               
 
  12/08/2003     033-2003-011919      
 
               
 
  12/19/2008     0332008-12560        
BMW of North America, LLC
  09/04/2007     0602007-10773     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to

Schedule 7.01 - Page 7



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              payment (e.g. holdbacks, bonuses, incentives, warranty credits and
the like) held by BMW, its subsidiaries and affiliates for the account of
debtor, and as to the foregoing whether now owned or hereafter acquired
 
               
Amendment: Change Debtor name
  03/02/2009     0602009-01822      
 
               
SAI Broken Arrow C, LLC, f/k/a Speedway Chevrolet, Inc.
Oklahoma Secretary of State
               
 
               
American Tire Distributors, Inc.
  06/21/2005     2005007653634     All inventory or merchandise purchased from
secured party and held for sale or lease or furnished or to be furnished under
contract of service, and all proceeds of the foregoing, and all equipment and
proceeds thereof including all additions, accessions or substitutions; all
proceeds
 
               
Amendment: Continuation
  02/22/2010     20100222020166230      
 
                SAI Clearwater T, LLC, f/k/a Sonic Automotive-Clearwater, Inc.,
d/b/a/ Clearwater Toyota, Clearwater Scion
Florida Secretary of State
               
 
               
US Bancorp
  07/20/2006     200603215252     Leased Equipment: Computer equipment
 
               
 
               
US Bancorp
  11/29/2006     200604254170     Leased Equipment: Computer equipment
 
               
 
                SAI Fort Myers B, LLC, f/k/a Sonic-FM, Inc., d/b/a BMW of Fort
Myers
Florida Secretary of State
               
 
               
BMW of North America, LLC
  04/05/2002     200200808778     A purchase money security interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light trucks, motorcycles, tools, special tools, equipment,
signage, warranty advances, parts and accessories, Lifestyle products and gift
articles that are manufactured or sold by Bayerische Motoren Werks AG and/or BMW
of North America, LLC and/or bear trademarks of BMW, all accessions and
additions thereto and all proceeds of any of the foregoing, including insurance
proceeds, and a security interest in and right of setoff with respect to all
credits and right to payment (e.g. holdbacks, bonuses, incentives,

Schedule 7.01 - Page 8



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              warranty credits and the like) held by BMW, its subsidiaries and
affiliates for the account of debtor, and as to the foregoing whether now owned
or hereafter acquired
 
               
Amendment: Continuation
  01/29/2007     200704690533      
 
               
Amendment: Change Debtor information
  03/10/2008     200807835615      
 
               
Amendment: Change Debtor name
  02/27/2009     200900101049      
 
               
Amendment: Add collateral
  06/01/2010     201002611537     A purchase money security interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, Sports
Activity Vehicles/light trucks, motorcycles, MINI vehicles, tools, special
tools, equipment, signage, warranty advances, holdbacks, incentives, warranty
credits, parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and rights to
payments (e.g. holdbacks, bonuses, incentives, warranty credits and the like)
held by BMW, its subsidiaries and affiliates for the account of debtor, and as
to the foregoing whether now owned or hereafter acquired
 
               
Amendment: Change Debtor information
  08/26/2010     201003111295      
 
               
SAI Fort Myers M, LLC, f/k/a Sonic-FM Automotive, LLC, d/b/a Mercedes-Benz of
Fort Myers
Florida Secretary of State
               
 
               
Mercedes-Benz USA, LLC
  02/29/2000     200000050147-6     Motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA, Inc. in accordance
with the provisions of the Mercedes-Benz Dealer Agreement
 
               
Amendment: Change S/P name from Inc. to LLC
  02/16/2001     200100036392-5      
 
               
Amendment: Continuation
  11/19/2004     20040835754X      
 
               
Amendment: Change Debtor information
  12/21/2006     200604417827      

Schedule 7.01 - Page 9



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Amendment: Change Debtor name
  02/11/2009     200900014006      
 
               
Amendment: Continuation
  01/20/2010     20100187531X      
 
                SAI Irondale Imports, LLC, f/k/a Sonic-Williams Imports, Inc.,
d/b/a Tom Williams Imports, Audi, BMW, Porsche, Land Rover
Alabama Secretary of State
               
 
               
BMW of North America, LLC
  02/17/2000     B2000-07123 FS     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Change Debtor address
  03/23/2004     B2000-07123AM      
 
               
Amendment: Change Debtor name to delete d/b/a
  02/01/2005     B2000-07123AM      
 
               
Amendment: Change S/P name from BMW of North America, Inc.
  02/01/2005     B2000-07123AM      
 
               
Amendment: Continuation
  02/01/2005     B2000-07123 CS      
 
               
Amendment: Restate collateral
  01/17/2006     B2000-07123 AM     A Purchase Money Security Interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light trucks, motorcycles, tools, special tools, equipment,
signage, warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America LLC (collectively
“BMW”) and/or bear trademarks of BMW, all accessions and

Schedule 7.01 - Page 10



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              additions thereto and all proceeds of any of the foregoing,
including insurance proceeds, and a security interest in and right to set off
with respect to all credits and rights to payments held by BMW, its subsidiaries
and affiliates for the account of debtor, and as to all of the foregoing whether
now owned or hereafter acquired.
 
               
Amendment: Change Debtor name
  04/02/2009     B2000-07123AM      
 
               
Amendment: Change Debtor address
  10/01/2009     B2000-07123AM      
 
               
Amendment: Continuation
  12/10/2009     B2000-07123CS      
 
               
Compass Bank dba Commercial Billing Services
 
08/08/2002    
B02-0660244 FS    
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between debtor
and secured party as now or hereafter in effect, all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amounts at any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party
 
               
Amendment: Continuation
  05/07/2007     B02-0660244CS      
 
               
Compass Bank dba Commercial Billing Service
 
03/31/2009    
B09-7049385    
All present and future accounts and general intangibles purchased by or
transferred to S/P pursuant to that certain agreement between debtor and S/P as
now or hereafter in effect, all reserves, balances, deposits and property at any
time to the credit of debtor by S/P (including without limit all amounts at any
time owing to debtor by S/P in connection with said agreement) or in the
possession of S/P.
 
                SAI Irondale L, LLC, f/k/a Sonic-Williams Motors, LLC, d/b/a Tom
Williams Lexus
Alabama Secretary of State
               
 
               
Compass Bank dba Commercial Billing Service
 
07/26/2002    
B02-0622674 FS    
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between debtor
and secured party as now or hereafter in effect, all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amounts at any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party

Schedule 7.01 - Page 11



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Amendment: Continuation
  04/05/2007     B02-0622674CS      
 
               
Amendment: Change Debtor name
  04/23/2009     B02-0622674AM      
 
                SAI Long Beach B, Inc., d/b/a Long Beach BMW, Long Beach MINI
California Secretary of State
               
 
               
BMW of North America, LLC
  08/13/2007     07-7125294239     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
SAI Monrovia B, Inc., d/b/a BMW of Monrovia, MINI of Monrovia
California Secretary of State
               
 
               
BMW of North America, LLC
  07/18/2007     07-7121775916     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired.

Schedule 7.01 - Page 12



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral SAI
Montgomery B, LLC, f/k/a Sonic Montgomery B, Inc., d/b/a BMW of Montgomery
Alabama Secretary of State
               
 
               
BMW of North America, LLC
  06/27/2005     B05-0489290 FS     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Change Debtor name
  04/02/2009     B05-0489290AM      
 
               
Amendment: Continuation
  03/10/2010     B05-0489290CS      
 
                SAI Montgomery CH, LLC, f/k/a Capitol Chevrolet and Imports,
Inc., d/b/a Capitol Chevrolet, Capitol Hyundai
Alabama Secretary of State
 
               
Compass Bank
  08/19/2002     B02-0691500 FS     All present and future accounts and general
intangibles purchased by or transferred to secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect, all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amounts at any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
               
Amendment: Change debtor information
  08/15/2005     B02-0691500AM      
 
               
Amendment: Continuation
  05/07/2007     B02-0691500CS      
 
                SAI Nashville CSH, LLC, f/k/a Sonic-Crest Cadillac, LLC, d/b/a
Crest Cadillac, Crest Hummer, Crest Saab
Tennessee Secretary of State
               
 
               
Compass Bank dba Commercial Billing Service
 
05/13/2002    
102-020599    
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between

Schedule 7.01 - Page 13



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              debtor and secured party as now or hereafter in effect, all
reserves, balances, deposits and property at any time to the credit of debtor
with secured party (including all amounts at any time owing to debtor by secured
party in connection with said agreement) or in the possession of secured party
 
               
Amendment: Amend amount of maximum principal indebtedness
 
06/01/2002    
302-032546      
 
               
Amendment: Continuation
  02/09/2007     107-006316      
 
               
Amendment: Change Debtor Name
  04/23/2009     309-020596      
 
               
Irwin Union Bank and Trust Company
  06/29/2001     301-084579     Contract #40052138LE — Car wash machinery and
equipment together with all accessions, attachments and additions thereto and
replacements thereof
 
               
Amendment: Continuation
  01/23/2006     206-004296      
 
                SAI Nashville H, LLC, f/k/a Sonic-Crest H, LLC, d/b/a Crest
Honda
Tennessee Secretary of State
               
 
               
Compass Bank dba Commercial Billing Service
 
06/24/2002    
202-036728    
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between debtor
and secured party as now or hereafter in effect, all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amounts at any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party
 
               
Amendment: Continuation
  03/02/2007     307-114168      
 
               
Amendment: Change Debtor name
  04/23/2009     309-020595      
 
                SAI Nashville M, LLC, f/k/a Sonic Nashville M, LLC, f/k/a Sonic
Nashville MB, Inc., d/b/a Mercedes-Benz of Nashville, smart Center of Nashville
Tennessee Secretary of State
               
 
               
Mercedes-Benz USA, LLC
  04/07/2005     305-020582     Motor vehicles, parts, and accessories for which
payment has not been received by Mercedes-Benz USA, LLC in accordance with the
provisions of the Mercedes-Benz Dealer Agreements

Schedule 7.01 - Page 14



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Amendment: Change Debtor name
  02/12/2009     209-007725      
 
               
Amendment: Continuation
  01/21/2010     210-008425      
 
                SAI Oklahoma City C, LLC, f/k/a Sonic-West Reno Chevrolet, Inc.,
d/b/a City Chevrolet
Oklahoma Secretary of State
               
 
               
American Tire Distributors, Inc.
  07/25/2005     2005009154834     All inventory or merchandise purchased from
secured party and held for sale or lease or furnished or to be furnished under
contract of service, and all proceeds of the foregoing, and all equipment and
proceeds thereof including all additions, accessions or substitutions; all
proceeds
 
               
Amendment: Continuation
  02/23/2010     20100223020172910      
 
               
Morgan Tire LLC
  03/23/2009     2009002741227     All now owned and hereafter acquired
inventory of S/P, supplied products, wherever located, together with all
accounts receivable and the proceeds arising from the sale and other disposition
thereof, including all increases, substitutes, replacements, additions, and
accessions thereto to secure the indebtedness owed by Debtor to S/P.
 
                SAI Oklahoma City T, LLC, f/k/a Wrangler Investments, Inc.,
d/b/a Dub Richardson Toyota, Dub Richardson Scion
Oklahoma Secretary of State
               
 
               
American Tire Distributors, Inc.
  02/27/2006     2006002320015     All debtors inventory or merchandise
purchased from Secured Party now or hereafter acquired and held for sale or
lease or furnished or to be furnished under contract of services, and all
proceeds of the foregoing (all hereinafter called inventory), and all equipment
and proceeds thereof including any and all additions, accessions, or
substitutions; proceeds
 
               
Amendment: Continuation
  11/24/2010     20101124021165130      
 
                SAI Orlando CS, LLC, f/k/a Sonic-North Cadillac, Inc., d/b/a
Massey Cadillac, Massey Saab of Orlando
Florida Secretary of State
               
 
               
The Valvoline Company, a division of Ashland Inc.
 
09/08/2006    
200603608203    
Leased Equipment: Fluid pumping equipment

Schedule 7.01 - Page 15



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
                SAI Tulsa N, LLC, f/k/a Riverside Nissan, Inc., d/b/a Riverside
Nissan
Oklahoma Secretary of State
               
 
               
Nissan Motor Acceptance Corporation
  12/02/2004     2004014646027     Signs, together with all related materials,
tools, parts, fittings, supports, fixings, attachments, illumination, electrical
cables, connections and equipment.
 
               
Amendment: Change S/P information
  10/18/2006     E2006012619229      
 
               
Amendment: Change S/P information
  04/01/2008     E2008003657132      
 
               
Amendment: Continuation
  07/16/2009     2009007135330      
 
                SAI Tulsa T, LLC, f/k/a Sonic-Oklahoma T, Inc., d/b/a Riverside
Toyota, Riverside Scion
Oklahoma Secretary of State
               
 
               
J.D. Young Leasing, LLC
  10/30/2008     E2008012366836     Leased Equipment: 2 — PHSI Black Water
Systems s/n 0650202857 and 0736207610
 
               
 
                Sonic Automotive-1720 Mason Ave., DB, Inc.
Florida Secretary of State
               
 
               
American Tire Distributors, Inc.
  06/23/2006     200602981172     All debtors inventory or merchandise purchased
from Secured Party now or hereafter acquired and held for sale or lease or
furnished or to be furnished under contract of services, and all proceeds of the
foregoing (all hereinafter called inventory), and all equipment and proceeds
thereof including any and all additions, accessions, or substitutions; proceeds
 
                Sonic Automotive-1720 Mason Ave., DB, LLC, d/b/a Mercedes-Benz
of Daytona Beach
Florida Secretary of State
               
 
               
Mercedes-Benz of North America, Inc.
  01/04/1999     990000001662-8     Motor vehicles, parts and accessories for
which payment has not been

Schedule 7.01 - Page 16



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              received by Mercedes-Benz North America, Inc. in accordance with
the provisions of the Mercedes-Benz Deal Agreement
 
               
Amendment: Change additional debtor d/b/a from Higgenbothem Automobiles
  06/30/2000     200000151617-6      
 
               
Amendment: Continuation
  11/10/2003     200305418988      
 
               
Amendment: Continuation
  09/25/2008     200809230362      
 
                Sonic Automotive 2752 Laurens Rd., Greenville, Inc., d/b/a
Century BMW, Century MINI
South Carolina Secretary of State
               
 
               
Compass Bank d/b/a Commercial Billing Service
 
10/01/1998    
981001-091107A    
All present and future accounts and general intangibles purchased by or
transferred to the secured party pursuant to that certain agreement between
debtor and secured party as now or hereafter in effect; all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amount oat any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party
 
               
Amendment: Continuation
  07/14/2003     030714-1246220      
 
               
Amendment: Continuation
  07/16/2008     080716-0906202      
 
               
BMW of North America LLC
  08/05/2002     020805-1140573     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Delete debtor d/b/a
  10/27/2005     051027-1204584      

Schedule 7.01 - Page 17



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Amendment: Continuation
  05/22/2007     070522-1229389      
 
               
Amendment: Change Debtor information
  08/19/2009     090819-1248279      
 
                Sonic Automotive 5260 Peachtree Industrial Blvd., LLC, d/b/a
Dyer and Dyer Volvo, Volvo at Gwinnett Place
Georgia Secretary of State
               
 
               
Compass Bank
  10/01/1987     87-9976     All present and future accounts and general
intangibles purchased by or transferred to secured party pursuant to that
certain agreement between debtor and secured party as now or hereafter in
effect, all reserves, balances, deposits and property at any time to the credit
of debtor with secured party (including all amounts at any time owing to debtor
by secured party in connection with said agreement) or in the possession of
secured party
 
               
Amendment: Change S/P from Central Bank of the South dba Commercial Billing
Service
  07/29/1997     044-1997-007559      
 
               
Amendment: Continuation
  07/29/1997     044-1997-007560      
 
               
Amendment: Change Debtor name to Sonic Automotive, Inc. from Dyer & Dyer Inc.
 
05/20/1998    
044-1998-005201      
 
               
Amendment: Add additional Debtor address
  09/29/1999     044-1999-008249      
 
               
Amendment: Add additional Debtor address
  03/03/2000     044-2000-002232      
 
               
Amendment: Change Debtor name from Sonic Automotive
 
08/20/2001    
044-2001-006054      
 
               
Amendment: Continuation
  07/18/2002     044-2002-003612      
 
               
Amendment: Continuation
  07/06/2007     044200702639      

Schedule 7.01 - Page 18



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral Sonic
Automotive-9103 E. Independence, NC, LLC, d/b/a Infiniti of Charlotte
North Carolina Secretary of State
               
 
               
Infiniti Financial Services, a division of Nissan Motor Acceptance Corporation
 
12/04/2007    
20070113213A    
Leased Equipment: Signs, together with all related materials, tools, parts,
fittings, supports, fixings, attachments, illumination, electrical cables,
connections and equipment, and concrete foundations.
 
                Sonic Automotive of Chattanooga, LLC, d/b/a BMW of Chattanooga
Tennessee Secretary of State
               
 
               
BMW of North America, LLC
  10/28/2002     302-060389     A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired
 
               
Amendment: Change Debtor information
  11/21/2006     206-073733      
 
               
Amendment: Continuation
  07/24/2007     107-039829      
 
                Sonic Automotive of Nashville, LLC, d/b/a BMW of Nashville, MINI
of Nashville, Sonic Automotive Body Shop
Tennessee Secretary of State
               
 
               
Compass Bank dba Commercial Billing Service
 
10/12/1998    
982-085571    
All present and future accounts and general intangibles purchased by or
transferred to the secured party pursuant to that certain agreement between
debtor and secured party as now or hereafter in effect; all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amount oat any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party

Schedule 7.01 - Page 19



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Amendment: Add Debtor address
  03/26/1999     993-016437      
 
               
Amendment: Continuation
  07/08/2003     103-029596      
 
               
Amendment: Continuation
  07/16/2008     208-035771      
 
               
BMW of North America, LLC
  10/28/2002     302-060387     A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, MINI vehicles, tools, special tools, equipment, signage,
warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America, LLC and/or bear
trademarks of BMW, all accessions and additions thereto and all proceeds of any
of the foregoing, including insurance proceeds, and a security interest in and
right of setoff with respect to all credits and right to payment (e.g.
holdbacks, bonuses, incentives, warranty credits and the like) held by BMW, its
subsidiaries and affiliates for the account of debtor, and as to the foregoing
whether now owned or hereafter acquired
 
               
Amendment: Continuation
  07/23/2007     107-039469      
 
               
Amendment: Change Debtor information
  08/20/2010     110-036064      
 
                Sonic Automotive of Texas, L.P., d/b/a Lone Star Ford
Texas Secretary of State
               
 
               
Danka Financial Services
  09/26/2001     02-0004414813     Leased copier
 
               
Amendment: Continuation
  09/19/2006     06-00312562      
 
                Sonic-2185 Chapman Rd., Chattanooga, LLC, d/b/a Economy Honda
Cars, Economy Honda Superstore
Tennessee Secretary of State
               
 
               
Compass Bank dba Commercial Billing Service
 
08/30/2001    
301-095978    
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between

Schedule 7.01 - Page 20



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              debtor and secured party as now or hereafter in effect, all
reserves, balances, deposits and property at any time to the credit of debtor
with secured party (including all amounts at any time owing to debtor by secured
party in connection with said agreement) or in the possession of secured party
 
               
Amendment: Continuation
  05/03/2006     306-125297      
 
                Sonic-Calabasas A, Inc., d/b/a Acura 101 West
California Secretary of State
               
 
               
US Bancorp
  02/20/2007     07-7103274091     Leased Equipment: Optiplex 74519 ELO Flat
Panel monitor desking module
 
               
 
               
US Bancorp
  02/19/2008     08-7147676470     2 Optiplex 745; 2 15” flat panel; 1 network
seat, custom SW desking module
 
                Sonic-Calabasas M, Inc., d/b/a Mercedes-Benz of Calabasas
California Secretary of State
                 
Mercedes-Benz USA, LLC
  07/31/2007     07-7124004691     New motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA LLC, in accordance with
the provisions of the Mercedes-Benz Dealer Agreements
 
               
Sonic-Camp Ford, L.P.
               
Texas Secretary of State
               
 
               
Dept. of Treasury — IRS
  06/12/2006     06-0020027289     Federal tax lien in the amount of $11,165.91
 
                Sonic-Capitol Cadillac, Inc., d/b/a Capitol Cadillac, Capitol
Hummer
Michigan Secretary of State
               
 
               
Vesco Oil Corporation
  04/19/2006     2006070892-7     Fluid pumping equipment
 
               
Amendment: Continuation
  11/10/2010     2010150472-3      
 
               
Vesco Oil Corporation
  06/10/2009     2009085838-6     Equipment on loan — 1 RM74900 Refurb 74000
machine
 
               
Vesco Oil Corporation
  06/26/2009     2009095738-6     Equipment on loan — 2 WO401 Enviropurge
Adapter IT; 2 W31501 S-Tool; 2 RM4000 Enviropurge unit; 1 M75500 machine power
steering

Schedule 7.01 - Page 21



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Sonic-Carson F, Inc., d/b/a Don Kott Ford
               
California Secretary of State
               
 
               
General Electric Capital Corporation
  09/11/2002     0225460680     Leased computer system
 
               
Amendment: Continuation
  04/26/2007     07-71117202      
 
               
Sonic-Carson LM, Inc., d/b/a Don Kott Lincoln Mercury
California Secretary of State
               
 
               
Ford Motor Company
  05/09/2002     0213060440     New, used and demonstrator motor vehicles,
tractors, trailers, semi-trailers and truck and camper bodies, and other goods
which are inventory or equipment on or held for lease, rental or sale, together
with goods with manufacturer’s certificates and certificates of title or
ownership on or held for lease, rental or sale, and all accessions thereto,
pursuant to a Rent-A-Car System and Lease Agreement between secured party and
debtor; manufacturer’s certificates and certificates of title, ownership or
origin and all accessories and replacement parts of any of the above; all
accounts, instruments, chattel paper, lease rentals, contract rights, documents,
general intangibles and supporting obligations
 
               
Amendment: Change S/P address
  09/12/2005     05-70410070      
 
               
Amendment: Continuation
  01/04/2007     07-70975818      
 
               
Sonic-Fort Worth T, L.P., d/b/a Toyota of Fort Worth, Scion of Fort Worth
Texas Secretary of State
               
 
               
Ervin Leasing Company
  10/08/2007     07-0034473311     Leased Equipment: Mobile Mini 8x20 open bay
security office 2007 model s/n JS20U4W0143
 
               
 
                Sonic-Frank Parra Autoplex, L.P., d/b/a Frank Parra Chevrolet,
Frank Parra Chrysler Jeep, Frank Parra Chrysler Jeep Dodge
Texas Secretary of State
               
 
               
Wynns, a division of Illinois Tool Works, Inc.
 
09/07/2010    
10-0025914840    
Enviropurge with sight glass, Enviropurge tool adapter kit [collateral
attributable to Frank Parra CJ]

Schedule 7.01 - Page 22



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Sonic-Lloyd Nissan, Inc., d/b/a Lloyd Nissan, Lloyd Automotive
Florida Secretary of State
               
 
               
Nissan Motor Acceptance Corporation
  03/04/2004     200406349035     Signs, together with all related materials,
tools, parts, fittings, supports, fixings, attachments, illumination, electrical
cables, connections and equipment, and concrete foundations
 
               
Amendment: Change S/P information
  11/14/2006     200604141589      
 
               
Amendment: Change S/P information
  01/09/2008     200807387140      
 
               
Amendment: Continuation
  10/07/2008     200809311389      
 
               
Sonic-Manhattan Fairfax, Inc., d/b/a BMW of Fairfax
Virginia Secretary of State
               
 
               
BMW of North America, LLC
  09/27/1999     990927-7803     All unpaid BMW Motor Vehicles, including BMW
automobiles and motorcycles, warranty advances, holdbacks, incentives, warranty
credits, parts and accessories that are manufactured or sold by Bayerische
Motoren Werks AG and/or BMW of North America, Inc. and or bear trademarks of
BMW, all accessions and additions thereto and all proceeds of any of the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Continuation
  07/09/2004     040709-7310-4      
 
               
Amendment: Change S/P name from Inc. to LLC
  07/14/2005     050714-7028-8      
 
               
Amendment: Delete d/b/a as additional debtor
  07/14/2005     050714-7026-4      
 
               
Amendment: Restate collateral
  12/28/2005     051228-7173-5     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC

Schedule 7.01 - Page 23



--------------------------------------------------------------------------------



 

\

                  Secured Party   File Date     File Number     Collateral
 
              and/or bear trademarks of BMW, all accessions and additions
thereto and all proceeds of any of the foregoing, including insurance proceeds,
and a security interest in and right of setoff with respect to all credits and
right to payment (e.g. holdbacks, bonuses, incentives, warranty credits and the
like) held by BMW, its subsidiaries and affiliates for the account of debtor,
and as to the foregoing whether now owned or hereafter acquired
 
               
Amendment: Change Debtor information
  01/25/2007     070125-7270-6      
 
               
Amendment: Change Debtor information
  09/22/2008     080922-7434-6      
 
               
Amendment: Continuation
  06/08/2009     090608-7646-5      
 
                Sonic Momentum B, L.P., d/b/a Momentum BMW, Momentum MINI,
Momentum Collision Center
Texas Secretary of State
               
 
               
BMW of North America, LLC
  09/24/2004     04-0082933655     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI vehicles, tools, special tools,
equipment, signage, warranty advances, holdbacks, incentives, warranty credits,
parts and accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Continuation
  04/20/2009     09-00112142      
 
                Sonic-Newsome of Florence, Inc., d/b/a Newsome Automotive
(Mercedes), Imports of Florence (BMW), Newsome Chevrolet, Capitol Chevrolet of
Florence
South Carolina Secretary of State
               
 
               
BMW of North America, LLC
  03/29/2000     000329-101319A     A purchase money security interest in all
unpaid BMW motor vehicles, including BMW automobiles, sports activity
vehicles/light trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and

Schedule 7.01 - Page 24



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Delete Debtor d/b/a Imports of Florence
 
03/18/2005    
050318-1140292      
 
               
Amendment: Change S/P name from Inc. to LLC
 
03/18/2005    
050318-1141077      
 
               
Amendment: Continuation
  03/18/2005     050318-1142012      
 
               
Amendment: Restate collateral
  01/17/2006     060117-1205163     A Purchase Money Security Interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light trucks, motorcycles, tools, special tools, equipment,
signage, warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America LLC (collectively
“BMW”) and/or bear trademarks of BMW, all accessions and additions thereto and
all proceeds of any of the foregoing, including insurance proceeds, and a
security interest in and right to set off with respect to all credits and rights
to payments held by BMW, its subsidiaries and affiliates for the account of
debtor, and as to all of the foregoing whether now owned or hereafter acquired.
 
               
Amendment: Continuation
  12/04/2009     091204-1413100      
 
               
Amendment: Change Debtor information
  06/02/2010     100602-0823389      
 
               
Mercedes-Benz USA, LLC
  02/23/2001     010223-134301A     Motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA, LLC in accordance with
the provisions of the Mercedes-Benz Retailer Agreement
 
               
Amendment: Continuation
  02/15/2006     060215-1348517      

Schedule 7.01 - Page 25



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Amendment: Continuation
  01/19/2011     110119-1456052      
 
                Sonic-Plymouth Cadillac, Inc., d/b/a Don Massey Cadillac
Michigan Secretary of State
               
 
               
Vesco Oil Corporation
  06/30/2004     2004132905-7     Equipment on loan: 1 SP Tank custom sized .5;
1 PC275 gallon tank; 120 ft. 5/8” steel tubing; 2 P6-6 H hose 6’x3/8” air; 2
P6-6 hose 6’x3/8” air; 10 6C2ATRL 3/8” gates
 
               
Amendment: Continuation
  01/06/2009     2009002019-1      
 
               
Vesco Oil Corporation
  08/31/2010     2010116704-4     Equipment on Loan 1 M94850 Trans Machine
w/Adapter, 1 M75500 Power Steering Machine
 
                Sonic Santa Monica M, Inc., d/b/a W.I. Simonson
California Secretary of State
               
 
               
Mercedes-Benz USA, LLC
  06/02/2005     05-7029278010     Motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA, LLC in accordance with
the provisions of the Mercedes-Benz Dealer Agreement.
 
               
Amendment: Continuation
  04/16/2010     1072291571      
 
               
State of California, Employment Development Department
 
04/27/2010    
10-7230009789    
State tax lien in the amount of $3,745.62 for the period 10/01/06 — 12/31/06
 
                Sonic-Santa Monica S, Inc., d/b/a Santa Monica Subaru
California Secretary of State
               
 
               
Reyna Capital Corporation
  12/14/2006     06-7095551785     Leased Equipment: Computer equipment and
software
 
               
 
                Sonic-Stevens Creek B, Inc., f/k/a Don Lucas International,
Inc., d/b/a Stevens Creek BMW
California Secretary of State
               
 
               
BMW of North America, Inc.
  01/31/2000     0003360313     A purchase money security interest in all unpaid
BMW motor vehicles, including BMW automobiles, sports activity vehicles/light
trucks, motorcycles, MINI
vehicles, tools, special tools, equipment, signage, warranty advances,
holdbacks, incentives, warranty credits, parts and

Schedule 7.01 - Page 26



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
 
              accessories, Lifestyle products and gift articles that are
manufactured or sold by Bayerische Motoren Werks AG and/or BMW of North America,
LLC and/or bear trademarks of BMW, all accessions and additions thereto and all
proceeds of any of the foregoing, including insurance proceeds, and a security
interest in and right of setoff with respect to all credits and right to payment
(e.g. holdbacks, bonuses, incentives, warranty credits and the like) held by
BMW, its subsidiaries and affiliates for the account of debtor, and as to the
foregoing whether now owned or hereafter acquired
 
               
Amendment: Change Debtor address
  01/30/2001     01031C0242      
 
               
Amendment: Continuation
  11/23/2004     04-70065566      
 
               
Amendment: Change Debtor name from f/k/a
 
11/23/2004    
04-70065565      
 
               
Amendment: Change Debtor address
  03/07/2005     05-70182663      
 
               
Amendment: Change S/P address
  05/10/2005     05-70282350      
 
               
Amendment: Restate collateral
  05/10/2005     05-70262352     A Purchase Money Security Interest in all
unpaid BMW motor vehicles, including but not limited to BMW automobiles, sports
activity vehicles/light trucks, motorcycles, tools, special tools, equipment,
signage, warranty advances, holdbacks, incentives, warranty credits, parts and
accessories, Lifestyle products and gift articles that are manufactured or sold
by Bayerische Motoren Werks AG and/or BMW of North America LLC (collectively
“BMW”) and/or bear trademarks of BMW, all accessions and additions thereto and
all proceeds of any of the foregoing, including insurance proceeds, and a
security interest in and right to set off with respect to all credits and rights
to payments held by BMW, its subsidiaries and affiliates for the account of
debtor, and as to all of the foregoing whether now owned or hereafter acquired
 
               
Amendment: Delete Debtor d/b/a
  12/01/2005     05-70503928      
 
               
Amendment: Change Debtor information
  02/26/2009     09-71889092      
 
               
Amendment: Continuation
  12/22/2009     09-72177363      
 
               
Sonic Tysons Corner Infiniti, Inc., d/b/a Infiniti of Tysons Corner

Schedule 7.01 - Page 27



--------------------------------------------------------------------------------



 



                  Secured Party   File Date     File Number     Collateral
Virginia State Corporation Commission
               
 
               
Infiniti Financial Services, a division of Nissan Motor Acceptance Corporation
 
05/20/2008    
080520-7396-2    
Signs, together with all related materials, tools, parts, fittings, supports,
footings, attachments, documentation, electrical cables, connections and
equipment, and concrete foundations
 
                Sonic Walnut Creek M, Inc., f/k/a Sonic-Dublin M, Inc., d/b/a
Mercedes-Benz of Walnut Creek
California Secretary of State
               
 
               
Mercedes-Benz USA, LLC
  03/16/2006     06-7062844976     Motor vehicles, parts and accessories for
which payment has not been received by Mercedes-Benz USA LLC, in accordance with
the provisions of the Mercedes-Benz Dealer Agreements
 
               
Amendment: Continuation
  01/18/2011     11-72579286      
 
                Sonic-West Covina T., Inc., d/b/a West Covina Toyota, West
Covina Scion
California Secretary of State
               
 
               
Lakeland Bank Equipment Leasing Division
 
07/26/2007    
07-7123514020     Leased Equipment: Market Scan System
 
               
 
                Sonic-Williams Cadillac, Inc., d/b/a Tom Williams Cadillac
Alabama Secretary of State
               
 
               
Compass Bank dba Commercial Billing Services
 
08/08/2002    
B02-0660273FS    
All present and future accounts and general intangibles purchased by or
transferred to secured party pursuant to that certain agreement between debtor
and secured party as now or hereafter in effect, all reserves, balances,
deposits and property at any time to the credit of debtor with secured party
(including all amounts at any time owing to debtor by secured party in
connection with said agreement) or in the possession of secured party
 
               
Amendment: Continuation
  05/07/2007     B02-0660273CS      
 
               
Town and Country Ford, Incorporated
               
North Carolina Secretary of State
               
 
               
American Express Business Finance Corporation
 
03/18/2002    
20020032486H    
Leased equipment
 
               
Amendment: Continuation
  03/13/2007     20070024866G      

Schedule 7.01 - Page 28



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS

                                      Original   Principal             Principal
  Balance   Maturity Description   Creditor   Balance   as of 5/31/11   Date
Advantage Lease Holdings*
  iStar Financial   $ 8,213,445     $ 4,727,068       09/01/2016  
Richmond Lease Holdings*
  iStar Financial   $ 5,622,157     $ 3,017,419       11/01/2015  
Momentum Lease Holdings*
  iStar Financial   $ 12,735,033     $ 6,900,982       12/01/2015  
Capital Lease — Concord Toyota Facility
  1090 Concord Associates, LLC   $ 6,514,841     $ 5,671,189       12/01/2025  

 

*   Indicates indebtedness constituting “Falcon Indebtedness”

Schedule 7.03 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Sonic Automotive, Inc.
6415 Idlewild Road, Suite 109
Charlotte, North Carolina 28212
Attention: Stephen K. Coss and Greg Young
Telephone: 704-566-2420 and 704-566-2489
Facsimile: 704-927-3412 and 704-566-2480
Email: steve.coss@sonicautomotive.com and greg.young@sonicautomotive.com
Website Address: www.sonicautomotive.com
U.S. Taxpayer ID Number: 56-2010790
ADMINISTRATIVE AGENT:
For Payments and Requests for Credit Extensions:
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255
Attention: Jelani S. Ford
Telephone: 980-386-7637
Facsimile: 704-719-8266
Email: jelani.s.ford@bankofamerica.com
Wire Instructions:
Bank of America, N. A.
New York, New York
ABA Number: 026009593
Account Name: Bank of America Credit Services
Account Number: 136-621-225-0600
Reference: Sonic Automotive, Inc.
Schedule 10.02 — Page 1

 



--------------------------------------------------------------------------------



 



For Credit Related Matters:
Bank of America, N.A.
100 N. Westshore Boulevard
Mail Code: FL2-399-02-05
Tampa, Florida 33609
Attention: Kenneth W. Winston
Telephone: 813-384-3638
Facsimile: 800-851-6341
Email: kenneth.winston@baml.com
with copy to:
Bank of America, N.A.
800 Hingham Street
Mail Code: MA1-600-01-01
Rockland, Massachusetts 02370
Attention: M. Patricia Kay
Telephone: 781-878-2109
Facsimile: 781-878-1136
Email: patty.kay@baml.com
Other Notices/Deliveries to Administrative Agent:
Bank of America, N.A.
231 South LaSalle Street
Mail Code: IL1-231-10-41
Chicago, Illinois 60604
Attention: Anne M. Zeschke
Telephone: 312-828-4900
Facsimile: 877-206-1771
Email: anne.m.zeschke@bankofamerica.com
LETTER OF CREDIT ISSUERS:
BANK OF AMERICA, N.A.
1000 W. Temple Street
Mail Code: CA9-705-07-05
Los Angeles, California 90012-1514
Attention: Bolivar G. Carrillo
Telephone: 213-481-7842
Facsimile: 213-457-8841
Email: bolivar.carrillo@bankofamerica.com
Schedule 10.02 — Page 2

 



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, NATIONAL ASSOCIATION
401 Linden Street
Winston-Salem, North Carolina 27101
Attention: Domestic Trade Operations — Standby
Letters of Credit Centers of Excellence
Telephone: 800-776-3862 option 2
Facsimile: 336-735-0590
Email: amy.walton1@wachovia.com
SWING LINE LENDER:
BANK OF AMERICA, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255
Attention: Jelani S. Ford
Telephone: 980-386-7637
Facsimile: 704-719-8266
Email: jelani.s.ford@bankofamerica.com
Schedule 10.02 — Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     , ___________
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement” the terms defined therein being used herein as therein defined),
among Sonic Automotive, Inc., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and Wells Fargo Bank,
National Association, as an L/C Issuer.
     The undersigned hereby requests (select one):
     o A Borrowing of Committed Loans
     o A conversion of Committed Loans
     1. On _________________________ (a Business Day).
     2. In the amount of $______________.
     3. Comprised of ____________________________.
[Type of Committed Loan requested]
     The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Credit Agreement.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

A-1
Form of Committed Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____

     
To:
  Bank of America, N.A., as Swing Line Lender
 
  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement” the terms defined therein being used herein as therein defined),
among Sonic Automotive, Inc., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and Wells Fargo Bank,
National Association, as an L/C Issuer.
     The undersigned hereby requests (select one):
     o A Swing Line Borrowing
     o A conversion of Swing Line Loans
     1. On _______________ (a Business Day).
     2. In the amount of $______________.
     3. Comprised of ____________________________.
[Type of Swing Line Loan requested]
     The Swing Line Borrowing, if any, requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Credit Agreement.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

B-1
Form of Swing Line Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE
_______________
     FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay
to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Company under that certain Second Amended and Restated Credit Agreement, dated
as of July 8, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Company, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association,
as an L/C Issuer.
     The Company promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall (if
required by the Credit Agreement) become, or may be declared to be, immediately
due and payable all as provided in the Credit Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
C-1
Form of Note

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NORTH CAROLINA.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

C-2
Form of Note

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of Loan   Amount of   Interest
  Interest Paid   Balance This   Notation Date   Made   Loan Made   Period  
This Date   Date   Made By
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                       

C-3
Form of Note

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]2
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit or the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

             
1.
  1. Assignor[s]:    
 
   
2.
           
 
           
3.
           

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   Include bracketed language if there are either
multiple Assignors or multiple Assignees.

D-1
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



             
4.
  2. Assignee[s]:    
 
   
5.
           
 
            6.       [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
7.
           

         
3.
  Borrower or the Company:   Sonic Automotive, Inc., a Delaware corporation
 
       
4.
  Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   Second Amended and Restated Credit Agreement, dated as of
July 8, 2011 among Sonic Automotive, Inc., a Delaware corporation, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association,
as an L/C Issuer.
 
       
6.
  Assigned Interest:    

                                          8.   12.                           9.
  13.     Aggregate                     10.   14.     Amount of     Amount of  
  Percentage         11.   15.     Commitment     Commitment     Assigned of    
CUSIP   Assignors3   Assignee[s]4     for all Lenders*     Assigned*    
Commitment5     Number  
 
          $       $         %          
 
                                 
 
          $       $         %          
 
                                 
 
          $       $         %          
 
                                 

[7.   Trade Date: __________________] 6

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

3   List each Assignor, as appropriate.   4   List each Assignee, as
appropriate.   *   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   5   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.   6   To be completed if the
Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date.

D-2
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR:           [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
      Title:    
 
                ASSIGNEE:           [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Title:    

[Consented to and] 7 Accepted:
BANK OF AMERICA, N.A., as Administrative
   Agent [, an L/C Issuer and Swing Line Lender]

         
By:
   
 
Title:    

[Consented to:]8
WELLS FARGO BANK, NATIONAL
   ASSOCIATION, as an L/C Issuer

         
By:
   
 
Title:    

[Consented to:] 9
SONIC AUTOMOTIVE, INC.

         
By:
   
 
Title:    

 

7   To be added only if the consent of the Administrative Agent, such L/C Issuer
or Swing Line Lender, as applicable, is required by the terms of the Credit
Agreement.   8   To be added only if the consent of the applicable L/C Issuer is
required by the terms of the Credit Agreement.   9   To be added only if the
consent of the Company is required by the terms of the Credit Agreement.

D-3
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms
D-4
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.
D-5
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF SECOND AMENDED AND RESTATED
SUBSIDIARY GUARANTY
To be attached.
E-1
Form of Second Amended and Restated Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and
(ii) that certain Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Floorplan
Credit Agreement”; and collectively with the Revolving Credit Agreement, the
“Credit Agreements”), among the Company, certain Subsidiaries of the Company
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent (in such capacity, the “Floorplan
Administrative Agent”, and collectively with the Revolving Administrative Agent,
the “Administrative Agents”), New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender, and Bank of America, N.A., as Revolving Administrative Agent
(in the capacity of collateral agent for the Secured Parties (as defined in the
Floorplan Credit Agreement).
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the of the Company, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agents on the behalf
of the Company, and that:
          [Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of each Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
          [Use following paragraph 1 for fiscal quarter-end financial
statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of each Credit Agreement for the fiscal quarter of
the Company ended as of the above date. Such quarterly financial statements
fairly present the financial condition, results of
F-1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
          [Use following paragraph 1 for fiscal month-end financial statements,
if required]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(c) of each Credit Agreement for the fiscal month of the
Company ended as of the above date. Such monthly financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of each
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.
     3. A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period each Loan Party has performed and
observed all of its Obligations under the Loan Documents, and
     [to the best knowledge of the undersigned during such fiscal period, each
Loan Party performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period each Loan Party has performed and
observed all of its Obligations under the Loan Documents (each defined term used
in this Section 4 shall have the meanings set forth for such term in the
Floorplan Credit Agreement), and
[select one:]
     [to the best knowledge of the undersigned during such fiscal period, each
Loan Party performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
F-2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     5. The representations and warranties of the Company and each Loan Party
contained in Article V of the Revolving Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Revolving Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Revolving Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
     6. The representations and warranties of the Company and each Loan Party
contained in Article V of the Floorplan Credit Agreement, and any
representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Floorplan Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 6.01 of the
Floorplan Credit Agreement, including the statements in connection with which
this Compliance Certificate is delivered (each defined term used in this
Section 6 shall have the meanings set forth for such term in the Floorplan
Credit Agreement).
     7. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, ____.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

F-3
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Compliance Certificate
Financial Statements
F-4
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Month/Year ended __________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.11(a) — Consolidated Liquidity Ratio.
       
A. Consolidated Current Assets at Statement Date:
       
1. Current assets at Statement Date:
  $    
 
     
2. All long-term assets of discontinued operations held for sale and included in
current assets at Statement Date:
  $    
 
     
3. Long-term assets of discontinued operations held for sale which are subject
to a non-cancelable purchase and sale agreement which are to be Disposed of
within 60 days of such date of Statement Date:
  $    
 
     
4. Investments made in connection with the Company’s supplemental executive
retirement plan at Statement Date1:
  $    
 
     
5. Temporary Excess Cash at Statement Date:
  $    
 
     
6. Consolidated Current Assets Numerator at Statement Date (Lines I.A.1 – 2 + 3
– 4 – 5):
  $    
 
     
B. Revolving Facility Liquidity Amount at Statement Date:
       
1. Revolving Advance Limit:
       
(a) Aggregate Commitments at Statement Date:
  $    
 
     
(b) The Revolving Borrowing Base at Statement Date:
  $    
 
     
(c) Revolving Advance Limit L/C Reduction:2
  $    
 
     
(d) Revolving Advance Limit: ((Lesser of Lines I.B.1(a) and I.B.1(b)) minus Line
I.B.1(c)):
  $    
 
     
2. Total Outstandings at Statement Date:
  $    
 
     
3. Lines I.B.1(d) — I.B.2:
  $    
 
     

 

1   Not to exceed (A) $5,000,000 in any given calendar year or (B) $15,000,000
in the aggregate.   2   See Section VII for Revolving Advance Limit L/C
Reduction Calculation.

F-5
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
4. The largest principal amount of Loans that may be borrowed under the Credit
Agreement without resulting in an Event of Default under Section 7.11(c) (on a
pro forma basis as of the Statement Date) after giving pro forma effect to such
Loans:
  $    
 
   
5. Revolving Facility Liquidity Amount at Statement Date (Lesser of Lines I.B.3
and I.B.4):
  $    
 
   
C. Consolidated Current Liabilities at Statement Date:
  $    
 
   
D. Consolidated Current Liabilities consisting of any holder put right, balloon,
bullet or similar final scheduled principal payment that would repay any
Indebtedness permitted by Section 7.03 in full at Statement Date:
  $    
 
   
E. Consolidated Current Liabilities listed in Line I.D. which are due within
ninety (90) days following Statement Date:
  $    
 
   
F. Temporary Indebtedness at Statement Date:
  $    
 
   
G. Without duplication, Indebtedness (whether or not reflected as a Consolidated
Current Liability) under all floorplan financing arrangements at Statement Date:
  $    
 
   
H. Consolidated Liquidity Ratio ((Lines I.A.6. + I.B.5) ÷ (Lines I.C. – I.D. +
I.E. – I.F. + I.G.):
      to 1
 
     

     Minimum Required:

          Period   Ratio  
Closing Date through and including March 30, 2012
    1.05 to 1.00  
March 31, 2012 and thereafter
    1.10 to 1.00  

         
II. Section 7.11 (b) — Consolidated Fixed Charge Coverage Ratio.
       
A. Consolidated EBITDAR for four consecutive fiscal quarters ending on above
date (“Subject Period”):
       
1. Consolidated Net Income for Subject Period:
  $    
 
     

F-6
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
2. Consolidated Interest Expense with respect to non-floorplan Indebtedness
(including interest expense not payable in cash) for Subject Period*:
  $    
 
     
3. Charges against income for foreign, Federal, state and local income taxes for
Subject Period*:
  $    
 
     
4. Depreciation expenses for Subject Period*:
  $    
 
     
5. Amortization expenses (including, without limitation, amortization of other
intangible assets and transaction costs) for Subject Period*:
  $    
 
     
6. Non-cash charges for Subject Period*:
  $    
 
     
7. Extraordinary losses for Subject Period*:
  $    
 
     
8. Legal fees, broker fees and other transaction expenses incurred in connection
with any Permitted Acquisition (not to exceed $1,000,000 in the aggregate for
each such Acquisition) during Subject Period*:
  $    
 
     
9. Consolidated Rental Expense*:
  $    
 
     
10. Non-cash lease termination charges, net of amortization*:
  $    
 
     
11. Extraordinary gains during Subject Period**:
  $    
 
     
12. Gains on repurchases for long-term Indebtedness during Subject Period**:
  $    
 
     
13. Consolidated EBITDAR for Subject Period (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 +
7 + 8 + 9 + 10 - 11 -12):
  $    
 
     
B. Assumed maintenance and capital expenditures during Subject Period:
       
1. $100,000
       
2. Average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during the Subject Period =
_______
       
3 Line II.B.1 multiplied by Line II.B.2:
  $    
 
     

 

*   To the extent deducted in computing Consolidated Net Income in Line II.A.1.
above.   **   To the extent included in computing Consolidated Net Income in
Line II.A.1. above.

F-7
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
C. Numerator (Line II.A.13 — II.B.3):
  $    
 
     
D. Consolidated Fixed Charges for Subject Period:
       
1. Consolidated Interest Expense with respect to non-floorplan Indebtedness for
Subject Period:
  $    
 
     
2. Interest expense not payable in cash included in Line D.1. which is not
payable as a result of any default for Subject Period:
  $    
 
     
3. Consolidated Principal Payments for Subject Period:
  $    
 
     
4. Consolidated Rental Expenses for Subject Period:
  $    
 
     
5. Federal, state, local and foreign income taxes paid on a consolidated basis
during Subject Period:
  $    
 
     
6. Restricted Payments permitted by Section 7.06(d) made during Subject Period:
  $    
 
     
7. Cash refunds of income taxes during the Subject Period:
  $    
 
     
8. Consolidated Fixed Charges for Subject Period (Lines II.D.1 - 2 + 3 + 4 + 5 +
6 - 7):
  $    
 
     
E. Consolidated Fixed Charge Coverage Ratio ((Line II.C.) ÷ Line II.D.8):
      to 1
 
       
     Minimum Required:
       

          Period   Ratio  
Closing Date through and including March 30, 2012
    1.15 to 1.00  
March 31, 2012 and thereafter
    1.20 to 1.00  

         
III. Section 7.11 (c) — Consolidated Total Lease Adjusted Leverage Ratio.
       
A. Consolidated Total Outstanding Indebtedness at Statement Date:
       

 



--------------------------------------------------------------------------------



 



         
1. Aggregate outstanding principal amount of Consolidated Funded Indebtedness at
Statement Date:
  $    
 
     
2. Indebtedness under New Vehicle Floorplan Facility at Statement Date*:
  $    
 
     
3. Permitted Silo Indebtedness for New Vehicle or Used Vehicle inventory at
Statement Date*:
  $    
 
     
4. Indebtedness under the Used Vehicle Floorplan Facility at Statement Date:
  $    
 
     
5. Temporary Indebtedness
  $    
 
     
6. Consolidated Total Outstanding Indebtedness at Statement Date (Lines III.A. 1
- 2 - 3 - 4 - 5):
  $    
 
     
B. Consolidated Rental Expense at Statement Date:
  $    
C. Consolidated Rental Expense related to any real property acquired during the
Subject Period:
  $    
 
     
D. To the extent not included in Line B. above, the Rental payments for any real
property Disposed of and leased back during the Subject Period as if such
sale-leaseback transaction had occurred on and such “rental payments” began on
the first day of the Subject Period:
  $    
 
     
E. Eight (8) times Consolidated Rental Expense (8 x (Line III.B. – III.C. +
III.D)):
  $    
 
     
F. Consolidated Total Lease Adjusted Indebtedness at Statement Date (Line
III.A.6 + III.E):
  $    
 
     
G. Consolidated EBITDAR for Subject Period (Line II.A.13):
  $    
 
     
H. Consolidated Total Lease Adjusted Leverage Ratio (Line III.F ÷ Line III.G):
      to 1
 
       
     Maximum permitted:
  5.50 to 1.00

Applicable Rate — Revolving Credit Agreement
 

*   To the extent such amounts were included in Consolidated Funded Indebtedness
in Line III.A.1. above.   *   To the extent such amounts were included in
Consolidated Funded Indebtedness in Line III.A.1. above.

F-9
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



                                              Eurodollar                    
Rate Loans +     Pricing       Commitment   Letter of   Base Rate Level  
Consolidated Total Lease Adjusted Leverage Ratio   Fee   Credit Fee   Loans +
1
  Less than 4.00:1.00     0.30 %     2.00 %     1.00 %
2
  Less than 4.50:1.00 but greater than or equal to 4.00:1.00     0.35 %     2.25
%     1.25 %
3
  Less 5.00:1.00 but greater than or equal to 4.50:1.00     0.35 %     2.50 %  
  1.50 %
4
  Greater than or equal to 5.00:1.00     0.50 %     2.75 %     1.75 %

Applicable Rate — Floorplan Credit Agreement

                                                      Eurodollar Rate   Base
Rate Loans   Eurodollar Rate   Base Rate             Loans + (for   + (for New  
Loans + (for   Loans + (for Commitment Fee   Commitment Fee   New Vehicle  
Vehicle   Used Vehicle   Used Vehicle on New Vehicle   on Used Vehicle  
Floorplan   Floorplan   Floorplan   Floorplan Floorplan Facility   Floorplan
Facility   Facility)   Facility)   Facility)   Facility)
0.20%
    0.25 %     1.50 %     0.50 %     1.75 %     0.75 %

F-10
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



V. Information Regarding Litigation Matters.3
Describe all actions, suits, proceedings, claims or disputes pending, or to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority seeking damages or other remedies in excess of the Threshold Amount:
 
 
 
VI. Information Regarding Disposition.4
Describe all asset purchase agreements entered into during Subject Period,
intended closing dates of dispositions thereunder and amounts of discontinued
operations and all new and used vehicle floorplan indebtedness associated
therewith:
 
 
 
VII. Revolving Advance Limit L/C Reduction Calculation.
The Revolving Advance Limit L/C Reduction is the Outstanding Amount of all L/C
Obligations as of the Statement Date which have not been Cash Collateralized and
shall be calculated when any period referenced below is applicable:
     (x) any period commencing one hundred and ten (110) days prior to any Other
Indebtedness Maturity Date, and ending on the date such applicable Indenture
Indebtedness or other Indebtedness is repaid in full, or
     (y) any period (1) commencing on any date on which each of the following
conditions are met: (A) such date is less than one hundred eleven (111) days
prior to any Put Option Date, (B) on at least twenty (20) of the thirty
(30) Trading Days immediately preceding such date, the average Last Reported
Sale Price of the Company’s Class A Common Stock was less than 130% of the
Conversion Price set forth in the applicable documentation related to the
Indebtedness subject to such Put Option, and (C) the Maturity Date Test Amount
on such day is less than $100,000,000, and (2) ending on the date the Company’s
obligations under such Put Option are paid in full.
 

3   To be included with Compliance Certificates delivered for each March, June,
September and December.   4   VI. to be completed if Line I.A.3. is included in
the Consolidated Liquidity Ratio or if Consolidated Interest Expense,
Consolidated Principal Payments or Consolidated Rental Expenses attributable to
Permitted Dispositions are excluded from the Consolidated Fixed Charge
calculation above

F-11
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF REVOLVING JOINDER AGREEMENT
To be attached.
G-1
Form of Joinder Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF SECOND AMENDED AND RESTATED
PLEDGE AGREEMENT
To be attached.
H-1-1
Form of Amended and Restated Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF SECOND AMENDED AND RESTATED
ESCROW AND SECURITY AGREEMENT
To be attached.
H-2-1
Form of Amended and Restated Escrow and Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT H-3
FORM OF SECOND AMENDED AND RESTATED
SONIC FINANCIAL PLEDGE AGREEMENT
To be attached.
H-3-1
Form of Amended and Restated Sonic Financial Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF REVOLVING
BORROWING BASE CERTIFICATE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer and Wells Fargo
Bank, National Association, as an L/C Issuer. Terms used herein not otherwise
defined herein have the respective meanings given thereto in the Credit
Agreement.
     The undersigned Responsible Officer of the Company hereby certifies as of
the date hereof that at the close of business on _________________ (the
“Calculation Date”) the Revolving Borrowing Base1 was $_____________, computed
as set forth on the schedule attached hereto.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

1   See definition of Revolving Borrowing Base in the Credit Agreement.

I-1
Form of Revolving Borrowing Base Certificate

 



--------------------------------------------------------------------------------



 



REVOLVING BORROWING BASE SCHEDULE

                      Available Revolving       Borrowing Base Amount      
Column 1     Column 2  
I. Eligible Accounts
               
Factory Receivables, Net of Holdback:
               
A. Net Book Value of factory receivables
  $            
 
             
B. Net Book Value of warranty claims receivables — factory
  $            
 
             
C. Net Book Value of warranty claims receivables — other
  $            
 
             
D. 2210 — A/R factory holdback
  $            
 
             
E. Net Book Value of Accounts which constitute factory receivables, net of
holdback (Lines I.A + B + C – D)
  $            
 
             
F. Net Book Value of Accounts described in Line I.E which are subject to any
Lien (other than the Administrative Agent’s Lien or Liens permitted by
Section 7.01(j) and (m) of the Credit Agreement so long as such Liens are
subject to the Master Intercreditor Agreement)2
  $            
 
             
G. Net Book Value of any other Accounts described in Line I.E which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement
  $            
 
             
H. Lines I.F + G
  $            
 
             
I. Net Book Value of Eligible Accounts which constitute factory receivables, net
of holdback (Lines I.E – H)
  $            
 
             
J. Line I.I x 80%
          $    
 
             
Finance Receivables:
               
K. Net Book Value of Accounts which constitute current finance receivables
  $            
 
             
L. Net Book Value of Accounts described in Line I.K which are subject to any
Lien (other than the Administrative Agent’s Lien or Liens permitted by
Section 7.01(j) and (m) of the Credit Agreement so long as such Liens are
subject to the Master Intercreditor Agreement)
  $            
 
             
M. Net Book Value of any other Accounts described In Line I.K which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement
  $            
 
             
N. Lines I.L + M
  $            
 
             

 

2   Administrative Agent’s Lien means a perfected Lien of the Administrative
Agent (for the benefit of the Secured Parties) pursuant to the Loan Documents
with the priority referenced in the Master Intercreditor Agreement.

I-2
Form of Revolving Borrowing Base Certificate

 



--------------------------------------------------------------------------------



 



                      Available Revolving       Borrowing Base Amount      
Column 1     Column 2  
O. Net Book Value of Eligible Accounts which constitute current finance
receivables (Lines I.K — N)
  $            
 
             
P. Line I.O x 80%
          $    
 
             
Parts & Service Receivables:
               
Q. Net Book Value of Accounts which constitute receivables for parts and
services
  $            
 
             
R. Allowance for doubtful Accounts described in Line I.Q
  $            
 
             
S. Amounts payable in connection with parts and services related to the Accounts
described in Line I.Q
  $            
 
             
T. Lines I.R + S
  $            
 
             
U. Lines I.Q — T
  $            
 
             
V. Net Book Value of Accounts described in Line I.U which are subject to any
Lien (other than the Administrative Agent’s Lien or Liens permitted by
Section 7.01(j) and (m) of the Credit Agreement so long as such Liens are
subject to the Master Intercreditor Agreement)
  $            
 
             
W. Net Book Value of any other Accounts described in Line I.U which fail to
satisfy any of the requirements set forth in the definition of “Eligible
Accounts” in the Credit Agreement
  $            
 
             
X. Lines I.V + W
  $            
 
             
Y. Net Book Value of Eligible Accounts which constitute receivables for parts
and services (after netting any amounts payable in connection with such parts
and services) (Lines I.U — X)
  $            
 
             
Z. Line I.Y x 80%
          $    
 
             
 
               
II. Eligible Inventory
               
A. Net Book Value of parts Inventory
  $            
 
             
B. Net Book Value of accessories Inventory
  $            
 
             
C. Net Book Value of parts and accessories Inventory (Lines II.A + B)
  $            
 
             
D. Net Book Value of parts and accessories Inventory described in Line II.C
which is subject to any Lien (other than the Administrative Agent’s Lien or
Liens permitted by Section 7.01(j) and (m) of the Credit Agreement so long as
such Liens are subject to the Master Intercreditor Agreement)
  $            
 
             
E. Net Book Value of any other parts and accessories Inventory described in Line
II.C which fails to satisfy any of the requirements set forth in the definition
of “Eligible Inventory” in the Credit Agreement
  $            
 
             

I-3
Form of Revolving Borrowing Base Certificate

 



--------------------------------------------------------------------------------



 



                      Available Revolving       Borrowing Base Amount      
Column 1     Column 2  
F. Lines II.D + E
  $            
 
             
G. Net Book Value of Eligible Inventory which constitutes parts and accessories
(Lines II.C — F)
  $            
 
             
H. Line II.G x 65%
          $    
 
             
 
               
III. Eligible Equipment
               
A. Gross Book Value of equipment — machinery and shop
  $            
 
             
B. Gross Book Value of equipment — parts and accessories
  $            
 
             
C. Gross Book Value of furniture and trade fixtures (signage)
  $            
 
             
D. Gross Book Value of computer equipment
  $            
 
             
E. Gross Book Value of company Vehicles (excluding Inventory and any other
Vehicles financed by the New Vehicle Floorplan Facility, Permitted Silo
Indebtedness, Permitted Service Loaner Indebtedness or included in the Used
Vehicle Borrowing Base (as defined in the Floorplan Credit Agreement)
  $            
 
             
F. Lines III.A + B +C + D + E
  $            
 
             
G. Accumulated depreciation — machinery and shop
  $            
 
             
H. Accumulated depreciation — parts and accessories
  $            
 
             
I. Accumulated depreciation — furniture and trade fixtures (signage)
  $            
 
             
J. Accumulated depreciation — computer equipment
  $            
 
             
K. Accumulated depreciation — company vehicles
  $            
 
             
L. Lines III.F + G + H + I + J + K
  $            
 
             
M. Amount of Equipment Notes payable
  $            
 
             
N. Net Book Value of Equipment, less Equipment Notes payable (Lines III.L — M)
  $            
 
             
O. Net Book Value of Equipment described in Line III.N which is subject to any
Lien (other than the Administrative Agent’s Lien or Liens permitted by
Section 7.01(j) and (m) of the Credit Agreement so long as such Liens are
subject to the Master Intercreditor Agreement)
  $            
 
             
P. Net Book Value of any other Equipment described in Line III.N which fails to
satisfy any of the requirements set forth in the definition of “Eligible
Equipment” in the Credit Agreement
  $            
 
             
Q. Lines III.O + P
  $            
 
             
R. Net Book Value of Eligible Equipment (Lines III.N — Q)
  $            
 
             
S. Line III.R. x 40%
          $    
 
             

I-4
Form of Revolving Borrowing Base Certificate

 



--------------------------------------------------------------------------------



 



                      Available Revolving       Borrowing Base Amount      
Column 1     Column 2  
IV. Stock of Speedway Motor Sports, Inc.
               
A. Fair market value (determined using the average daily share price for the
five (5) Business Days immediately preceding the Calculation Date) of the
5,000,000 shares of common stock of Speedway Motor Sports, Inc. pledged as
Collateral
  $            
 
             
B. Line IV.A. x 50%
          $    
 
             
 
               
V. Revolving Borrowing Base (Total of Column 2)
               
A. Total of column 2
  $            
 
             
B. Lesser of (i) Aggregate Commitments and (ii) Line V.A.
  $            
 
             
 
               
VI. Revolving Advance Limit
               
A. Revolving Advance Limit (Lines V.B)
  $            
 
             
B. Outstanding Amount of all Committed Loans
  $            
 
             
C. Outstanding Amount of all Swing Line Loans
  $            
 
             
D. Outstanding Amount of all L/C Obligations
  $            
 
             
E. Lines VI.B + C + D
  $            
 
             
F. Amount available to be drawn under revolving credit facility provided for by
the Credit Agreement (Lines VI.A — E)
          $    
 
             

I-5
Form of Revolving Borrowing Base Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SECOND AMENDED AND RESTATED
SECURITY AGREEMENT
To be attached.
J-1
Form of Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT K
OPINION MATTERS
To be attached.
K-1
Opinion Matters

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF MASTER
INTERCREDITOR AGREEMENT
To be attached.
L-1
Form of Master Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF REPORT OF
LETTER OF CREDIT INFORMATION

         
To:
  Bank of America, N.A. as Administrative Agent    
 
       
 
       
Attention:
       
 
       
 
       
Telephone No.:
       
 
       
 
       
Facimile No.:
       
 
       
 
       
 
       
Reference:
  Letters of Credit Issued for the account of Sonic Automotive, Inc. or any
Subsidiary thereof under the Second Amended and Restated Credit Agreement July
[___], 2011    
 
       
 
       
Reporting Period:
  ___/___/20__ through___/___/20__    
 
       
 
       

                                                                  Escalating    
                                            Y/N(?)                   Auto      
          Maximum   Current       If “Y”                   Renewal   Date  
Amount   Type L/C   Face   Face   Currency   Provide   Beneficiary   Issuance  
Expiry   Auto   Period/   of   of   of No.   Amount   Amount   of L/C  
Schedule*   Name   Date   Date   Renewal   Notice   Amendment   Amendment  
Amendment
 
                                                                               
                 
 
                                                                               
                 
 
                                                                               
                 
 
                                                                               
                 

M-1
Form of Report of Letter of Credit Information

 



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF FORD MOTOR CREDIT CONSENT
To be attached.
N-1
Form of Ford Motor Credit Consent

 



--------------------------------------------------------------------------------



 



EXHIBIT O
FORM OF MATURITY DATE TEST AMOUNT CERTIFICATE
Maturity Date Test Amount Certificate Date: __________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and
(ii) that certain Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Floorplan
Credit Agreement”; and collectively with the Revolving Credit Agreement, the
“Credit Agreements”), among the Company, certain Subsidiaries of the Company
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent (in such capacity, the “Floorplan
Administrative Agent”, and collectively with the Revolving Administrative Agent,
the “Administrative Agents”), New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender, and Bank of America, N.A., as Revolving Administrative Agent
(in the capacity of collateral agent for the Secured Parties (as defined in the
Floorplan Credit Agreement).
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the [________________________] of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agents on the behalf of the Company, and that:
     Reference is hereby made to [DESCRIBE APPLICABLE INDEBTEDNESS MATURITY DATE
OR PUT OPTION DATE].
     1. Attached hereto as Schedule 1 are the calculations required by each
Credit Agreement setting forth the Maturity Date Test Amount as of
[_____________] (the “Reporting Date”).
     2. The calculations of the Maturity Date Test Amount set forth on
Schedule 1 attached hereto are true and correct on and as of the date of this
Certificate.
[INSERT THE FOLLOWING IN THE EVENT MATURITY DATE TEST AMOUNT CERTIFICATE IS
DELIVERED WITH RESPECT TO A PUT OPTION DATE]
O-1
Form of Maturity Date Test Amount Certificate

 



--------------------------------------------------------------------------------



 



     [3. On at least twenty (20) of the thirty (30) Trading Days immediately
preceding the Reporting Date the average Last Reported Sale Price of the
Company’s Class A Common Stock [was][was not] less than 130% of the Conversion
Price set forth in the applicable documentation related to the Indenture
Indebtedness subject to the applicable Put Option.]
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, ____.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

O-2
Form of Maturity Date Test Amount Certificate

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Maturity Date Test Amount Certificate
Maturity Date Test Amount as of the Reporting Date

         
1. the sum of (without duplication)
       
a. Cash, cash equivalents and short-term marketable securities reflected on the
books of the Company and it Subsidiaries as of the Reporting Date1:
  $    
 
     
b. Net Book Value of contracts-in-transit as of the Reporting Date2:
  $    
 
     
c. Net Book Value of New Vehicles (other than Service Loaner Vehicles) as of the
Reporting Date:
  $    
 
     
d. Net Book Value of Service Loaner Vehicles as of the Reporting Date:
  $    
 
     
e. Net Book Value of Used Vehicles (net of Lien payoffs and purchases) as of the
Reporting Date:
  $    
 
     
f. 75% of Line 1.e.:
  $    
 
     
g. Revolving Facility Liquidity Amount as of the Reporting Date (without giving
effect to any Revolving Advance Limit L/C Reduction):
       
i. Revolving Advance Limit:
       
A. Aggregate Commitments at Reporting Date:
  $    
 
     
B. Revolving Borrowing Base at Reporting Date:
  $    
 
     
C. Revolving Advance Limit (Lesser of Lines 1.g.i.A and 1.g.i.B):
  $    
 
     
ii. Total Outstandings at Reporting Date:
  $    
 
     
iii. Lines 1.g.i.C. — 1.g.ii.
  $    
 
     

 

1   In each case, not subject to any Lien (other than Liens created under the
Loan Documents, the Flooplan Facility, Permitted Silo Indebtedness or Permitted
Third Party Service Loaner Indebtedness).   2   In each case, not subject to any
Lien (other than Liens created under the Loan Documents, the Flooplan Facility
or Permitted Silo Indebtedness).

O-3
Form of Maturity Date Test Amount Certificate

 



--------------------------------------------------------------------------------



 



         
iv. the largest principal amount of Loans that may be borrowed as of the
Reporting Date without resulting in an Event of Default under Section 7.11(c):
  $    
 
     
v. Revolving Facility Liquidity Amount at Reporting Date (Lesser of Line
1.g.iii. and Line 1.g.iv.):
  $    
 
     
h. Line 1.a. + Line 1.b. + Line 1.c. + Line 1.d. + Line 1.f. + Line 1.g.v.:
  $    
 
     
2. the sum of (without duplication):
       
a. Total outstanding amount of Indebtedness under the New Vehicle Floorplan
Facility (other than Indebtedness relating to the financing of Service Loaner
Vehicles) as of the Reporting Date:
  $    
 
     
b. Total outstanding amount of Permitted Silo Indebtedness for New Vehicle
Inventory (other than Indebtedness relating to the financing of Service Loaner
Vehicles) as of the Reporting Date:
  $    
 
     
c. Total outstanding amount of Used Vehicle floorplan Indebtedness as of the
Reporting Date:
  $    
 
     
d. Total outstanding amount of Indebtedness related to the financing of Service
Loaner Vehicles under the New Vehicle Floorplan Facility, Permitted Silo
Indebtedness or Permitted Third Party Service Loaner Indebtedness as of the
Reporting Date:
  $    
 
     
e. Line 2.a. + Line 2.b. + Line 2.c. + Line 2.d.
  $    
 
     
3. Outstanding principal amount of the applicable Indenture Indebtedness or
other Indebtedness subject to such maturity date or Put Option Date:
  $    
 
     
 
       
4. Maturity Test Date Amount:
       
Line 1.f. — Line 2.e. — Line 3.
  $    
 
     

O-4
Form of Maturity Date Test Amount Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT P
FORM OF REPURCHASE TEST AMOUNT CERTIFICATE
Repurchase Test Amount Certificate Date: __________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Revolving
Credit Agreement”; all terms used herein but not otherwise defined herein have
the respective meanings given thereto in the Revolving Credit Agreement), among
Sonic Automotive, Inc., a Delaware corporation (the “Company”), the lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent (in
such capacity, the “Revolving Administrative Agent”), Swing Line Lender and an
L/C Issuer and Wells Fargo Bank, National Association, as an L/C Issuer and
(ii) that certain Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Floorplan
Credit Agreement”; and collectively with the Revolving Credit Agreement, the
“Credit Agreements”), among the Company, certain Subsidiaries of the Company
from time to time party thereto, the lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent (in such capacity, the “Floorplan
Administrative Agent”, and collectively with the Revolving Administrative Agent,
the “Administrative Agents”), New Vehicle Swing Line Lender and Used Vehicle
Swing Line Lender, and Bank of America, N.A., as Revolving Administrative Agent
(in the capacity of collateral agent for the Secured Parties (as defined in the
Floorplan Credit Agreement).
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the [ ] of the Company, and that, as such, he/she is authorized
to execute and deliver this Certificate to the Administrative Agents on the
behalf of the Company, and that:
     1. Attached hereto as Schedule 1 are the calculations required by each
Credit Agreement setting forth the Repurchase Test Amount as of [_____________]
(the “Reporting Date”).
     2. The calculations of the Repurchase Test Amount set forth on Schedule 1
attached hereto are true and correct on and as of the date of this Certificate.
P-1
Form of Repurchase Test Amount Certificate

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, ____.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

P-1
Form of Repurchase Test Amount Certificate

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Repurchase Test Amount Certificate
SECTION I. Repurchase Test Amount as of the Reporting Date

                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
1. the sum of (without duplication):
                               
a. Cash, cash equivalents and short-term marketable securities reflected on the
books of the Company and it Subsidiaries as of the Reporting Date1:
  $       $       $       $    
 
                       
b. Net Book Value of contracts-in-transit as of the Reporting Date2:
  $       $       $       $    
 
                       
c. Net Book Value of New Vehicles (other than Service Loaner Vehicles) as of the
Reporting Date:
  $       $       $       $    
 
                       
d. Net Book Value of Service Loaner Vehicles as of the Reporting Date:
  $       $       $       $    
 
                       

 

1   In each case, not subject to any Lien (other than Liens created under the
Loan Documents, the Flooplan Facility, Permitted Silo Indebtedness or Permitted
Third Party Service Loaner Indebtedness).   2   In each case, not subject to any
Lien (other than Liens created under the Loan Documents, the Flooplan Facility
or Permitted Silo Indebtedness).

P-2
Form of Repurchase Test Amount Certificate

 



--------------------------------------------------------------------------------



 



                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
e. Net Book Value of Used Vehicles (net of Lien payoffs and purchases) as of the
Reporting Date:
  $       $       $       $    
 
                       
f. 75% of Line 1.e.:
  $       $       $       $    
 
                       
g. Revolving Facility Liquidity Amount as of the Reporting Date:
  $       $       $       $    
 
                       
i. Revolving Advance Limit:
                               
A. Aggregate Commitments at Reporting Date:
  $       $       $       $    
 
                       
B. The Revolving Borrowing Base at Reporting Date:
  $       $       $       $    
 
                       
C. Revolving Advance Limit L/C Reduction:3
  $       $       $       $    
 
                       
D. Revolving Advance Limit ((Lesser of Lines 1.g.i.A and 1.g.i.B)) minus Line
1.g.i.C.):
  $       $       $       $    
 
                       

 

3   See Section II for Revolving Advance Limit L/C Reduction Calculation

P-3
Form of Repurchase Test Amount Certificate

 



--------------------------------------------------------------------------------



 



                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
ii. Total Outstandings at Reporting Date:
  $       $       $       $    
 
                       
iii. Lines 1.g.i.D. — 1.g.ii.
  $       $       $       $    
 
                       
iv. the largest principal amount of Loans that may be borrowed as of the
Reporting Date without resulting in an Event of Default under Section 7.11(c):
  $       $       $       $    
 
                       
v. Revolving Facility Liquidity Amount at Reporting Date (Lesser of Line
1.g.iii. and Line 1.g.iv.):
  $       $       $       $    
 
                       
h. Line 1.a. + Line 1.b. + Line 1.c. + Line 1.d. + Line 1.f. + Line 1.g.v.:
  $       $       $       $    
 
                       
2. the sum of (without duplication):
                               

P-4
Form of Repurchase Test Amount Certificate

 



--------------------------------------------------------------------------------



 



                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
a. Total outstanding amount of Indebtedness under the New Vehicle Floorplan
Facility (other than Indebtedness relating to the financing of Service Loaner
Vehicles) as of the Reporting Date:
  $       $       $       $    
 
                       
b. Total outstanding amount of Permitted Silo Indebtedness for New Vehicle
Inventory (other than Indebtedness relating to the financing of Service Loaner
Vehicles) as of the Reporting Date:
  $       $       $       $    
 
                       
c. Total outstanding amount of Used Vehicle floorplan Indebtedness as of the
Reporting Date:
  $       $       $       $    
 
                       

P-5
Form of Repurchase Test Amount Certificate

 



--------------------------------------------------------------------------------



 



                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
d. Total outstanding amount of Indebtedness related to the financing of Service
Loaner Vehicles under the New Vehicle Floorplan Facility, Permitted Silo
Indebtedness or Permitted Third Party Service Loaner Indebtedness as of the
Reporting Date:
  $       $       $       $    
 
                       
e. Line 2.a. + Line 2.b. + Line 2.c. + Line 2.d.
  $       $       $       $    
 
                       
 
                               
3. the aggregate amount of:
                               
a. Outstanding principal amount of the applicable Indentured Payments the
Company intends in good faith to make in the fiscal quarter that includes the
Reporting Date:
  $       $       $       $    
 
                       
b. Restricted Payments described in Section 7.06(f) the Company intends in good
faith to make in the fiscal quarter that includes the Reporting Date:
  $       $       $       $    
 
                       

P-6
Form of Repurchase Test Amount Certificate

 



--------------------------------------------------------------------------------



 



                                              First     Second     Third      
Current     Succeeding     Succeeding     Succeeding       Fiscal     Fiscal    
Fiscal     Fiscal       Quarter     Quarter     Quarter     Quarter  
c. aggregate amount: Line 3.a. + Line 3.b.
  $       $       $       $    
 
                       
4. Repurchase Test Amount:4
                               
Line 1.h. — Line 2.e. — Line 3.c.
  $       $       $       $    
 
                       

SECTION II. Revolving Advance Limit L/C Reduction Calculation.
The Revolving Advance Limit L/C Reduction is the Outstanding Amount of all L/C
Obligations as of the Reporting Date which have not been Cash Collateralized and
shall be calculated when any period referenced below is applicable:
     (x) any period commencing one hundred and ten (110) days prior to any Other
Indebtedness Maturity Date, and ending on the date such applicable Indenture
Indebtedness or other Indebtedness is repaid in full, or
     (y) any period (1) commencing on any date on which each of the following
conditions are met: (A) such date is less than one hundred eleven (111) days
prior to any Put Option Date, (B) on at least twenty (20) of the thirty
(30) Trading Days immediately preceding such date, the average Last Reported
Sale Price of the Company’s Class A Common Stock was less than 130% of the
Conversion Price set forth in the applicable documentation related to the
Indebtedness subject to such Put Option, and (C) the Maturity Date Test Amount
on such day is less than $100,000,000, and (2) ending on the date the Company’s
obligations under such Put Option are paid in full.
 

4   In each case, as evidenced by the reasonable satisfaction of the
Administrative Agent.

P-7
Form of Repurchase Test Amount Certificate

 